 



Exhibit 10.2
DEPARTMENT OF SOCIAL AND HEALTH SERVICES
2008 — 2009 CONTRACT
FOR
HEALTHY OPTIONS
AND
STATE CHILDREN’S HEALTH
INSURANCE PLAN
APPROVED AS TO FORM BY THE ATTORNEY GENERAL’S OFFICE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page 1. GENERAL TERMS AND CONDITIONS   1
 
  1.1   Central Contract Services   1
 
  1.2   Confidential Information   1
 
  1.3   Contract   1
 
  1.4   Contracts Administrator   1
 
  1.5   Contractor   1
 
  1.6   Debarment   1
 
  1.7   DSHS or the Department   1
 
  1.8   Encrypt   1
 
  1.9   Hardened Password   1
 
  1.10   Personal Information   1
 
  1.11   Physically Secure   2
 
  1.12   RCW   2
 
  1.13   Regulation   2
 
  1.14   Secured Area   2
 
  1.15   Subcontract   2
 
  1.16   Subrecipient   2
 
  1.17   Tracking   2
 
  1.18   Transport   2
 
  1.19   Trusted Systems   2
 
  1.20   Unique User ID   3
 
  1.21   WAC   3
 
  1.22   Amendment   3
 
  1.23   Assignment   3
 
  1.24   WAC   3
 
  1.25   Compliance with Applicable Law   3
 
  1.26   Confidentiality   5
 
  1.27   Debarment Certification   6
 
  1.28   Disputes   7
 
  1.29   Force Majeure   7
 
  1.30   Governing Law and Venue   8
 
  1.31   Independent Contractor   8
 
  1.32   Insolvency   8
 
  1.33   Inspection   8
 
  1.34   Insurance   9
 
  1.35   Maintenance of Records   10
 
  1.36   Order of Precedence   11
 
  1.37   Severability   11
 
  1.38   Survivability   11
 
  1.39   Waiver   12 2. ADDITIONAL GENERAL TERMS & CONDITIONS–CLIENT SERVICE
CONTRACTS   12
 
  2.1   Contractor Certification Regarding Ethics   12
 
  2.2   Health and Safety   12

i 



--------------------------------------------------------------------------------



 



                          Page
 
  2.3   Indemnification and Hold Harmless   12
 
  2.4   Industrial Insurance Coverage   12
 
  2.5   No Federal or State Endorsement   12
 
  2.6   Notices   13
 
  2.7   Notification of Organizational Changes   13
 
  2.8   Notice of Overpayment   13
 
  2.9   Ownership of Material   14
 
  2.10   Solvency   14
 
  2.11   State Conflict of Interest Safeguards   15
 
  2.12   Subrecipients   15
 
  2.13   Termination for Convenience   16
 
  2.14   Termination by the Contractor for Default   18
 
  2.15   Termination by DSHS for Default   18
 
  2.16   Termination - Information on Outstanding Claims   18
 
  2.17   Terminations - Pre-termination Processes   18
 
  2.18   Treatment of Client Property   19
 
  2.19   Treatment of Property   19 3. DEFINITIONS   19
 
  3.1   Action   19
 
  3.2   Actuarially Sound Capitation Rates   19
 
  3.3   Advance Directive   20
 
  3.4   Ancillary Services   20
 
  3.5   Appeal   20
 
  3.6   Appeal Process   20
 
  3.7   Children With Special Health Care Needs   20
 
  3.8   Cold Call Marketing   20
 
  3.9   Comparable Coverage   20
 
  3.10   Consumer Assessment of Health Plans Survey (CAHPS®)   20
 
  3.11   Continuity of Care   20
 
  3.12   Coordination of Care   20
 
  3.13   Covered Services   21
 
  3.14   Duplicate Coverage   21
 
  3.15   EPSDT   21
 
  3.16   Eligible Clients   21
 
  3.17   Emergency Medical Condition   21
 
  3.18   Emergency Services   21
 
  3.19   Enrollee   21
 
  3.20   Enrollee with Special Health Care Needs   21
 
  3.21   External Quality Review (EQR)   21
 
  3.22   External Quality Review Organization (EQRO)   22
 
  3.23   External Quality Review Protocols   22
 
  3.24   External Quality Review Report - (EQRR)   22
 
  3.25   Grievance   22
 
  3.26   Grievance Process   22
 
  3.27   Grievance System   22
 
  3.28   Health Care Professional   22

ii 



--------------------------------------------------------------------------------



 



                          Page
 
  3.29   Health Employer Data and Information Set - (HEDIS®)   22
 
  3.30   Health Employer Data and Information Set (HEDIS®) Compliance Audit
Program   23
 
  3.31   Managed Care   23
 
  3.32   Managed Care Organization (MCO)   23
 
  3.33   Marketing   23
 
  3.34   Marketing Materials   23
 
  3.35   Medically Necessary Services   23
 
  3.36   National CAHPS® Benchmarking Database - (NCBD)   23
 
  3.37   National Committee for Quality Assurance - (NCQA)   23
 
  3.38   Participating Provider   24
 
  3.39   Peer-Reviewed Medical Literature   24
 
  3.40   Physician Group   24
 
  3.41   Physician Incentive Plan   24
 
  3.42   Post-stabilization Services   24
 
  3.43   Potential Enrollee   24
 
  3.44   Primary Care Provider (PCP)   24
 
  3.45   Quality   24
 
  3.46   Risk   25
 
  3.47   Service Areas   25
 
  3.48   State Children’s Health Insurance Program (SCHIP)   25
 
  3.49   Substantial Financial Risk   25
 
  3.50   Validation   25 4. ENROLLMENT   25
 
  4.1   Service Areas   26
 
  4.2   Eligible Client Groups   27
 
  4.3   Client Notification   27
 
  4.4   Exemption from Enrollment   27
 
  4.5   Enrollment Period   27
 
  4.6   Enrollment Process   27
 
  4.7   Effective Date of Enrollment   28
 
  4.8   Enrollment Listing and Requirements for Contractor’s Response   29
 
  4.9   Termination of Enrollment   30
 
  4.10   Enrollment Not Discriminatory   33 5. MARKETING AND INFORMATION
REQUIREMENTS   34
 
  5.1   Marketing   34
 
  5.2   Information Requirements for Enrollees and Potential Enrollees   35
 
  5.3   Equal Access for Enrollees & Potential Enrollees with Communication
Barriers   38 6. PAYMENT AND SANCTIONS   41
 
  6.1   Rates/Premiums   41
 
  6.2   Delivery Case Rate Payment   43
 
  6.3   Renegotiation of Rates   43
 
  6.4   Reinsurance/Risk Protection   43
 
  6.5   Recoupments   43
 
  6.6   Information for Rate Setting   44
 
  6.7   Payments to Critical Access Hospitals (CAH)   44
 
  6.8   Stop Loss for Hemophiliac Drugs   44

iii 



--------------------------------------------------------------------------------



 



                          Page
 
  6.9   Encounter Data   44
 
  6.10   Emergency Services by Non-Contracted Providers   45
 
  6.11   Data Certification Requirements   45
 
  6.12   Sanctions   45 7. ACCESS AND CAPACITY   48
 
  7.1   Access and Capacity Policy and Procedure Requirements   48
 
  7.2   Network Capacity   48
 
  7.3   Service Delivery Network   48
 
  7.4   Timely Access to Care   49
 
  7.5   Hours of Operation for Network Providers   49
 
  7.6   24/7 Availability   49
 
  7.7   Appointment Standards   50
 
  7.8   Integrated Provider Network Database (IPND)   50
 
  7.9   Provider Network-Distance Standards   50
 
  7.10   Distance Standards for High Volume Specialty Care Providers   52
 
  7.11   Standards for Specialty and Primary Care Providers   52
 
  7.12   Access to Specialty Care   52
 
  7.13   Capacity Limits and Order of Acceptance   52
 
  7.14   Assignment of Enrollees   53
 
  7.15   Provider Network Changes   54 8. QUALITY OF CARE   54
 
  8.1   Quality Assessment and Performance Improvement (QAPI) Program   54
 
  8.2   Performance Improvement Projects   56
 
  8.3   Performance Measures using Health Employer Data & Information Set
(HEDIS®)   58
 
  8.4   Consumer Assessment of Health Plans Survey (CAHPS®)   60
 
  8.5   External Quality Review   62
 
  8.6   Enrollee Mortality   64
 
  8.7   Practice Guidelines   64
 
  8.8   Drug Formulary Review and Approval   65
 
  8.9   Health Information Systems   65
 
  8.10   Technical Assistance   65 9. POLICIES AND PROCEDURES   66 10.
SUBCONTRACTS   68
 
  10.1   Subcontracts Policy and Procedure Requirements   68
 
  10.2   Contractor Remains Legally Responsible   68
 
  10.3   Solvency Requirements for Subcontractors   68
 
  10.4   Provider Nondiscrimination   69
 
  10.5   Required Provisions   69
 
  10.6   Health Care Provider Subcontracts   70
 
  10.7   Health Care Provider Subcontracts Delegating Administrative Functions  
72
 
  10.8   Excluded Providers   73
 
  10.9   Home Health Providers   73
 
  10.10   Physician Incentive Plans   74
 
  10.11   Payment to FQHCs/RHCs   76
 
  10.12   Provider Education   76
 
  10.13   Claims Payment Standards   76

iv 



--------------------------------------------------------------------------------



 



                          Page
 
  10.14   FQHC/RHC Report   77
 
  10.15   Provider Credentialing   77 11. ENROLLEE RIGHTS AND PROTECTIONS   79
 
  11.1   General Requirements   79
 
  11.2   Cultural Considerations   80
 
  11.3   Advance Directives   80
 
  11.4   Enrollee Choice of PCP   81
 
  11.5   Direct Access for Enrollees with Special Health Care Needs   82
 
  11.6   Prohibition on Enrollee Charges for Covered Services   82
 
  11.7   Provider/Enrollee Communication   82
 
  11.8   Enrollee Self-Determination   83 12. UTILIZATION MANAGEMENT PROGRAM AND
AUTHORIZATION OF SERVICES   83
 
  12.1   Utilization Management Program   83
 
  12.2   Authorization of Services   85
 
  12.3   Fraud and Abuse Requirements–Policies and Procedures   88 13. GRIEVANCE
SYSTEM   89
 
  13.1   General Requirements   89
 
  13.2   Grievance Process   90
 
  13.3   Appeal Process   91
 
  13.4   Expedited Appeal Process   93
 
  13.5   Hearings   93
 
  13.6   Independent Review   94
 
  13.7   Board of Appeals   94
 
  13.8   Continuation of Services   94
 
  13.9   Effect of Reversed Resolutions of Appeals and Fair Hearings   96
 
  13.10   Actions, Grievances, Appeals and Independent Reviews   96 14. BENEFITS
  97
 
  14.1   Scope of Services   97
 
  14.2   Medical Necessity Determination   99
 
  14.3   Enrollee Self-Referral   99
 
  14.4   Women's Health Care Services   100
 
  14.5   Maternity Newborn Length of Stay   100
 
  14.6   Continuity of Care   100
 
  14.7   Coordination of Care   101
 
  14.8   Second Opinions   102
 
  14.9   Sterilizations and Hysterectomies   103
 
  14.10   Experimental and Investigational Services   103
 
  14.11   Enrollee Hospitalized at Enrollment   104
 
  14.12   Enrollee Hospitalized at Disenrollment   105
 
  14.13   General Description of Covered Services   105
 
  14.14   Exclusions   113
 
  14.15   Coordination of Benefits and Subrogation of Rights of Third Party
Liability   116
 
  14.16   Patient Review and Restriction (PRR)   117 Attachment A   Schedule of
Events and Website References     Exhibit A   Premiums, Service Areas and
Capacity    



v  



--------------------------------------------------------------------------------



 



2008 — 2009 HO & SCHIP Contract

1.   GENERAL TERMS AND CONDITIONS       The words and phrases listed below, as
used in this Contract, shall each have the following definitions:

  1.1   Central Contract Servicesmeans the DSHS central headquarters contracting
office, or successor section or office.     1.2   Confidential Information means
information that is exempt from disclosure to the public or other unauthorized
persons under Chapter 42.56 RCW or other federal or state law. Confidential
Information includes, but is not limited to, Personal Information.     1.3  
Contract means the entire written agreement between DSHS and the Contractor,
including any Exhibits, documents, and materials incorporated by reference.    
1.4   Contracts Administrator means the manager, or successor, of Central
Contract Services or successor section or office.     1.5   Contractor means the
individual or entity performing services pursuant to this Contract and includes
the Contractor’s owners, members, officers, directors, partners, employees,
and/or agents, unless otherwise stated in this Contract. For purposes of any
permitted Subcontract, “Contractor” includes any Subcontractor and its owners,
members, officers, directors, partners, employees, and/or agents.     1.6  
Debarment means an action taken by a Federal official to exclude a person or
business entity from participating in transactions involving certain federal
funds.     1.7   DSHS or the Department means the state of Washington Department
of Social and Health Services and its employees and authorized agents.     1.8  
Encrypt means to encipher or encode electronic data using software that
generates a minimum key length of 128 bits.     1.9   Hardened Password means a
string of at least eight characters containing at least one alphabetic
character, at least one number and at least one special character such as an
asterisk, ampersand or exclamation point.     1.10   Personal Information means
information identifiable to any person, including, but not limited to,
information that relates to a person’s name, health, finances, education,
business, use or receipt of governmental services or other activities,
addresses, telephone numbers, Social Security Numbers, driver license numbers,
other identifying numbers, and any financial identifiers.

1



--------------------------------------------------------------------------------



 



  1.11   Physically Secure means that access is restricted through physical
means to authorized individuals only.     1.12   RCW means the Revised Code of
Washington. All references in this Contract to RCW chapters or sections shall
include any successor, amended, or replacement statute. Pertinent RCW chapters
can be accessed at http://slc.leg.wa.gov/.     1.13   Regulation means any
federal, state, or local regulation, rule, or ordinance.     1.14   Secured Area
means an area to which only authorized representatives of the entity possessing
the Confidential Information have access. Secured Areas may include buildings,
rooms or locked storage containers (such as a filing cabinet) within a room, as
long as access to the Confidential Information is not available to unauthorized
personnel.     1.15   Subcontract means any separate agreement or contract
between the Contractor and an individual or entity (“Subcontractor”) to perform
all or a portion of the duties and obligations that the Contractor is obligated
to perform pursuant to this Contract.     1.16   Subrecipient means a
non-federal entity that expends federal awards received from a pass-through
entity to carry out a federal program, but does not include an individual that
is a beneficiary of such a program. A subrecipient may also be a recipient of
other federal awards directly from a federal awarding agency.     1.17  
Tracking means a record keeping system that identifies when the sender begins
delivery of Confidential Information to the authorized and intended recipient,
and when the sender receives confirmation of delivery from the authorized and
intended recipient of Confidential Information.     1.18   Transport means the
movement of Confidential Information from one entity to another, or within an
entity, that:

  1.18.1   Places the Confidential Information outside of a Secured Area or
system (such as a local area network), and     1.18.2   Is accomplished other
than via a Trusted System.

  1.19   Trusted Systems include only the following methods of physical
delivery:

  1.19.1   Hand-delivery by a person authorized to have access to the
Confidential Information with written acknowledgement of receipt, and     1.19.2
  United States Postal Service (“USPS”) delivery services that include Tracking,
such as Certified Mail, Express Mail or Registered Mail.

2



--------------------------------------------------------------------------------



 



  1.19.3   Any other method of physical delivery will not be deemed a Trusted
System.

  1.20   Unique User ID means a string of characters that identifies a specific
user and which, in conjunction with a password, passphrase or other mechanism,
authenticates a user to an information system.     1.21   WAC means the
Washington Administrative Code. All references in this Contract to WAC chapters
or sections shall include any successor, amended, or replacement regulation.
Pertinent WAC chapters or sections can be accessed at http://slc.leg.wa.gov/.  
  1.22   Amendment: This Agreement may only be modified by a written amendment
signed by both parties. Only personnel authorized to bind each of the parties
may sign an amendment.     1.23   Assignment: The Contractor shall not assign
this Agreement or Program Agreement to a third party without the prior written
consent of DSHS.     1.24   Billing Limitations:

  1.24.1   DSHS shall pay the Contractor only for services provided in
accordance with this Contract.     1.24.2   DSHS shall not pay any claims for
payment for services submitted more than twelve (12) months after the calendar
month in which the services were performed.     1.24.3   The Contractor shall
not bill and DSHS shall not pay for services performed under this Contract, if
the Contractor has charged or will charge another agency of the state of
Washington or any other party for the same services.

  1.25   Compliance with Applicable Law: In the provision of services under this
Contract, the Contractor and its subcontractors shall comply with all applicable
federal, state and local laws and regulations, and all amendments thereto, that
are in effect when the Contract is signed or that come into effect during the
term of this Contract (42 CFR 438.6(f)(1) and 438.100(d)). This includes, but is
not limited to:

  1.25.1   Title XIX and Title XXI of the Social Security Act;     1.25.2  
Title VI of the Civil Rights Act of 1964;     1.25.3   Title IX of the Education
Amendments of 1972, regarding any education programs and activities;     1.25.4
  The Age Discrimination Act of 1975;

3



--------------------------------------------------------------------------------



 



  1.25.5   The Rehabilitation Act of 1973;     1.25.6   The Budget Deficit
Reduction Act of 2005     1.25.7   The False Claim Act     1.25.8   All federal
and state professional and facility licensing and accreditation
requirements/standards that apply to services performed under the terms of this
Contract, including but not limited to:

  1.25.8.1   All applicable standards, orders, or requirements issued under
Section 306 of the Clean Water Act (33 US 1368), Executive Order 11738, and
Environmental Protection Agency (EPA) regulations (40 CFR Part 15), which
prohibit the use of facilities included on the EPA List of Violating Facilities.
Any violations shall be reported to DSHS, DHHS, and the EPA.     1.25.8.2   Any
applicable mandatory standards and policies relating to energy efficiency that
are contained in the State Energy Conservation Plan, issued in compliance with
the Federal Energy Policy and Conservation Act.     1.25.8.3   Those specified
for laboratory services in the Clinical Laboratory Improvement Amendments
(CLIA).     1.25.8.4   Those specified in Title 18 RCW for professional
licensing.     1.25.8.5   Industrial Insurance — Title 51 RCW.     1.25.8.6  
Reporting of abuse as required by RCW 26.44.030.     1.25.8.7   Federal Drug and
Alcohol Confidentiality Laws in 42 CFR Part 2.     1.25.8.8   EEO Provisions.  
  1.25.8.9   Copeland Anti-Kickback Act.     1.25.8.10   Davis-Bacon Act.    
1.25.8.11   Byrd Anti-Lobbying Amendment.     1.25.8.12   All federal and state
nondiscrimination laws and regulations.     1.25.8.13   Americans with
Disabilities Act: The Contractor shall make reasonable accommodation for
enrollees with disabilities, in accord with the Americans with Disabilities Act,
for all covered services and shall assure physical and communication barriers

4



--------------------------------------------------------------------------------



 



      shall not inhibit enrollees with disabilities from obtaining covered
services.     1.25.8.14   Any other requirements associated with the receipt of
federal funds.

  1.26   Confidentiality: The Contractor shall not use, publish, transfer, sell
or otherwise disclose any, including but not limited to medical records,
Confidential Information gained by reason of this Contract for any purpose that
is not directly connected with Contractor’s performance of the services
contemplated hereunder, except:         As provided by law; or In the case of
Personal Information, with the prior written consent of the person to whom the
Personal Information pertains or their legal guardian.

  1.26.1   The Contractor and DSHS agree to share Personal Information regarding
enrollees in a manner that complies with applicable state and federal law
protecting confidentiality of such information (including but not limited to the
Health Insurance Portability and Accountability Act (HIPAA) of 1996, codified at
42 USC 1320(d) et.seq. and 45 CFR parts 160, 162, and 164., the HIPAA
regulations, 42 CFR 431 Subpart F, 42 CFR 438.224, RCW 5.60.060(4), and RCW
70.02). The Contractor and the Contractor’s subcontractors shall fully cooperate
with DSHS efforts to implement HIPAA requirements.     1.26.2   The Contractor
shall protect and maintain all Confidential Information gained by reason of this
Contract against unauthorized use, access, disclosure, modification or loss.
This duty requires that Contractor to employ reasonable security measures, which
include restricting access to the Confidential Information by:     1.26.3  
Encrypting electronic Confidential Information during Transport;     1.26.4  
Physically Securing and Tracking media containing Confidential Information
during Transport;     1.26.5   Limiting access to staff that have an authorized
business requirement to view the Confidential Information;     1.26.6   Using
access lists, Unique User ID and Hardened Password authentication to protect
Confidential Information;     1.26.7   Physically Securing any computers,
documents or other media containing the Confidential Information; and     1.26.8
  Encrypting all Confidential Information that is stored on portable devices
including but not limited to laptop computers and flash memory devices;

5



--------------------------------------------------------------------------------



 



  1.26.9   Upon request by DSHS the Contractor shall return the Confidential
Information or certify in writing that the Contractor employed a DSHS approved
method to destroy the information. Contractor may obtain information regarding
approved destruction methods from the DSHS contact identified on page one of
this Contract.     1.26.10   In the event of a theft, loss, unauthorized
disclosure, or other potential or known compromise of Confidential Information,
the Contractor shall notify DSHS in writing, as described in accord with the
Notices section of the General Terms and Conditions, within one (1) business day
of the discovery of the event. Contractor must also take actions to mitigate the
risk of loss and comply with any notification or other requirement imposed by
law.

  1.27   Debarment Certification: The Contractor, by signature to this contract,
certifies that the Contractor is not presently debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded by any Federal
department or agency from participating in transactions. The Contractor also
agrees to include the above requirement in any and all subcontracts into which
it enters.         The Contractor certifies that it does not knowingly have a
director, officer, partner, or anyone with a beneficial ownership of more than
five percent (5%) of the Contractor’s equity, or have an employee, consultant or
subcontractor who is significant or material to the provision of services under
this Contract, who has been, or is affiliated with someone who has been
debarred, suspended, or otherwise excluded by any federal agency (SSA
1932(d)(1)). A list of debarred, suspended or otherwise excluded parties is
available on the following Internet website: www.arnet.gov/epls.

  1.27.1   The Contractor is not required to consult the excluded parties list,
but may instead rely on certification from directors, officers, partners,
employees, contractors, or persons with beneficial ownership of more than five
percent (5%) of the Contractor’s equity, that they are not debarred or excluded
from a federal program.     1.27.2   The Contractor is required to notify DSHS
in writing, as described in the Notices section of the General Terms and
Conditions, , when circumstances change that affect such certifications
referenced in this Section.     1.27.3   The Contractor shall provide to DSHS in
writing, as described in the Notices section of the General Terms and
Conditions, a list of persons with a beneficial ownership of more than five
percent (5%) of the Contractor’s equity no later than February 28 of each year
of this Contract. If no person has a beneficial ownership of more than five
percent (5%) of the Contractor’s equity, the Contractor shall so notify DSHS.

6



--------------------------------------------------------------------------------



 



      DSHS.

  1.28   Disputes: When a dispute arises over an issue that pertains in any way
to this Contract, the parties agree to the following process to address the
dispute:

  1.28.1   The Contractor and DSHS shall attempt to resolve the dispute through
informal means between the Contractor and the Office Chief of the DSHS, Division
of Healthcare Services, Office of Quality and Care Management.     1.28.2   If
the Contractor or DSHS is not satisfied with the outcome of the resolution with
the Office Chief, the Contractor may submit the disputed issue in writing, for
review, within ten (10) working days of the outcome to:

Director
Department of Social and Health Services
Division of Healthcare Services
P.O. Box 45502
Olympia, WA 98504-5502

      The Director may request additional information from the Office Chief
and/or the Contractor. The Director shall issue a written review decision to the
Contractor within thirty (30) calendar days of receipt of all information
relevant to the issue. The review decision will be provided to the Contractor as
described in the Notices section of the General Terms and Conditions.

  1.28.3   When the Contractor disagrees with the review decision of the
Director, the Contractor may request independent mediation of the dispute. DSHS
shall be bound by the decision of the Director if the Contractor is satisfied
with the decision. The request for mediation must be submitted to the Director,
in writing, within ten (10) working days of the contractor’s receipt of the
Director’s review decision. The Contractor and DSHS shall mutually agree on the
selection of the independent mediator and shall bear all costs associated with
mediation equally. The results of mediation shall not be binding on either
party.     1.28.4   Both parties agree to make their best efforts to resolve
disputes arising from this Contract and agree that the dispute resolution
process described herein shall precede any court action. This dispute resolution
process is the sole administrative remedy available under this Contract.

  1.29   Force Majeure: If the Contractor is prevented from performing any of
its obligations hereunder in whole or in part as a result of a major epidemic,
act of God, war, civil disturbance, court order or any other cause beyond its
control, such nonperformance shall not be a ground for termination for

7



--------------------------------------------------------------------------------



 



      default. Immediately upon the occurrence of any such event, the Contractor
shall commence to use its best efforts to provide, directly or indirectly,
alternative and, to the extent practicable, comparable performance. Nothing in
this Section shall be construed to prevent DSHS from terminating this Contract
for reasons other than for default during the period of events set forth above,
or for default, if such default occurred prior to such event.     1.30  
Governing Law and Venue: This contract shall be construed and interpreted in
accordance with the laws of the state of Washington and the venue of any action
brought hereunder shall be in Superior Court for Thurston County. In the event
that an action is removed to U.S. District Court, venue shall be in the Western
District of Washington.     1.31   Independent Contractor: The parties intend
that an independent contractor relationship will be created by this contract.
The Contractor and its employees or agents performing under this contract are
not employees or agents of the Department. The Contractor, its employees, or
agents performing under this contract will not hold himself/herself out as, nor
claim to be, an officer or employee of the Department by reason hereof, nor will
the Contractor, its employees, or agent make any claim of right, privilege or
benefit that would accrue to such employee. The Contractor acknowledges and
certifies that neither DSHS nor the State of Washington are guarantors of any
obligations or debts of the Contractor.     1.32   Insolvency:

  1.32.1   If the Contractor becomes insolvent during the term of this Contract:

  1.32.1.1   The State of Washington and enrollees shall not be in any manner
liable for the debts and obligations of the Contractor (42 CFR 438.106(a) and
438.116(a)(1));     1.32.1.2   In accord with the Prohibition on Enrollee
Charges for Covered Services provisions of the Enrollee Rights and Protections
Section of this Contract, under no circumstances shall the Contractor, or any
providers used to deliver services covered under the terms of this Contract,
charge enrollees for covered services (42 CFR 438.106(b)(1))).     1.32.1.3  
The Contractor shall, in accord with RCW 48.44.055, or RCW 48.46.245, provide
for the continuity of care for enrollees.

  1.33   Inspection: The Contractor and its subcontractors shall cooperate with
audits performed by duly authorized representatives of the State of Washington,
the federal Department of Health and Human Services, auditors from the federal
Government Accountability Office, federal Office of the Inspector General and
federal Office of Management and Budget. With reasonable notice, generally
thirty (30) calendar days, the Contractor and its

8



--------------------------------------------------------------------------------



 



      subcontractors shall provide access to its facilities and the records
pertinent to this Contract to monitor and evaluate performance under this
Contract, including, but not limited to, the quality, cost, use, health and
safety and timeliness of services, and assessment of the Contractor’s capacity
to bear the potential financial losses. The Contractor and its subcontractors
shall provide immediate access to facilities and records pertinent to this
Contract for Medicaid fraud investigators (42 CFR 438.6(g)).     1.34  
Insurance: The Contractor shall at all times comply with the following insurance
requirements:

  1.34.1   Commercial General Liability Insurance (CGL): The Contractor shall
maintain CGL insurance, including coverage for bodily injury, property damage,
and contractual liability, with the following minimum limits: Each Occurrence —
$1,000,000; General Aggregate — $2,000,000. The policy shall include liability
arising out of premises, operations, independent contractors, products-completed
operations, personal injury, advertising injury, and liability assumed under an
insured contract. The State of Washington, DSHS, its elected and appointed
officials, agents, and employees shall be named as additional insureds expressly
for, and limited to, Contractor’s services provided under this Contract.    
1.34.2   Professional Liability Insurance (PL): The Contractor shall maintain
Professional Liability Insurance, including coverage for losses caused by errors
and omissions, with the following minimum limits: Each Occurrence — $1,000,000;
General Aggregate — $2,000,000.     1.34.3   Worker’s Compensation: The
Contractor shall comply with all applicable worker’s compensation, occupational
disease, and occupational health and safety laws and regulations. The State of
Washington and DSHS shall not be held responsible as an employer for claims
filed by the Contractor or its employees under such laws and regulations.    
1.34.4   Employees and Volunteers: Insurance required of the Contractor under
the Contract shall include coverage for the acts and omissions of the
Contractor’s employees and volunteers.     1.34.5   Subcontractors: The
Contractor shall ensure that all subcontractors have and maintain insurance
appropriate to the services to be performed. The Contractor shall make available
copies of Certificates of Insurance for subcontractors, to DSHS if requested.  
  1.34.6   Separation of Insureds: All insurance Commercial General Liability
policies shall contain a “separation of insureds” provision.     1.34.7  
Insurers: The Contractor shall obtain insurance from insurance

9



--------------------------------------------------------------------------------



 



      companies authorized to do business within the State of Washington, with a
“Best’s Reports’’ rating of A-, Class VII or better. Any exception must be
approved by the DSHS. Exceptions include placement with a “Surplus Lines”
insurer or an insurer with a rating lower than A-, Class VII.     1.34.8  
Evidence of Coverage: The Contractor shall submit Certificates of Insurance in
accord with the Notices section of the General Terms and Conditions, for each
coverage required under this Contract upon execution of this Contract. Each
Certificate of Insurance shall be executed by a duly authorized representative
of each insurer.     1.34.9   Material Changes: The Contractor shall give DSHS,
in accord with the Notices section of the General Terms and Conditions,
forty-five (45) calendar days advance notice of cancellation or non-renewal of
any insurance in the Certificate of Coverage. If cancellation is due to
non-payment of premium, the Contractor shall give DSHS ten (10) calendar days
advance notice of cancellation.     1.34.10   General: By requiring insurance,
the State of Washington and DSHS do not represent that the coverage and limits
specified will be adequate to protect the Contractor. Such coverage and limits
shall not be construed to relieve the Contractor from liability in excess of the
required coverage and limits and shall not limit the Contractor’s liability
under the indemnities and reimbursements granted to the State and DSHS in this
Contract. All insurance provided in compliance with this Contract shall be
primary as to any other insurance or self-insurance programs afforded to or
maintained by the State.         The Contractor may waive the requirements as
described in the Commercial General Liability Insurance, Professional Liability
Insurance, Insurers and Evidence of Coverage provisions of this Section if
self-insured. In the event the Contractor is self insured, the Contractor must
send to DSHS by January 15th, of each Contract year, a signed written document,
which certifies that the contractor is self insured, carries coverage adequate
to meet the requirements of this Section, will treat DSHS as an additional
insured, expressly for, and limited to, the Contractor’s services provided under
this Contract, and provides a point of contact for DSHS.

  1.35   Maintenance of Records: The Contractor and its subcontractors shall
maintain financial, medical and other records pertinent to this Contract. All
financial records shall follow generally accepted accounting principles. Medical
records and supporting management systems shall include all pertinent
information related to the medical management of each enrollee. Other records
shall be maintained as necessary to clearly reflect all actions taken by the
Contractor related to this Contract.

10



--------------------------------------------------------------------------------



 



      All records and reports relating to this Contract shall be retained by the
Contractor and its subcontractors for a minimum of six (6) years after final
payment is made under this Contract. However, when an audit, litigation, or
other action involving records is initiated prior to the end of said period,
records shall be maintained for a minimum of six (6) years following resolution
of such action.     1.36   Order of Precedence: In the interpretation of this
Contract and incorporated documents, the various terms and conditions shall be
construed as much as possible to be complementary. In the event that such
interpretation is not possible the following order of precedence shall apply:

  1.36.1   Title XIX of the federal Social Security Act of 1935, as amended, and
its implementing regulations, as well as federal statutes and regulations
concerning the operation of Managed Care Organizations.     1.36.2   State of
Washington statues and regulations concerning the operation of the DSHS programs
participating in this Contract, including but not limited to RCW 74.09.522 and
chapters 388-538 (Managed Care), 388-865 (Mental Health) and 388-805 (DASA) WAC.
    1.36.3   State of Washington statutes and regulations concerning the
operation of Health Maintenance Organizations, Health Care Service Contractors,
and Life and Disability Insurance Carriers.     1.36.4   General Terms and
Conditions of this Contract.     1.36.5   Any other term and condition of this
Contract and exhibits if any, as indicated on page one of this Contract.    
1.36.6   Any other material incorporated herein by reference.

  1.37   Severability: If any term or condition of this Contract is held invalid
by any court, such invalidity shall not affect the validity of the other terms
or conditions of this Contract.     1.38   Survivability: The terms and
conditions contained in this Contract that shall survive the expiration or
termination of this Contract include but are not limited to: Confidentiality,
Indemnification and Hold Harmless, Inspection and Maintenance of Records.

  1.38.1   After termination of this Contract, the Contractor remains obligated
to:

  1.38.1.1   Cover hospitalized enrollees until discharge consistent with the
Enrollee Hospitalized at Termination of Enrollment provisions of the Benefits
Section of this Contract.     1.38.1.2   Submit reports required in this
Contract.

11



--------------------------------------------------------------------------------



 



  1.38.1.3   Provide access to records required in accord with the Inspection
provisions of this Section.     1.38.1.4   Provide the administrative services
associated with covered services (e.g. claims processing, enrollee appeals)
provided to enrollees prior to the effective date of termination under the terms
of this Contract.

  1.39   Waiver: Waiver of any breach or default on any occasion shall not be
deemed to be a waiver of any subsequent breach or default. Any waiver shall not
be construed to be a modification of the terms and conditions of this Contract.
Only the DSHS Chief Administrative Officer or designee has the authority to
waive any term or condition of this Contract on behalf of DSHS.

2.   ADDITIONAL GENERAL TERMS AND CONDITIONS—CLIENT SERVICE CONTRACTS

  2.1.   Contractor Certification Regarding Ethics: The Contractor certifies
that the Contractor is now, and shall remain, in compliance with Chapter 42.52
RCW, Ethics in Public Service, throughout the term of this Contract.     2.2.  
Health and Safety: Contractor shall perform any and all of its obligations under
this Contract in a manner that does not compromise the health and safety of any
DSHS client with whom the Contractor has contact.     2.3.   Indemnification and
Hold Harmless: Each party shall be responsible for, and shall indemnify and hold
the other party harmless from, all claims and/or damages to persons and/or
property resulting from its own negligent acts and omissions. The Contractor
shall indemnify and hold harmless DSHS from any claims by non-participating
providers related to the provision to enrollees of covered services under this
Contract. The Contractor waives its immunity under Title 51 RCW to the extent it
is required to indemnify, defend, and hold harmless the State and its agencies,
officials, agents, or employees.     2.4.   Industrial Insurance Coverage: The
Contractor shall comply with the provisions of Title 51 RCW, Industrial
Insurance. If the Contractor fails to provide industrial insurance coverage or
fails to pay premiums or penalties on behalf of its employees, as may be
required by law, DSHS may collect from the Contractor the full amount payable to
the Industrial Insurance accident fund. DSHS may deduct the amount owed by the
Contractor to the accident fund from the amount payable to the Contractor by
DSHS under this contract, and transmit the deducted amount to the Department of
Labor and Industries, (L&I) Division of Insurance Services. This provision does
not waive any of L&I’s rights to collect from the Contractor.     2.5.   No
Federal or State Endorsement: The award of this Contract does not indicate an
endorsement of the Contractor by the Centers of Medicare and

12



--------------------------------------------------------------------------------



 



      Medicare and Medicaid Services (CMS), the federal government, or the State
of Washington. No federal funds have been used for lobbying purposes in
connection with this Contract or managed care program.

  2.6.   Notices: Whenever one party is required to give notice to the other
under this Contract, it shall be deemed given if mailed by United States Postal
Services, registered or certified mail, return receipt requested, postage
prepaid and addressed as follows:

  2.6.1.   In the case of notice to the Contractor, notice will be sent to the
Contractor Contact at the address for the Contractor on the first page of this
Contract.     2.6.2.   In the case of notice to DSHS, send notice to:

Office Chief
Department of Social and Health Services
Division of Healthcare Services
Office of Quality and Care Management
P.O. Box 45530
Olympia, WA 98504-5530

  2.6.3.   Notices shall be effective on the date delivered as evidenced by the
return receipt or the date returned to the sender for non-delivery other than
for insufficient postage.     2.6.4.   Either party may at any time change its
address for notification purposes by mailing a notice in accord with this
Section, stating the change and setting forth the new address, which shall be
effective on the tenth (10th) day following the effective date of such notice
unless a later date is specified.

  2.7.   Notification of Organizational Changes:

  2.7.1.   The Contractor shall provide DSHS with ninety (90) calendar days
prior written notice of any change in ownership or legal status.     2.7.2.  
The Contractor shall provide DSHS written notice of any changes to key personnel
including, but not limited to, Chief Executive Officer, DSHS government
relations contact, and Medical Director as soon as reasonably possible.

  2.8.   Notice of Overpayment: If the Contractor receives a vendor overpayment
notice or a letter communicating the existence of an overpayment from DSHS, the
Contractor may protest the overpayment determination by requesting an
adjudicative proceeding. The Contractor’s request for an adjudicative proceeding
must:

13



--------------------------------------------------------------------------------



 



  2.8.1.   Be received by the Office of Financial Recovery (OFR) at Post Office
Box 9501, Olympia, Washington 98507-9501, within twenty-eight (28) calendar days
of service of the notice;     2.8.2.   Be sent by certified mail (return
receipt) or other manner that proves OFR received the request;     2.8.3.  
Include a statement as to why the Contractor thinks the notice is incorrect; and
    2.8.4.   Include a copy of the overpayment notice.

  2.8.4.1.   Timely and complete requests will be scheduled for a formal hearing
by the Office of Administrative Hearings. The Contractor may be offered a
pre-hearing or alternative dispute resolution conference in an attempt to
resolve the overpayment dispute prior to the hearing.     2.8.4.2.   Failure to
provide OFR with a written request for a hearing within twenty-eight
(28) calendar days of service of a vendor overpayment notice or other
overpayment letter will result in an overpayment debt against the Contractor.
DSHS may charge the Contractor interest and any costs associated with the
collection of this overpayment. DSHS may collect an overpayment debt through
lien, foreclosure, seizure and sale of the Contractor’s real or personal
property; order to withhold and deliver; or any other collection action
available to DSHS to satisfy the overpayment debt.

  2.9.   Ownership of Material:DSHS recognizes that nothing in this Contract
shall give DSHS ownership rights to the systems developed or acquired by the
Contractor during the performance of this Contract. The Contractor recognizes
that nothing in this Contract shall give the Contractor ownership rights to the
systems developed or acquired by DSHS during the performance of this Contract.  
  2.10.   Solvency:

  2.10.1.   The Contractor shall have a Certificate of Registration as a Health
Maintenance Organization (HMO), Health Care Service Contractor (HCSC) or Life
and Disability Insurance Carrier, from the Washington State Office of the
Insurance Commissioner (OIC). The Contractor shall comply with the solvency
provisions of chapters 48.21, 48.21a, 48.44 or 48.46 RCW, as amended.    
2.10.2.   The Contractor agrees that DSHS may at any time access any information
related to the Contractor’s financial condition, or compliance

14



--------------------------------------------------------------------------------



 



      with OIC requirements, from OIC and consult with OIC concerning such
information.

  2.11.   State Conflict of Interest Safeguards: The Contractor shall have
conflict of interest safeguards that, at a minimum, are equivalent to conflict
of interest safeguards imposed by federal law on parties involved in public
contracting (41 USC 423).     2.12.   Subrecipients:

  2.12.1.   General. If the Contractor is a subrecipient of federal awards as
defined by Office of Management and Budget (OMB) Circular A-133 and this
Agreement, the Contractor shall:

  2.12.1.1.   Maintain records that identify, in its accounts, all federal
awards received and expended and the federal programs under which they were
received, by Catalog of Federal Domestic Assistance (CFDA) title and number,
award number and year, name of the federal agency, and name of the pass-through
entity;     2.12.1.2.   Maintain internal controls that provide reasonable
assurance that the Contractor is managing federal awards in compliance with
laws, regulations, and provisions of contracts or grant agreements that could
have a material effect on each of its federal programs;     2.12.1.3.   Prepare
appropriate financial statements, including a schedule of expenditures of
federal awards;     2.12.1.4.   Incorporate OMB Circular A-133 audit
requirements into all agreements between the Contractor and its Subcontractors
who are subrecipients;     2.12.1.5.   Comply with any future amendments to OMB
Circular A-133 and any successor or replacement Circular or regulation;    
2.12.1.6.   Comply with the applicable requirements of OMB Circular A-87 and any
future amendments to OMB Circular A-87, and any successor or replacement
Circular or regulation; and     2.12.1.7.   Comply with the Omnibus Crime
Control and Safe streets Act of 1968, Title VI of the Civil Rights Act of 1964,
Section 504 of the Rehabilitation Act of 1973, Title II of the Americans with
Disabilities Act of 1990, Title IX of the Education Amendments of 1972, The Age
Discrimination Act of 1975, and The Department of Justice Non-Discrimination
Regulations, 28 C.F.R. Part 42, Subparts C.D.E. and G, and 28 C.F.R. Part 35 and
39. (Go to

15



--------------------------------------------------------------------------------



 



      www.ojp.usdoj.gov/ocr/ for additional information and access to the
aforementioned Federal laws and regulations.)

  2.12.2.   Single Audit Act Compliance. If the Contractor is a subrecipient and
expends $500,000 or more in federal awards from any and/or all sources in any
fiscal year, the Contractor shall procure and pay for a single audit or a
program-specific audit for that fiscal year. Upon completion of each audit, the
Contractor shall:

  2.12.2.1.   Submit to the DSHS contact person the data collection form and
reporting package specified in OMB Circular A-133, reports required by the
program-specific audit guide (if applicable), and a copy of any management
letters issued by the auditor;     2.12.2.2.   Follow-up and develop corrective
action for all audit findings; in accordance with OMB Circular A-133, prepare a
“Summary Schedule of Prior Audit Findings.”

  2.12.3.   Overpayments. If it is determined by DSHS, or during the course of a
required audit, that the Contractor has been paid unallowable costs under this
or any Program Agreement, DSHS may require the Contractor to reimburse DSHS in
accordance with OMB Circular A-87.

  2.13.   Termination for Convenience: Either party may terminate, upon
one-hundred twenty (120) calendar days advance written notice, performance of
work under this Contract in whole or in part, whenever, for any reason, either
party determines that such termination is in its best interest.

  2.13.1.   In the event that either party terminates the Contract for
convenience the other party may assert a claim for direct termini nation costs
as follows:

  2.13.1.1.   In the event DSHS terminates this Contract for convenience, the
Contractor shall have the right to assert a claim for the Contractor’s direct
termination costs. Such claim must be:

  2.13.1.1.1.   Delivered to DSHS as provided in accord with the Notices section
of the General Terms and Conditions;     2.13.1.1.2.   Asserted within ninety
(90) calendar days of termination for convenience, or, in the event the
termination was originally issued under the provisions of the, Termination by
DSHS for Default provision of this Section, ninety (90) calendar days from the
date the notice of termination was deemed to have been issued under this
Section. DSHS may extend said ninety (90) calendar days if the Contractor makes
a written request to DSHS and DSHS deems the grounds for the request to be
reasonable.

16



--------------------------------------------------------------------------------



 



  2.13.1.1.3.   DSHS will evaluate the claim for termination costs and either
pay or deny the claim. DSHS shall notify the Contractor of DSHS’ decision within
sixty (60) calendar days of receipt of the claim.

  2.13.1.2.   In the event the Contractor terminates this Contract for
convenience, DSHS shall have the right to assert a claim for DSHS’ direct
termination costs. Such claim must be:

  2.13.1.2.1.   Delivered to the Contractor as described in the Notices section
of the General Terms and Conditions.     2.13.1.2.2.   Asserted within ninety
(90) calendar days of the date of termination for convenience. The Contractor
may extend said ninety (90) calendar days if DSHS makes a written request to the
Contractor and the Contractor deems the grounds for the request to be
reasonable.     2.13.1.2.3.   The Contractor shall evaluate the claim for
termination costs and either pay or deny the claim. The Contractor shall notify
DSHS of the Contractor’s decision within sixty (60) calendar days of receipt of
the claim.

  2.13.1.3.   In the event that either party disagrees with the other party’s
decision to pay or deny termination costs the disagreeing party shall have the
right to a dispute resolution as described in the Disputes section of the
General Terms and Conditions.     2.13.1.4.   In no event shall the claim from
termination costs exceed the average monthly amount paid to the Contractor for
the twelve (12) months immediately prior to termination.     2.13.1.5.   In
addition to DSHS’ or Contractor’s direct termination costs, the Contractor or
DSHS shall be liable for administrative costs incurred by the other party in
procuring supplies or services similar to and/or replacing those terminated.    
2.13.1.6.   Neither the Contractor nor DSHS shall be liable for any termination
costs if it notifies the other party of its intent not to renew this Contract at
least one hundred twenty (120) calendar days prior to the renewal date.

  2.13.2.   In the event this Contract is terminated for the convenience of
either party, the effective date of termination shall be the last day of the
month in which the one hundred twenty (120) day notification period is
satisfied, or the last day of such later month as may be agreed upon by both
parties.

17



--------------------------------------------------------------------------------



 



  2.14.   Termination by the Contractor for Default: The Contractor may
terminate this Contract whenever DSHS defaults in performance of the Contract
and fails to cure the default within a period of one hundred twenty
(120) calendar days (or such longer period as the Contractor may allow) after
receipt from the Contractor of a written notice, as described in the Notices
section of the General Terms and Conditions, specifying the default. For
purposes of this Section, default means failure of DSHS to meet one or more
material obligations of this Contract. In the event it is determined that DSHS
was not in default, DSHS may claim damages for wrongful termination through the
dispute resolution provisions of this Contract or by a court of competent
jurisdiction. The procedure for determining damages shall be as described in the
Termination for Convenience section of the General Terms and Conditions.    
2.15.   Termination by DSHS for Default: The Contract Administrator may
terminate this Contract whenever the Contractor defaults in performance of this
Contract and fails to cure the default within a period of one hundred twenty
(120) calendar days (or such longer period as DSHS may allow) after receipt from
DSHS of a written notice, as described in the Notices section of the General
Terms and Conditions, specifying the default. For purposes of this Section,
default means failure of the Contractor to meet one or more material obligations
of this Contract. In the event it is determined that the Contractor was not in
default, the Contractor may claim damages for wrongful termination through the
dispute resolution provisions of this Contract or by a court of competent
jurisdiction. The procedure for determining damages shall be as stated in accord
with the Termination for Convenience Section of this Contract.     2.16.  
Termination — Information on Outstanding Claims: In the event this Contract is
terminated, the Contractor shall provide DSHS, within three hundred and
sixty-five (365) calendar days, all available information reasonably necessary
for the reimbursement of any outstanding claims for services to enrollees (42
CFR 434.6(a)(6)). Information and reimbursement of such claims is subject to the
provisions of the Payment and Sanctions Section of this Contract.     2.17.  
Terminations — Pre-termination Processes: Either party to the Contract shall
give the other party to the Contract written notice, as described in the Notices
section of the General Terms and Conditions, of the intent to terminate this
Contract and the reason for termination.

  2.17.1.   If either party disagrees with the other party’s decision to
terminate this Contract, other than a termination for convenience, that party
will have the right to a dispute resolution as described in the Disputes section
of the General Terms and Conditions.

18



--------------------------------------------------------------------------------



 



  2.17.2.   If the Contractor disagrees with a DSHS decision to terminate this
Contract and the dispute process is not successful, DSHS shall provide the
Contractor a pre-termination hearing prior to termination of the Contract under
42 CFR 438.708. DSHS shall:

  2.17.2.1.   Give the Contractor written notice of the intent to terminate, the
reason for termination, and the time and place of the hearing;     2.17.2.2.  
Give the Contractor (after the hearing) written notice of the decision affirming
or reversing the proposed termination of this Contract, and for an affirming
decision the effective date of termination; and     2.17.2.3.   For an affirming
decision, give enrollees notice of the termination and information consistent
with 42 CFR 438.10 on their options for receiving Medicaid services following
the effective date of termination.

  2.18.   Treatment of Client Property: Unless otherwise provided, the
Contractor shall ensure that any adult client receiving services from the
Contractor has unrestricted access to the client’s personal property. The
Contractor shall not interfere with any adult client’s ownership, possession, or
use of the client’s property. The Contractor shall provide clients under age
eighteen (18) with reasonable access to their personal property that is
appropriate to the client’s age, development, and needs. Upon termination of the
Contract, the Contractor shall immediately release to the client and/or the
client’s guardian or custodian all of the client’s personal property.     2.19.
  Treatment of Property: All property purchased or furnished by DSHS for use by
the Contractor during this Contract term shall remain with DSHS. Title to all
property purchased or furnished by the Contractor for which the Contractor is
entitled to reimbursement by DSHS under this Contract shall pass to and vest in
DSHS. The Contractor shall protect, maintain, and insure all DSHS property in
its possession against loss or damage and shall return DSHS property to DSHS
upon Contract termination or expiration.

3.   DEFINITIONS       The following definitions shall apply to this Contract:

  3.1.   Action means the denial or limited authorization of a requested
service, including the type or level of service; the reduction, suspension, or
termination of a previously authorized service; the denial, in whole or in part,
of payment for a service; or the failure to provide services or act in a timely
manner as required herein (42 CFR 438.400(b)).     3.2.   Actuarially Sound
Capitation Rates means capitation rates that have been developed in accordance
with generally accepted actuarial principles and

19



--------------------------------------------------------------------------------



 



      practices; are appropriate for the populations to be covered, and the
services to be furnished under the contract; and have been certified, as meeting
the requirements of 42 CFR 438.6(c), by actuaries who meet the qualification
standards established by the American Academy of Actuaries and follow the
practice standards established by the Actuarial Standards Board (42 CFR
438.6(c)).

  3.3.   Advance Directive means a written instruction, such as a living will or
durable power of attorney for health care, recognized under the laws of the
State of Washington, relating to the provision of health care when an individual
is incapacitated (WAC 388-501-0125, 42 CFR 438.6, 438.10, 422.128, and 489.100).
    3.4.   Ancillary Services means health care services which are auxiliary,
accessory, or secondary to a primary health care service.     3.5.   Appeal
means a request for review of an action (42 CFR 438.400(b)).     3.6.   Appeal
Process means the Contractor’s procedures for reviewing an action.     3.7.  
Children with Special Health Care Needs means children identified by DSHS to the
Contractor as children served under the provisions of Title V of the Social
Security Act.     3.8.   Cold Call Marketing means any unsolicited personal
contact by the Contractor or its designee, with a potential enrollee or an
enrollee with another contracted managed care organization for the purposes of
marketing (42 CFR 438.104(a)).     3.9.   Comparable Coverage means an enrollee
has other insurance that DSHS has determined provides a full scope of health
care benefits.     3.10.   Consumer Assessment of Healthcare Providers and
Systems (CAHPS®) means a family of standardized survey instruments, including a
Medicaid survey used to measure client experience of health care.     3.11.  
Continuity of Care means the provision of continuous care for chronic or acute
medical conditions through enrollee transitions in providers or service areas,
between HO/SCHIP contractors and between Medicaid fee-for-service and HO/SCHIP
in a manner that does not interrupt medically necessary care or jeopardize the
enrollee’s health.     3.12.   Coordination of Care means the Contractor’s
mechanisms to assure that the enrollee and providers have access to and take
into consideration, all required information on the enrollee’s conditions and
treatments to ensure that the enrollee receives appropriate health care services
(42 CFR 438.208).

20



--------------------------------------------------------------------------------



 



  3.13.   Covered Services means medically necessary services covered under the
terms of this Contract, as set forth in the Benefits Section of this Contract,.
    3.14.   Duplicate Coverage means an enrollee is privately enrolled on any
basis with the Contractor and simultaneously enrolled with the Contractor under
Healthy Options/SCHIP.     3.15.   EPSDT (Early, Periodic Screening, Diagnosis
and Treatment) means a package of services in a preventive (well child) exam
covered by Medicaid as defined in the Social Security Act (SSA) Section 1905(r)
and the DSHS EPSDT program policy and billing instructions (see Attachment A for
website link). Services covered by Medicaid include a complete health history
and developmental assessment, an unclothed physical exam, immunizations,
laboratory tests, health education and anticipatory guidance, and screenings
for: vision, dental, substance abuse, mental health and hearing, as well as any
medically necessary services found to be necessary during the EPSDT exam. EPSDT
services covered by the Contractor are described in the Benefits Section of this
Contract.     3.16.   Eligible Clients means Medicaid recipients certified
eligible by DSHS, living in the service area, and eligible to enroll for health
care services under the terms of this Contract, as described in the Enrollment
Section of this Contract.     3.17.   Emergency Medical Condition means a
medical condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) such that a prudent layperson, who possesses an average
knowledge of health and medicine, could reasonably expect the absence of
immediate medical attention to result in: (a) placing the health of the
individual (or, with respect to a pregnant woman, the health of the woman or her
unborn child) in serious jeopardy; (b) serious impairment to bodily functions;
or (c) serious dysfunction of any bodily organ or part (42 CFR 438.114(a)).    
3.18.   Emergency Services means covered inpatient and outpatient services
furnished by a provider qualified to furnish the services needed to evaluate or
stabilize an emergency medical condition (42 CFR 438.114(a)).     3.19.  
Enrollee means a Medicaid recipient who is enrolled in Healthy Options/SCHIP
managed care through a Managed Care Organization (MCO) having a Contract with
DSHS (42 CFR 438.10(a)).     3.20.   Enrollee with Special Health Care Needs
means an enrollee who has chronic and disabling condition as defined in WAC
388-538-050.     3.21.   External Quality Review (EQR) means the analysis and
evaluation by an EQRO of aggregated information on quality, timeliness and
access to the health care services that the Contractor or its subcontractors
furnish to Medicaid recipients (42 CFR 438.320).

21



--------------------------------------------------------------------------------



 



  3.22.   External Quality Review Organization (EQRO) means an organization that
meets the competence and independence requirements set forth in 42 CFR 438.354,
and performs external quality review, other EQR-related activities as set forth
in 42 CFR 438.358, or both (42 CFR 438.320).     3.23.   External Quality Review
Protocols means a series of nine (9) procedures or guidelines for validating
performance. Two of the nine protocols must be used by state Medicaid agencies.
These are: 1) Determining Contractor compliance with federal Medicaid managed
care regulations; and 2) Validation of performance improvement projects
undertaken by the Contractor. The current External Quality Review Protocols can
be found at the Centers for Medicare and Medicaid Services (CMS) website (see
Attachment A for website link).     3.24.   External Quality Review Report —
(EQRR) means a technical report that describes the manner in which the data from
all EQR activities are aggregated and analyzed, and conclusions drawn as to the
quality, timeliness, and access to the care furnished by the Contractor. DSHS
will provide a copy of the EQRR to the Contractor, through print or electronic
media.     3.25.   Grievance means an expression of dissatisfaction about any
matter other than an action. Possible subjects for grievances include, but are
not limited to, the quality of care or services provided, and aspects of
interpersonal relationships such as rudeness of a provider or employee, or
failure to respect the enrollee’s rights (42 CFR 438.400(b)).     3.26.  
Grievance Process means the procedure for addressing enrollees’ grievances (42
CFR 438.400(b)).     3.27.   Grievance System means the overall system that
includes grievances and appeals handled by the Contractor and access to the
hearing system (42 CFR 438, Subpart F).     3.28.   Health Care Professional
means a physician or any of the following acting within their scope of practice;
a podiatrist, optometrist, chiropractor, psychologist, dentist, physician
assistant, physical or occupational therapist, therapist assistant, speech
language pathologist, audiologist, registered or practical nurse (including
nurse practitioner, clinical nurse specialist, certified registered nurse
anesthetist, and certified nurse midwife), licensed certified social worker,
registered respiratory therapist, pharmacist and certified respiratory therapy
technician (42 CFR 438.2).     3.29.   Health Employer Data and Information Set
— (HEDISâ) means a set of standardized performance measures designed to ensure
that healthcare purchasers and consumers have the information they need to
reliably compare the performance of managed health care plans. HEDISâ also
includes a standardized survey of consumers’ experiences that evaluates plan

22



--------------------------------------------------------------------------------



 



      performance in areas such as customer service, access to care and claims
processing. HEDISâ is sponsored, supported, and maintained by National Committee
for Quality Assurance (NCQA).

  3.30.   Health Employer Data and Information Set (HEDISâ) Compliance Audit
Program means a set of standards and audit methods used by an NCQA certified
auditor to evaluate information systems capabilities assessment (IS standards)
and a Contractor’s ability to comply with HEDISâ specifications (HD standards).
    3.31.   Managed Care means a prepaid, comprehensive system of medical and
health care delivery, including preventive, primary, specialty and ancillary
health services.     3.32.   Managed Care Organization (MCO) means an
organization having a certificate of authority or certificate of registration
from the Office of Insurance Commissioner that contracts with DSHS under a
comprehensive risk contract to provide prepaid health care services to eligible
DSHS clients under the DSHS’ managed care programs (WAC 388-538-050).     3.33.
  Marketing means any communication from the Contractor to a potential enrollee
or enrollee with another DSHS contracted MCO that can be reasonably interpreted
as intended to influence them to enroll with the Contractor or to either not
enroll or end enrollment with another DSHS contracted MCO (42 CFR 438.104(a)).  
  3.34.   Marketing Materials means materials that are produced in any medium,
by or on behalf of the Contractor that can be reasonably interpreted as intended
as marketing (42 CFR 438.104(a)).     3.35.   Medically Necessary Services means
services that are “medically necessary” as is defined in WAC 388-500-0005. In
addition, medically necessary services shall include services related to the
enrollee’s ability to achieve age-appropriate growth and development.     3.36.
  National CAHPS® Benchmarking Database — (NCBD) means a national repository for
data from the Consumer Assessment of Healthcare Providers and Systems (CAHPS®).
The database facilitates comparisons of CAHPS® survey results by survey
sponsors. Data is compiled into a single national database, which enables NCBD
participants to compare their own results to relevant benchmarks (i.e.,
reference points such as national and regional averages). The NCBD also offers
an important source of primary data for specialized research related to consumer
assessments of quality as measured by CAHPS®.     3.37.   National Committee for
Quality Assurance — (NCQA) means an organization responsible for developing and
managing health care measures

23



--------------------------------------------------------------------------------



 



      that assess the quality of care and services that commercial and Medicaid
managed care clients receive.

  3.38.   Participating Provider means a person, health care provider,
practitioner, or entity, acting within their scope of practice, with a written
agreement with the Contractor to provide services to enrollees under the terms
of this Contract.     3.39.   Peer-Reviewed Medical Literature means medical
literature published in professional journals that submit articles for review by
experts who are not part of the editorial staff. It does not include
publications or supplements to publications primarily intended as marketing
material for pharmaceutical, medical supplies, medical devices, health service
providers, or insurance carriers.     3.40.   Physician Group means a
partnership, association, corporation, individual practice association, or other
group that distributes income from the practice among its members. An individual
practice association is a physician group only if it is composed of individual
physicians and has no subcontracts with physician groups.     3.41.   Physician
Incentive Plan means any compensation arrangement between the Contractor and a
physician or physician group that may directly or indirectly have the effect of
reducing or limiting services to enrollees under the terms of this Contract.    
3.42.   Post-stabilization Services means covered services, related to an
emergency medical condition that are provided after an enrollee is stabilized in
order to maintain the stabilized condition or to improve or resolve the
enrollee’s condition (42 CFR 438.114 and 422.113).     3.43.   Potential
Enrollee means any Medicaid recipient eligible for enrollment in Healthy
Options/SCHIP who is not enrolled with a health care plan having a contract with
DSHS (42 CFR 438.10(a)).     3.44.   Primary Care Provider (PCP) means a
participating provider who has the responsibility for supervising, coordinating,
and providing primary health care to enrollees, initiating referrals for
specialist care, and maintaining the continuity of enrollee care. PCPs include,
but are not limited to Pediatricians, Family Practitioners, General
Practitioners, Internists, Physician Assistants (under the supervision of a
physician), or Advanced Registered Nurse Practitioners (ARNP), as designated by
the Contractor. The definition of PCP is inclusive of primary care physician as
it is used in 42 CFR 438. All Federal requirements applicable to primary care
physicians will also be applicable to primary care providers as the term is used
in this Contract.     3.45.   Quality means the degree to which a Contractor
increases the likelihood of desired health outcomes of its enrollees through its
structural and operational

24



--------------------------------------------------------------------------------



 



      characteristics and through the provision of health services that are
consistent with current professional knowledge (42 CFR 438.320).

  3.46.   Risk means the possibility that a loss may be incurred because the
cost of providing services may exceed the payments made for services. When
applied to subcontractors, loss includes the loss of potential payments made as
part of a physician incentive plan, as defined herein.     3.47.   Service Areas
means the geographic areas covered by this Contract as described in the
Enrollment Section of this Contract.     3.48.   State Children’s Health
Insurance Program (SCHIP) means a program to provide access to medical care for
children whose family income exceeds the limit for Medicaid eligibility, but is
not greater than two hundred fifty percent (250%) of the federal poverty level
(FPL). SCHIP is authorized by Title XXI of the Social Security Act and by RCW
74.09.450 (WAC 388-542).     3.49.   Substantial Financial Risk: A physician or
physician group as defined in this Section is at substantial financial risk when
more than twenty-five percent (25%) of the total maximum potential payments to
the physician or physician group depend on the use of referral services. When
the panel size is fewer than 25,000 enrollees arrangements that cause
substantial financial risk include, but are not limited to, the following:

  3.49.1.   Withholds greater than twenty-five percent (25%) of total potential
payments.     3.49.2.   Withholds less than twenty-five percent (25%) of total
potential payments but the physician or physician group is potentially liable
for more than twenty-five percent (25%) of total potential payments.     3.49.3.
  Bonuses greater than thirty-three percent (33%) of total potential payments,
less the bonus.     3.49.4.   Withholds plus bonuses if the withholds plus
bonuses equal more than twenty-five percent (25%) of total potential payments.  
  3.49.5.   Capitation arrangements if the difference between the minimum and
maximum possible payments is more than twenty-five percent (25%) of the maximum
possible payments, or the minimum and maximum possible payments are not clearly
explained in the Contract.

  3.50.   Validation means the review of information, data, and procedures to
determine the extent to which they are accurate, reliable, and free from bias
and in accord with standards for data collection and analysis (42 CFR 438.320).

4.   ENROLLMENT

25



--------------------------------------------------------------------------------



 



  4.1.   Service Areas:

  4.1.1.   The Contractor’s policies and procedures related to Enrollment shall
ensure compliance with the requirements described in this section.     4.1.2.  
The Contractor’s service areas are described in Exhibit A, Premiums, Service
Areas, and Capacity. DSHS may modify Exhibit A, Premiums, Service Areas, and
Capacity for service area changes as described in this Section.     4.1.3.  
Clients in the eligibility groups described in this Section are eligible to
enroll with the Contractor if they reside in the Contractor’s service areas.    
4.1.4.   Service Area Changes:

  4.1.4.1.   With the written approval of DSHS, the Contractor may expand into
additional service areas at any time by giving written notice to DSHS, along
with evidence, as DSHS may require, demonstrating the Contractor’s ability to
support the expansion. DSHS may withhold approval of a requested expansion, if,
in DSHS’ sole judgment, the requested expansion is not in the best interest of
DSHS.     4.1.4.2.   The Contractor may decrease service areas by giving DSHS
ninety (90) calendar days’ written notice. The decrease shall not be effective
until the first day of the month that falls after the ninety (90) calendar days
has elapsed.     4.1.4.3.   The Contractor shall notify enrollees affected by
any service area decrease at least sixty (60) calendar days prior to the
effective date. Notices shall be approved in advance by DSHS. If the Contractor
fails to notify affected enrollees of a service area decrease sixty at least
(60) calendar days prior to the effective date, the decrease shall not be
effective until the first day of the month which falls sixty (60) calendar days
from the date the Contractor notifies enrollees.

  4.1.5.   If the U.S. Postal Service alters the zip code numbers or zip code
boundaries within the Contractor’s service areas, DSHS shall alter the service
area zip code numbers or the boundaries of the service areas with input from the
affected contractors.     4.1.6.   DSHS shall determine, in its sole judgment,
which zip codes fall within each service area. No zip code will be split between
service areas.     4.1.7.   DSHS will determine whether an enrollee resides
within a service area.

26



--------------------------------------------------------------------------------



 



  4.2.   Eligible Client Groups: DSHS shall determine eligibility for enrollment
under this Contract. Clients in the following eligibility groups at the time of
enrollment are eligible for enrollment under this Contract, and must enroll in
Healthy Options/SCHIP unless the enrollee has comparable coverage as defined
herein, or is exempted pursuant to the Exemption from Enrollment provisions of
this Section.

  4.2.1.   Clients receiving Medicaid under Social Security Act (SSA) provisions
for coverage of families receiving Temporary Assistance for Needy Families and
clients who are not eligible for cash assistance who remain eligible for
Medicaid.     4.2.2.   Children, from birth through eighteen (18) years of age,
eligible for Medicaid under expanded pediatric coverage provisions of the Social
Security Act.     4.2.3.   Pregnant Women, eligible for Medicaid under expanded
maternity coverage provisions of the Social Security Act.     4.2.4.   Children
eligible for SCHIP (see Attachment A for website link).

  4.3.   Client Notification: DSHS shall notify eligible clients of their rights
and responsibilities as Healthy Options/SCHIP enrollees at the time of initial
eligibility determination and at least annually. The Contractor shall provide
enrollees with additional information as described in this Contract (42 CFR
438.10).     4.4.   Exemption from Enrollment: A client may request exemption
from enrollment. Each request for exemption will be reviewed by DSHS pursuant to
WAC 388-538 or WAC 388-542. When the client is already enrolled with the
Contractor and wishes to be exempted, the exemption request will be treated as a
termination of enrollment request consistent with the Termination of Enrollment
provisions of this Section.     4.5.   Enrollment Period: Subject to the
Effective Date of Enrollment provisions of this Section, enrollment is
continuously open. Enrollees shall have the right to change enrollment
prospectively, from one Healthy Options/SCHIP plan to another without cause,
each month except as described in the Patient Review and Restriction (PRR)
provisions of the Benefits Section of this Contract.     4.6.   Enrollment
Process: To enroll with the Contractor, the client, the client’s representative
or responsible parent or guardian must complete and submit a DSHS enrollment
form to DSHS, or call the DSHS toll-free enrollment number.

  4.6.1.   If the client does not exercise their right to choose a Healthy
Options/SCHIP plan, DSHS will assign the client, and all eligible family

27



--------------------------------------------------------------------------------



 



      members, to the same Healthy Options/SCHIP plan in accord with the
Assignment of Enrollees provisions of the Access and Capacity Section of this
Contract.

  4.6.2.   DSHS will attempt to enroll all family members with the same Healthy
Options/SCHIP plan unless the following occurs:

  4.6.2.1.   A family member is covered by Basic Health, and the plan contracts
with DSHS, then DSHS will attempt to enroll the remainder of the family with the
same managed care plan. If the plan does not contract with DSHS, the remaining
family members will be enrolled with a single, but different Healthy
Options/SCHIP plan of the enrollee’s choice, or shall be assigned as described
above if no choice is made.     4.6.2.2.   A family member is placed into the
Patient Review and Restriction (PRR) program by the Contractor or DSHS. The PRR
placed family member shall follow the enrollment requirements described in the
PRR provisions of the Benefits Section of this Contract. The remaining family
members shall be enrolled with a single, Healthy Options/SCHIP plan of the
choice, or shall be assigned as described above if no choice is made.

  4.7.   Effective Date of Enrollment:

  4.7.1.   Except for a newborn whose mother is enrolled in a Healthy
Options/SCHIP plan, enrollment with the Contractor shall be effective on the
later of the following dates:

  4.7.1.1.   If the enrollment is processed on or before the DSHS cut-off date
for enrollment, enrollment shall be effective the first day of the month
following the month in which the enrollment is processed; or     4.7.1.2.   If
the enrollment is processed after the DSHS cut-off date for enrollment,
enrollment shall be effective the first day of the second month following the
month in which the enrollment is processed.

  4.7.2.   Newborns whose mothers are enrollees shall be deemed enrollees and
enrolled beginning from the newborn’s date of birth or the mother’s date of
enrollment, whichever is later. If the mother’s enrollment is ended before the
newborn receives a separate client identifier from DSHS, the newborn’s
enrollment shall end when the mother’s enrollment ends, except as provided in
the provisions of the Enrollee Hospitalized at Termination of Enrollment of the
Benefits Section of this Contract. If the newborn does not receive a separate
client identifier by the sixtieth (60th) day of life, supplemental premiums and
enrollment shall only be

28



--------------------------------------------------------------------------------



 



      available through the end of the month in which the sixtieth (60th) day of
life falls in accord with Healthy Options Licensed Health Carrier Billing
Instructions, published by DSHS and incorporated by reference (see Attachment A
for website link).

  4.7.3.   Adopted children shall be covered consistent with the provisions of
Title 48 RCW.     4.7.4.   No retroactive coverage is provided under this
Contract, except as described in this Section or by mutual agreement by both
parties to this Contract.

  4.8.   Enrollment Data and Requirements for Contractor’s Response: DSHS will
provide the Contractor with data files with the information needed to perform
the services described in this Contract.

  4.8.1.   Data files will be sent to the Contractor at intervals specified
within the DSHS Companion Guides, published by DSHS and incorporated by
reference (see Attachment A for website link).     4.8.2.   The data file will
be in the Health Insurance Portability and Accountability Act (HIPAA) compliant
834, Benefit Enrollment and Maintenance format (45 CFR 162.1503).     4.8.3.  
The data file will be transferred per specifications defined within DSHS
Companion Guides (see Attachment A for website link).     4.8.4.   Data is sent
in two files. The “update” file, in the 834 benefit enrollment and maintenance
format, will list the enrollees whose enrollment is terminated by the end of
that month, and the enrollees for the following month with the Contractor. The
“audit” file will include all enrollees enrolled with the plan and for whom a
monthly premium will be paid for the following month.     4.8.5.   The data file
will include but not be limited to the following enrollee personal information:
Name, address, SSN, age/sex, ethnicity, race and language markers.     4.8.6.  
The Contractor shall have ten (10) calendar days from the receipt of the data
files to notify DSHS in writing of the refusal of an application for enrollment
or any discrepancy regarding DSHS’ proposed enrollment effective date. Written
notice shall include the reason for refusal and must be agreed to by DSHS. The
effective date of enrollment specified by DSHS shall be considered accepted by
the Contractor and shall be binding if the notice is not timely or DSHS does not
agree with the reasons stated in the notice. Subject to DSHS approval, the
Contractor may refuse to accept an enrollee for the following reasons:

29



--------------------------------------------------------------------------------



 



  4.8.6.1.   DSHS has enrolled the enrollee with the Contractor in a service
area the Contractor is not contracted for.     4.8.6.2.   The enrollee is not
eligible for enrollment under the terms of this Contract.

  4.9.   Termination of Enrollment:

  4.9.1.   Voluntary Termination of Enrollment: Enrollees may request
termination of enrollment by submitting a written request to terminate
enrollment to DSHS or by calling the DSHS toll-free enrollment number (42 CFR
438.56(d)(1)(i)). Except as provided in WAC 388-538 or WAC 388-542, the
enrollment for enrollees whose enrollment is terminated will be prospectively
ended. The Contractor may not request voluntary termination of enrollment on
behalf of an enrollee.     4.9.2.   Involuntary Termination of Enrollment
Initiated by DSHS for Ineligibility: The enrollment of any enrollee under this
Contract shall be terminated if the enrollee becomes ineligible for enrollment
due to a change in eligibility status.

  4.9.2.1.   When an enrollee’s enrollment is terminated for ineligibility, the
termination shall be effective:

  4.9.2.1.1.   The first day of the month following the month in which the
enrollment termination is processed by DSHS if it is processed on or before the
DSHS cut-off date for enrollment or the Contractor is informed by DSHS of the
enrollment termination prior to the first day of the month following the month
in which it is processed by DSHS.     4.9.2.1.2.   Effective the first day of
the second month following the month in which the enrollment termination is
processed if it is processed after the DSHS cut-off date for enrollment and the
Contractor is not informed by DSHS of the enrollment termination prior to the
first day of the month following the month in which it is processed by DSHS.

  4.9.2.2.   Enrollees Eligible for Supplemental Security Income (SSI):

  4.9.2.2.1.   Newborn enrollees who are determined by the Social Security
Administration (SSA) to have an SSI eligibility effective date within the first
sixty (60) days of life, not counting the birth date, shall be ineligible for
services under the terms of this Contract when DSHS receives the SSI eligibility
information from the SSA through the State Data Exchange (SDX). Such newborn
enrollees will have their enrollment terminated retroactively effective the date
of

30



--------------------------------------------------------------------------------



 



      birth. DSHS shall recoup premiums paid in accord with Recoupments
provisions of the Payment and Sanctions Section of this Contract.

  4.9.2.2.2.   Except as provided in this Section, enrollees determined by the
SSA to be eligible for SSI shall be ineligible for services under the terms of
this Contract when DSHS receives the SSI eligibility information from the SSA
through the electronic SDX. Such enrollees will have their enrollment terminated
prospectively. DSHS shall not recoup any premiums for enrollees determined SSI
eligible and the Contractor shall be responsible for providing services under
the terms of this Contract until the effective date of the termination of
enrollment.     4.9.2.2.3.   If the Contractor believes an enrollee has been
determined by SSA to be eligible for SSI, the Contractor shall present
documentation of such eligibility to DSHS, DSHS will attempt to verify the
eligibility and, if the enrollee is SSI eligible, DSHS will act upon SSI
eligibility in accord with this Section.

  4.9.3.   Newborns placed in foster care prior to discharge from their initial
birth hospitalization shall have their enrollment terminated effective their
date of birth.     4.9.4.   Involuntary Enrollment Termination Initiated by DSHS
for Comparable Coverage or Duplicate Coverage:

  4.9.4.1.   The Contractor shall notify DSHS, in accord with the Notices
provision of the General Terms and Conditions Section of this Contract, when an
enrollee has health care insurance coverage with the Contractor or any other
carrier:

  4.9.4.1.1.   Within fifteen (15) working days when an enrollee is verified as
having duplicate coverage, as defined herein.     4.9.4.1.2.   Within forty-five
(45) calendar days of the date when the Contractor becomes aware that an
enrollee has any health care insurance coverage with any other insurance
carrier. The Contractor is not responsible for the determination of comparable
coverage, as defined herein.

  4.9.4.2.   DSHS will involuntarily terminate the enrollment of any enrollee
with duplicate coverage or comparable coverage as follows:

  4.9.4.2.1.   When the enrollee has duplicate coverage that has been verified
by DSHS, DSHS shall terminate enrollment

31



--------------------------------------------------------------------------------



 



      retroactively to the beginning of the month of duplicate coverage and
recoup premiums as describe in the Recoupments provisions of the Payment and
Sanctions Section of this Contract.

  4.9.4.2.2.   When the enrollee has comparable coverage which has been verified
by DSHS, DSHS shall terminate enrollment effective the first day of the second
month following the month in which the termination is processed if the
termination is processed on or before the DSHS cut-off date for enrollment or,
effective the first day of the third month following the month in which the
termination is processed if the termination is processed after the DSHS cut-off
date for enrollment.

  4.9.4.3.   When the enrollee is hospitalized outside the service area for more
than ninety (90) calendar days and the Contractor’s obligation to pay for
services is limited to ninety (90) calendar days under the Outside the Service
Areas provision of the Benefits Section of this Contract, DSHS shall terminate
enrollment effective the date that the Contractors obligation for payment ends.

  4.9.5.   Involuntary Termination Initiated by the Contractor: To request
involuntary termination of enrollment, the Contractor shall send written notice
to DSHS as described in Notices provision of the General Terms and Conditions
Section of this Contract.

  4.9.5.1.   DSHS shall review each involuntary termination request on a
case-by-case basis. The Contractor shall be notified in writing of an approval
or disapproval of the involuntary termination request within thirty (30) working
days of DSHS’ receipt of such notice and the documentation required to
substantiate the request. DSHS shall approve the request for involuntarily
termination of the enrollee when the Contractor has substantiated in writing all
of the following (42 CFR 438.56(b)(1)):

  4.9.5.1.1.   The enrollee’s behavior is inconsistent with the Contractor’s
policies and procedures addressing unacceptable enrollee behavior.    
4.9.5.1.2.   The Contractor has provided a clinically appropriate evaluation to
determine whether there is a treatable condition contributing to the enrollee’s
behavior and such evaluation either finds no treatable condition to be
contributing, or, after evaluation and treatment, the enrollee’s behavior
continues to prevent the provider from safely or prudently providing medical
care to the enrollee.

32



--------------------------------------------------------------------------------



 



  4.9.5.1.3.   The enrollee received written notice from the Contractor of its
intent to request the enrollee’s termination of enrollment, unless the
requirement for notification has been waived by DSHS because the enrollee’s
conduct presents the threat of imminent harm to others. The Contractor’s notice
to the enrollee shall include the enrollee’s right to use the Contractor’s
grievance process to review the request to end the enrollee’s enrollment.

  4.9.5.2.   The Contractor shall continue to provide services to the enrollee
until DSHS has notified the Contractor in writing that enrollment is terminated.
    4.9.5.3.   DSHS will not terminate enrollment of an enrollee solely due to a
request based on an adverse change in the enrollee’s health status, the cost of
meeting the enrollee’s health care needs, because of the enrollee’s utilization
of medical services, uncooperative or disruptive behavior resulting from their
special needs or treatable mental health condition (WAC 388-538-130 and 42 CFR
438.56(b)(2)).

  4.9.6.   An enrollee whose enrollment is terminated for any reason, other than
incarceration, at any time during the month is entitled to receive covered
services, at the Contractor’s expense, through the end of that month.     4.9.7.
  In no event will an enrollee be entitled to receive services and benefits
under this Contract after the last day of the month in which their enrollment is
terminated, unless:

  4.9.7.1.   The enrollee is hospitalized at termination of enrollment and
continued payment is required in accord with the provisions of the Enrollee
Hospitalized at Enrollment and Enrollee Hospitalized at Termination of
Enrollment in the Benefits Section of this Contract.     4.9.7.2.   It is
necessary to provide only coordination of care to transition the enrollee’s care
with another provider.     4.9.7.3.   It is necessary to satisfy the results of
an appeal or hearing.

  4.10.   Enrollment Not Discriminatory:

  4.10.1.   The Contractor will not discriminate against enrollees or potential
enrollees on the basis of health status or need for health care services (42 CFR
438.6(d)(3)).     4.10.2.   The Contractor will not discriminate against
enrollees or potential enrollees on the basis of race, color, or national
origin, and will not use

33



--------------------------------------------------------------------------------



 



      any policy or practice that has the effect of discriminating on the basis
of race, color, or national origin (42 CFR 438.6(d)(4)).

5.   MARKETING AND INFORMATION REQUIREMENTS

  5.1.   Marketing:

  5.1.1.   The Contractor’s policies and procedures related to Marketing shall
ensure compliance with the requirements described in this section.     5.1.2.  
All marketing materials must be reviewed by and have the prior written approval
of DSHS prior to distribution (42 CFR 438.104(b)(1)(i)).     5.1.3.   Marketing
materials shall not contain misrepresentations, or false, inaccurate or
misleading information (42 CFR 438.104(b)(2)).     5.1.4.   Marketing materials
must be distributed in all service areas the Contractor serves (42 CFR
438.104(b)(1)(ii)).     5.1.5.   Marketing materials must be in compliance with
the, Equal Access for Enrollees and Potential Enrollees with Communication
Barriers provisions of this Section.

  5.1.5.1.   Marketing materials in English must give directions in the Medicaid
eligible population’s primary languages for obtaining understandable materials.
    5.1.5.2.   DSHS may determine, in its sole judgment, if materials that are
primarily visual meet the requirements of this Contract.

  5.1.6.   The Contractor shall not offer anything of value as an inducement to
enrollment.     5.1.7.   The Contractor shall not offer the sale of other
insurance to attempt to influence enrollment (42 CFR 438.104(b)(1)(iv)).    
5.1.8.   The Contractor shall not directly or indirectly conduct door-to-door,
telephonic or other cold-call marketing of enrollment (42 CFR 438.104(b)(1)(v)).
    5.1.9.   The Contractor shall not make any assertion or statement, whether
written or oral, in marketing materials that a Medicaid recipient must enroll
with the Contractor in order to obtain benefits or in order not to lose benefits
(42 CFR 438.104(b)(2)(i)).     5.1.10.   The Contractor shall not make any
assertion or statement, whether written or oral, in marketing materials that the
Contractor is endorsed by

34



--------------------------------------------------------------------------------



 



      CMS, the Federal or State government or similar entity (42 CFR
438.104(b)(2)(ii)).

  5.2.   Information Requirements for Enrollees and Potential Enrollees:

  5.2.1.   The Contractor’s policies and procedures related to Information
Requirements shall ensure compliance with the requirements described in this
section.

  5.2.1.1.   The Contractor shall provide sufficient, accurate oral and written
information to potential enrollees to assist them in making an informed decision
about enrollment in accord with the provisions of this Section (SSA 1932(d)(2)
and 42 CFR 438.10 and 438.104(b)(1)(iii)).     5.2.1.2.   The Contractor shall
provide to potential enrollees upon request and to each enrollee, within fifteen
(15) working days of enrollment, at any time upon request, and at least once a
year, the information needed to understand benefit coverage and obtain care in
accord with the provisions of this Section (42 CFR 438.10(b)(3) and
438.10(f)(3)).     5.2.1.3.   At least thirty (30) calendar days prior to
distribution, all enrollee information shall be submitted to DSHS for written
approval. DSHS may waive the thirty day requirement if, in DSHS’ sole judgment,
it is in the best interest of DSHS and its clients.     5.2.1.4.   Changes to
State or Federal law shall be reflected in information to enrollees no more than
ninety (90) calendar days after the effective date of the change and enrollees
shall be notified at least thirty (30) calendar days prior to the effective date
if, in the sole judgment of DSHS, the change is significant in regard to the
enrollees’ quality of or access to care. DSHS shall notify the Contractor of any
significant change in writing (42 CFR 438.6(i)(4) and 438.10(f)(4)).    
5.2.1.5.   The Contractor shall provide to enrollees and potential enrollees
written information about:

  5.2.1.5.1.   Choosing a PCP, including general information on available PCPs
and how to obtain specific information including a list of PCPs that includes
their identity, location, languages spoken, qualifications, practice
restrictions, and availability.     5.2.1.5.2.   Changing PCPs.     5.2.1.5.3.  
Accessing services outside the Contractor’s service area.

35



--------------------------------------------------------------------------------



 



  5.2.1.5.4.   Accessing Emergency Services.     5.2.1.5.5.   Accessing hospital
care and how to get a list of hospitals that are available to enrollees.    
5.2.1.5.6.   Specialists available to enrollees and how to obtain specific
information including a list of specialists that includes their identity,
location, languages spoken, qualifications, practice restrictions, and
availability.     5.2.1.5.7.   Limitations to the availability of or referral to
specialists to assist the enrollee in selecting a PCP, including any medical
group restrictions.     5.2.1.5.8.   Direct access to a Woman’s Healthcare
specialist within the Contractor’s network.     5.2.1.5.9.   Obtaining
information regarding Physician Incentive Plans (42 CFR 422.208 and 422.210).  
  5.2.1.5.10.   Obtaining information on the Contractor’s structure and
operations (42 CFR 438.10(g)).     5.2.1.5.11.   Informed consent guidelines.  
  5.2.1.5.12.   Conversion rights under RCW 48.46.450 or RCW 48.44.370.    
5.2.1.5.13.   Requesting a termination of enrollment.     5.2.1.5.14.  
Information regarding advance directives to include (42 CFR 422.128 and
438.6(i)(1 and 3)):

  5.2.1.5.14.1.   A statement about an enrollee’s right to make decisions
concerning an enrollee’s medical care, accept or refuse surgical or medical
treatment, execute an advance directive, and revoke an advance directive at any
time.     5.2.1.5.14.2.   The Contractor’s written policies and procedures
concerning advance directives, including any policy that would preclude the
Contractor or subcontractor from honoring an enrollee’s advance directive.    
5.2.1.5.14.3.   An enrollee’s rights under state law, including the right to
file a grievance with the Contractor or DSHS regarding compliance with advance
directive requirements in accord with the Advance Directive

36



--------------------------------------------------------------------------------



 



      provisions of the Enrollee Rights and Protections Section of this Contract
.

  5.2.1.5.15.   How to recommend changes in the Contractor’s policies and
procedures.     5.2.1.5.16.   Health promotion, health education and preventive
health services available.     5.2.1.5.17.   Information on the Contractor’s
Grievance System including (42 CFR 438.10(f)(2), 438.10(f)(6)(iv), 438.10(g)(1)
and SMM2900 and 2902.2):

  5.2.1.5.17.1.   How to obtain assistance from the Contractor in using the
grievance, appeal and independent review processes (must assure enrollees that
information will be kept confidential except as needed to process the grievance,
appeal or independent review).     5.2.1.5.17.2.   The enrollees’ right to and
how to initiate a grievance or file an appeal, in accord with the Contractor’s
DSHS approved policies and procedures regarding grievances and appeals.    
5.2.1.5.17.3.   The enrollees’ right to and how to request a hearing after the
Contractor’s appeal process is exhausted, how to request a hearing and the rules
that govern representation at the hearing.     5.2.1.5.17.4.   The enrollees’
right to and how to request an independent review in accord with RCW 48.43.535
and WAC 246-305 after the hearing process is exhausted and how to request an
independent review.     5.2.1.5.17.5.   The enrollees’ right to appeal an
independent review decision to the Board of Appeals and how to request such an
appeal.     5.2.1.5.17.6.   The requirements and timelines for grievances,
appeals, hearings, independent review and Board of Appeals.     5.2.1.5.17.7.  
The enrollees’ rights and responsibilities, including potential payment
liability, regarding the continuation of services that are the subject of appeal
or a hearing.

37



--------------------------------------------------------------------------------



 



  5.2.1.5.17.8.   The availability of toll-free numbers for information about
grievances and appeals and to file a grievance or appeal.

  5.2.1.5.18.   The enrollee’s rights and responsibilities with respect to
receiving covered services.     5.2.1.5.19.   Information about covered benefits
and how to contact DSHS regarding services that may be covered by DSHS, but are
not covered benefits under this Contract.     5.2.1.5.20.   Specific information
regarding EPSDT and childhood immunizations as described in the Benefits Section
of this Contract.     5.2.1.5.21.   Information regarding the availability of
and how to access or obtain interpretation services and translation of written
information at no cost to the enrollee (42 CFR 438.10(c)(5)(i and ii)).    
5.2.1.5.22.   How to obtain information in alternative formats (42 CFR
438.10(d)(2)).     5.2.1.5.23.   The enrollee’s right to and procedure for
obtaining a second opinion free of charge.     5.2.1.5.24.   The prohibition on
charging enrollees for covered services, the procedure for reporting charges the
enrollee receives for covered services to the Contractor and circumstances under
which an enrollee might be charged for services.     5.2.1.5.25.   Information
regarding the Contractors appointment wait time standards.

  5.2.1.6.   DSHS agrees to provide the Contractor with copies of written client
information, which DSHS intends to distribute to enrollees.

  5.3.   Equal Access for Enrollees & Potential Enrollees with Communication
Barriers: The Contractor shall assure equal access for all enrollees and
potential enrollees when oral or written language creates a barrier to such
access for enrollees and potential enrollees with communication barriers (42 CFR
438.10).

  5.3.1.   The Contractor’s policies and procedures related to Equal Access for
Enrollees and Potential Enrollees with Communication Barriers shall ensure
compliance with the requirements described in this section.     5.3.2.   Oral
Information:

38



--------------------------------------------------------------------------------



 



  5.3.2.1.   The Contractor shall assure that interpreter services are provided
for enrollees and potential enrollees with a primary language other than
English, free of charge (42 CFR 438.10(c)(4)). Interpreter services shall be
provided for all interactions between such enrollees or potential enrollees and
the Contractor or any of its providers including, but not limited to:

  5.3.2.1.1.   Customer service     5.3.2.1.2.   All appointments with any
provider for any covered service     5.3.2.1.3.   Emergency services    
5.3.2.1.4.   All steps necessary to file grievances and appeals.

  5.3.2.2.   The Contractor is responsible for payment for interpreter services
for Contractor administrative matters including, but not limited to handling
enrollee grievances and appeals.     5.3.2.3.   DSHS is responsible for payment
for interpreter services provided by interpreter agencies contracted with the
state for outpatient medical visits and hearings.     5.3.2.4.   Hospitals are
responsible for payment for interpreter services during inpatient stays.    
5.3.2.5.   Public entities, such as Public Health Departments, are responsible
for payment for interpreter services provided at their facilities or affiliated
sites.     5.3.2.6.   Interpreter services include the provision of interpreters
for enrollees and potential enrollees who are deaf or hearing impaired at no
cost to the enrollee or potential enrollee (42 CFR 438.10(c)(4)).

  5.3.3.   Written Information:

  5.3.3.1.   The Contractor shall provide all generally available and
client-specific written materials in a language and format which may be
understood by each individual enrollee and potential enrollee (42 CFR
438.10(c)(3) and 438.10(d)(1)(ii)).

  5.3.3.1.1.   If five percent (5%) or more of the Contractor’s enrollees speak
a specific language other than English, generally available materials will be
translated into that language.

39



--------------------------------------------------------------------------------



 



  5.3.3.1.2.   For enrollees whose primary language is not translated or whose
need cannot be addressed by translation as required by the provisions of this
Section, the Contractor may meet the requirement of this Section by doing any
one of the following:

  5.3.3.1.2.1.   Translating the material into the enrollee’s or potential
enrollee’s primary reading language.     5.3.3.1.2.2.   Providing the material
on tape in the enrollee’s or potential enrollee’s primary language.    
5.3.3.1.2.3.   Having an interpreter read the material to the enrollee or
potential enrollee in the enrollee’s primary language.     5.3.3.1.2.4.  
Providing the material in another alternative medium or format acceptable to the
enrollee or potential enrollee. The Contractor shall document the enrollee’s or
potential enrollee’s acceptance of the material in an alternative medium or
format (42 CFR 438.10(d)(1)(ii)).     5.3.3.1.2.5.   Providing the material in
English, if the Contractor documents the enrollee’s or potential enrollee’s
preference for receiving material in English.

  5.3.3.2.   The Contractor shall ensure that all written information provided
to enrollees or potential enrollees is accurate, is not misleading, is
comprehensible to its intended audience, designed to provide the greatest degree
of understanding, and is written at the sixth grade reading level and fulfils
other requirements of the Contract as may be applicable to the materials (42 CFR
438.10(b)(1)).     5.3.3.3.   DSHS may make exceptions to the sixth grade
reading level when, in the sole judgment of DSHS, the nature of the materials do
not allow for a sixth grade reading level or the enrollees’ needs are better
served by allowing a higher reading level. DSHS approval of exceptions to the
sixth grade reading level must be in writing.     5.3.3.4.   Disease Management
materials, preventative services or other education materials used by the
Contractor for health promotion efforts that are not developed by the Contractor
or developed under contract with the Contractor are not required to meet the
sixth grade reading level requirement.     5.3.3.5.   All written materials must
have the written approval of DSHS prior to use. For client-specific written
materials, the Contractor may use templates that have been pre-approved in
writing by DSHS.

40



--------------------------------------------------------------------------------



 



      The Contractor must provide DSHS with a copy of all approved materials in
final form.

6.   PAYMENT AND SANCTIONS

  6.1.   Rates/Premiums:

  6.1.1.   Subject to the Sanctions provisions of this Section, DSHS shall pay a
monthly premium for each enrollee in full consideration of the work to be
performed by the Contractor under this Contract. DSHS shall pay the Contractor,
on or before the tenth (10th) working day of the month based on the DSHS list of
enrollees whose enrollment is ongoing or effective on the first day of said
calendar month. Such payment will be denied for new enrollees when, and for so
long as, payment for those enrollees is denied by the Centers for Medicare and
Medicaid Services (CMS) under 42 CFR 438.726(b) or 42 CFR 438.730(e).     6.1.2.
  The Contractor shall reconcile the electronic benefit enrollment file with the
premium payment information and submit a claim to DSHS for any amount due the
Contractor within three hundred sixty-five (365) calendar days of the month of
service. Any claim submitted after the 365-day period will be denied. When DSHS’
records confirm the Contractor’s claim, DSHS shall remit payment within thirty
(30) calendar days of the receipt of the claim.     6.1.3.   The statewide Base
Rate, Geographical Adjustment Factors, Risk Adjustment Factors and Age/Sex
Factors are in Exhibit A, Premiums, Service Areas, and Capacity.     6.1.4.  
The monthly premium payment will be calculated as follows:         Premium
Payment = Base Rate x Age/Sex Factor x Risk Adjustment Factor x Geographical
Adjustment Factor as described herein.     6.1.5.   Following the end of the
annual legislative session, DSHS will provide to the Contractor the Base Rate,
Age/Sex Factors, Risk Adjustment Factors, and Geographical Adjustment Factors
for the following calendar year. DSHS will provide rates at least one hundred
and twenty (120) calendar days prior to the first day of the following year. If
the Contractor will not continue to provide HO/SCHIP services in the following
calendar year, the Contractor shall notify DSHS no later than thirty
(30) calendar days after the publication of the rates and factors as required
under the Notices provisions of the General Terms and Conditions Section of this
Contract. If the Contractor notifies DSHS, this Contract shall terminate,
without penalty to either party, effective midnight, December 31, of the current
year. The termination will be considered a termination for convenience under the
Termination for Convenience provisions of the General Terms and Conditions
Section of

41



--------------------------------------------------------------------------------



 



      this Contract, but neither party shall have the right to assert a claim
for costs.

  6.1.6.   The Geographical Adjustment Factors will be adjusted by DSHS for the
period January 1, through December 31, of the following year for changes in
utilization. In addition, the payment for Critical Access Hospitals (CAH) as
required in the Payments to CAH provision in this Section may be prospectively
updated by DSHS if, in DSHS’ judgment, there are material changes in rates or
utilization related to CAH.     6.1.7.   The Risk Adjustment Factor will be
recalculated by DSHS for the period January 1, through December 31, of the
following year based on the most currently available enrollment and encounter
data Risk Adjustment Factors may be recalculated by DSHS if, in DSHS’ sole
judgment, changes in contractor participation in HO/SCHIP require changes to the
Risk Adjustment Factors.     6.1.8.   Each year DSHS will develop a Quality
Incentive based on HEDIS® measures for childhood immunizations and well child
visits. The Quality Incentive information and amounts will be provided in
writing to all HO/SCHIP contractors prior to generating payments for the Quality
Incentive at the end of the first quarter of the year.     6.1.9.  
Notwithstanding an Amendment as defined in the General Terms and Conditions
Section of this Contract, DSHS may modify Exhibit A, Premiums, Service Areas,
and Capacity to add any changes in service areas, capacity, the Base Rate,
Geographical Adjustment Factors, and Risk Adjustment Factors as needed. DSHS
will provide such modifications to the Contractor in writing. If the Contractor
does not disagree in writing with the modifications within fifteen (15) calendar
days of the date the modifications are provided, the change will amend the
Contract without any further action. If the Contractor does not accept the
modifications, DSHS will terminate this Contract for convenience as provided
herein, but neither party shall have a right to assert a claim for costs. If the
modification changes the premium payments, the update is subject to CMS
approval.     6.1.10.   DSHS shall automatically generate newborn premiums
whenever possible. For newborns whose premiums DSHS does not automatically
generate, the Contractor shall submit a supplemental premium payment request to
DSHS within 365 calendar days of the month of service. The Contractor shall be
responsible for reviewing monthly data provided by DSHS of the newborn premiums
to determine whether a supplemental premium request needs to be submitted. DSHS
shall pay supplemental premiums through the end of the month in which the
sixtieth (60th) day of life occurs.

42



--------------------------------------------------------------------------------



 



  6.1.11.   DSHS shall make a full monthly payment to the Contractor for the
month in which an enrollee’s enrollment is terminated except as otherwise
provided herein.     6.1.12.   The Contractor shall be responsible for covered
medical services provided to the enrollee in any month for which DSHS paid the
Contractor for the enrollee’s care under the terms of this Contract.

  6.2.   Delivery Case Rate Payment: A one-time payment of $5,500.00 shall be
made to the Contractor for labor and delivery expenses for enrollees enrolled
with the Contractor during the month of delivery. The Delivery Case Rate shall
only be paid to the Contractor if it has incurred expenses for and paid for
labor and delivery. Delivery includes both live and stillbirths, but does not
include miscarriage, induced abortion, or other fetal demise not requiring labor
and delivery to terminate the pregnancy.     6.3.   Renegotiation of Rates: The
base rate set forth herein shall be subject to renegotiation during the Contract
period only if DSHS, in its sole judgment, determines that it is necessary due
to a change in federal or state law or other material changes, beyond the
Contractor’s control, which would justify such a renegotiation.     6.4.  
Reinsurance/Risk Protection: The Contractor may obtain reinsurance for coverage
of enrollees only to the extent that it obtains such reinsurance for other
groups enrolled by the Contractor, provided that the Contractor remains
ultimately liable to DSHS for the services rendered.     6.5.   Recoupments:

  6.5.1.   Unless mutually agreed by the parties in writing, DSHS shall only
recoup premium payments and retroactively terminate enrollment for individual
enrollees who are:

  6.5.1.1.   Covered by the Contractor with duplicate coverage.     6.5.1.2.  
Deceased prior to the month of enrollment. Premium payments shall be recouped
effective the first day of the month following the enrollee’s date of death.    
6.5.1.3.   Placed in the foster care medical program.     6.5.1.4.  
Retroactively have their enrollment terminated consistent with the Termination
of Enrollment provisions of the Enrollment Section of this Contract.    
6.5.1.5.   Newborns determined to have an SSI eligibility effective date within
the first sixty (60) days of life in accord with the provisions in the Enrollees
Eligible for Social Security Income (SSI) of the

43



--------------------------------------------------------------------------------



 



      Enrollment Section of this Contract. DSHS shall recoup all premiums paid
for the enrollee, but not the birth mother or any other family member, back to
the month of birth.

  6.5.1.6.   Found ineligible for enrollment with the Contractor, provided DSHS
has notified the Contractor before the first day of the month for which the
premium was paid.     6.5.1.7.   Incarcerated for any full month of enrollment.

  6.5.2.   The Contractor may recoup payments made to providers for services
provided to enrollees during the period for which DSHS recoups premiums for
those enrollees. If the Contractor recoups said payments, providers may submit
appropriate claims for payment to DSHS through its fee-for-service program.    
6.5.3.   When DSHS recoups premiums and retroactively terminates the enrollment
of an enrollee, DSHS will not recoup premiums and retroactively terminate the
enrollment of any other family member, except for newborns whose mother’s
enrollment is terminated for duplicate coverage.

  6.6.   Information for Rate Setting and Methodology: For rate setting only,
the Contractor shall annually provide information regarding its cost experience
related to the provision of the services required under this Contract. The
experience information shall be provided directly to an actuary designated by
DSHS. The designated actuary will determine the timing, content, format and
medium for such information. DSHS sets actuarially-sound managed care rates.    
6.7.   Payments to Critical Access Hospitals (CAH): For services provided by CAH
to enrollees, the Contractor shall pay the CAH the prospective Inpatient and
Outpatient Departmental Weighted Cost-to-Charge rates published by DSHS for the
fee-for-service program (see Attachment A for website link).     6.8.   Stop
Loss for Hemophiliac Drugs: DSHS will provide stop loss protection for the
Contractor for paid claims for Factors VII, VIII and IX and the anti-inhibitor
for enrollees with a diagnosis of hemophilia as identified by diagnosis codes
286.0-286.3, V83.01 and V83.02. DSHS will reimburse the Contractor seventy-five
percent (75%) of all verifiable paid claims for the identified hemophiliac drugs
in excess of $250,000 for any single enrollee enrolled with the Contractor
during each contract year. The Contractor must submit documentation of paid
claims as required by DSHS.     6.9.   Encounter Data: The Contractor shall
comply with the required format provided in the Encounter Data Transaction Guide
published by DSHS (see Attachment A for website link). Encounter data includes
claims paid by the Contractor for services delivered to enrollees through the
Contractor during a

44



--------------------------------------------------------------------------------



 



      specified reporting period. DSHS collects and uses this data for many
reasons such as: federal reporting (42 CFR 438.242(b)(1)); rate setting and risk
adjustment; service verification, managed care quality improvement program,
utilization patterns and access to care; DSHS hospital rate setting; and
research studies.

DSHS may change the Encounter Data Transaction Guide with one hundred and fifty
(150) calendar days’ written notice to the Contractor. The Encounter Data
Transaction Guide may be changed with less than one hundred and fifty
(150) calendar days’ notice by mutual agreement of the Contractor and DSHS. The
Contractor shall, upon receipt of such notice from DSHS, provide notice of
changes to subcontractors.

  6.10.   Emergency Services by Non-Contracted Providers: The Contractor shall
limit payment for emergency services furnished by any provider who does not have
a contract with the Contractor to the amount that would be paid for the services
if they were provided under DSHS’ Medicaid FFS program (Deficit Reduction Act of
2005, Public Law No. 109-171, Section 6085).     6.11.   Data Certification
Requirements: Any information and/or data required by this Contract and
submitted to DSHS shall be certified by the Contractor as follows (42 CFR
438.242(b)(2) and 438.600 through 438.606):

  6.11.1.   Source of certification: The information and/or data shall be
certified by one of the following:

  6.11.1.1.   The Contractor’s Chief Executive Officer.     6.11.1.2.   The
Contractor’s Chief Financial Officer.     6.11.1.3.   An individual who has
delegated authority to sign for, and who reports directly to, the Contractor’s
Chief Executive Officer or Chief Financial Officer.

  6.11.2.   Content of certification: The Contractor’s certification shall
attest, based on best knowledge, information, and belief, to the accuracy,
completeness and truthfulness of the information and/or data.     6.11.3.  
Timing of certification: The Contractor shall submit the certification
concurrently with the certified information and/or data.     6.11.4.   DSHS will
identify the specific data that requires certification.

  6.12.   Sanctions:

  6.12.1.   If the Contractor fails to meet one or more of its obligations under
the terms of this Contract or other applicable law, DSHS may impose sanctions by
withholding up to five percent of its scheduled payments to

45



--------------------------------------------------------------------------------



 



      the Contractor.

  6.12.1.1.   DSHS may withhold payment from the end the cure period until the
default is cured or any resulting dispute is resolved in the Contractor’s favor.
    6.12.1.2.   DSHS will notify the Contractor in writing of the basis and
nature of any sanctions, and if, applicable, provide a reasonable deadline for
curing the cause for the sanction before imposing sanctions. The Contractor may
request a dispute resolution, as described in the Disputes provisions of the
General Terms and Conditions Section of this Contract, if the Contractor
disagrees with DSHS’ position.

  6.12.2.   DSHS, CMS or the Office of the Inspector General (OIG) may impose
intermediate sanctions in accord with 42 CFR 438.700, 42 CFR 438.702, 42 CFR
438.704, 45 CFR 92.36(i)(1), 42 CFR 422.208 and 42 CFR 422.210 against the
Contractor for:

  6.12.2.1.   Failing to provide medically necessary services that the
Contractor is required to provide, under law or under this Contract, to an
enrollee covered under this Contract.     6.12.2.2.   Imposing on enrollees
premiums or charges that are in excess of the premiums or charges permitted
under law or under this Contract.     6.12.2.3.   Acting to discriminate against
enrollees on the basis of their health status or need for health care services.
This includes termination of enrollment or refusal to reenroll an enrollee,
except as permitted under law or under this Contract, or any practice that would
reasonably be expected to discourage enrollment by enrollees whose medical
condition or history indicates probable need for substantial future medical
services.     6.12.2.4.   Misrepresenting or falsifying information that it
furnishes to CMS, DSHS, an enrollee, potential enrollee or any of its
subcontractors.     6.12.2.5.   Failing to comply with the requirements for
physician incentive plans.     6.12.2.6.   Distributing directly or indirectly
through any agent or independent contractor, marketing materials that have not
been approved by DSHS or that contain false or materially misleading
information.

46



--------------------------------------------------------------------------------



 



  6.12.2.7.   Violating any of the other requirements of Sections 1903(m) or
1932 of the Social Security Act, and any implementing regulations.     6.12.2.8.
  Intermediate sanctions may include:

  6.12.2.8.1.   Civil monetary penalties in the following amounts:

  6.12.2.8.1.1.   A maximum of $25,000 for each determination of failure to
provide services; misrepresentation or false statements to enrollees, potential
enrollees or healthcare providers; failure to comply with physician incentive
plan requirements; or marketing violations;     6.12.2.8.1.2.   A maximum of
$100,000 for each determination of discrimination; or misrepresentation or false
statements to CMS or DSHS;     6.12.2.8.1.3.   A maximum of $15,000 for each
potential enrollee DSHS determines was not enrolled because of a discriminatory
practice subject to the $100,000 overall limit; and     6.12.2.8.1.4.   A
maximum of $25,000 or double the amount of the charges, whichever is greater,
for charges to enrollees that are not allowed under managed care. DSHS will
deduct from the penalty the amount charged and return it to the enrollee.

  6.12.2.8.2.   Appointment of temporary management for the Contractor as
provided in 42 CFR 438.706. DSHS will only impose temporary management if it
finds that the Contractor has repeatedly failed to meet substantive requirements
in Sections 1903(m) or 1932 of the Social Security Act. Temporary management
will be imposed in accord with RCW 48.44.033 or other applicable law.    
6.12.2.8.3.   Suspension of all new enrollments, including default enrollment,
after the effective date of the sanction. DSHS shall notify current enrollees of
the sanctions and that they may terminate enrollment at any time.    
6.12.2.8.4.   Suspension of payment for enrollees enrolled after the effective
date of the sanction and until CMS or DSHS is satisfied that the reason for
imposition of the sanction no longer exists and is not likely to recur.

47



--------------------------------------------------------------------------------



 



  7.   ACCESS AND CAPACITY

  7.1.   Access and Capacity Policy and Procedure Requirements: The Contractor’s
policies and procedures related to access and capacity shall ensure compliance
with the requirements described in this section.     7.2.   Network Capacity:

  7.2.1.   The Contractor shall maintain and monitor an appropriate provider
network, supported by written agreements, sufficient to serve enrollees enrolled
under this Contract (42 CFR 438.206(b)(1)).     7.2.2.   The Contractor shall
provide covered services required by this Contract through non-participating
providers, at a cost to the enrollee that is no greater than if the covered
services were provided by participating providers, if its network of
participating providers is insufficient to meet the medical needs of enrollees
in a manner consistent with this Contract. The Contractor shall adequately and
timely cover these services out of network for as long as the Contractor’s
network is inadequate to provide them (42 CFR 438.206(b)(4)). This provision
shall not be construed to require the Contractor to cover such services without
authorization except as required for emergency services.     7.2.3.   The
Contractor must submit documentation regarding its maintenance, monitoring and
analysis of the network to determine compliance with the requirements of this
Section, at any time upon DSHS request or when there has been a change in the
Contractor’s network or operations that, in the sole judgment of DSHS, would
adversely affect adequate capacity and/or the Contractor’s ability to provide
services (42 CFR 438.207(b & c)).     7.2.4.   With the written approval of
DSHS, the Contractor may increase capacity or set its capacity to unlimited at
any time by giving written notice to DSHS. For unlimited capacity, DSHS will set
capacity at the total number of eligibles in the service area. The Contractor
shall provide evidence, as DSHS requires, demonstrating the Contractor’s ability
to support the capacity increase. DSHS may withhold approval of a requested
capacity increase, if, in DSHS’ sole judgment, the requested increase is not in
the best interest of DSHS.     7.2.5.   The Contractor may decrease capacity by
giving DSHS sixty (60) calendar days’ written notice. The decrease shall not be
effective until the first day of the month which falls after the sixty
(60) calendar days has elapsed. Exhibit A, Premiums, Service Areas, and Capacity
will be updated by DSHS for increases and decreases in capacity.

  7.3.   Service Delivery Network: In the maintenance and monitoring of its
network, the Contractor must consider the following (42 CFR 438.206(b)):

48



--------------------------------------------------------------------------------



 



  7.3.1.   Expected enrollment.     7.3.2.   The stated capacity in Exhibit A of
this Contract.     7.3.3.   Adequate access to all services covered under this
Contract.     7.3.4.   The expected utilization of services, taking into
consideration the characteristics and health care needs of the Medicaid
population represented by the Contractor’s enrollees.     7.3.5.   The number
and types (in terms of training, experience and specialization) of providers
required to furnish the contracted services.     7.3.6.   The number of network
providers who are not accepting new Medicaid enrollees.     7.3.7.   The
geographic location of providers and enrollees, considering distance, travel
time, the means of transportation ordinarily used by potential enrollees, and
whether the location provides physical access for the Contractor’s enrollees
with disabilities.     7.3.8.   The cultural, ethnic, race and language needs of
enrollees.

  7.4.   Timely Access to Care: The Contractor shall have contracts in place
with all subcontractors that meet state standards for access, taking into
account the urgency of the need for services (42 CFR 438.206(b) & (c)(1)(i))).
The Contractor shall ensure that:

  7.4.1.   Network providers offer access comparable to that offered to
commercial enrollees or comparable to Medicaid fee-for-service, if the
Contractor serves only Medicaid enrollees (42 CFR 438.206(b)(1)(iv) &
(c)(1)(ii))).     7.4.2.   Mechanisms are established to ensure compliance by
providers.     7.4.3.   Providers are monitored regularly to determine
compliance.     7.4.4.   Corrective action is initiated and documented if there
is a failure to comply.

  7.5.   Hours of Operation for Network Providers: The Contractor must require
that network providers offer hours of operation for enrollees that are no less
than the hours of operation offered to any other patient (42 CFR
438.206(c)(1)(iii)).     7.6.   24/7 Availability: The Contractor shall have the
following services available on a 24-hour-a-day, seven-day-a-week basis by
telephone. These services

49



--------------------------------------------------------------------------------



 



      may be provided directly by the Contractor or may be delegated to
subcontractors (42 CFR 438.206(c)(1)(iii)).

  7.6.1.   Medical advice for enrollees from licensed health care professionals.
    7.6.2.   Triage concerning the emergent, urgent or routine nature of medical
conditions by licensed health care professionals.     7.6.3.   Authorization of
services.     7.6.4.   Emergency drug supply, as described in the General
Description of Covered Services provisions of the Benefits Section of this
Contract.

  7.7.   Appointment Standards: The Contractor shall comply with appointment
standards that are no longer than the following (42 CFR 438.206(c)(1)(i)):

  7.7.1.   Non-symptomatic (i.e., preventive care) office visits shall be
available from the enrollee’s PCP or another provider within thirty
(30) calendar days. A non-symptomatic office visit may include, but is not
limited to, well/preventive care such as physical examinations, annual
gynecological examinations, or child and adult immunizations.     7.7.2.  
Non-urgent, symptomatic (i.e., routine care) office visits shall be available
from the enrollee’s PCP or another provider within ten (10) calendar days. A
non-urgent, symptomatic office visit is associated with the presentation of
medical signs not requiring immediate attention.     7.7.3.   Urgent,
symptomatic office visits shall be available from the enrollee’s PCP or another
provider within forty-eight (48) hours. An urgent, symptomatic visit is
associated with the presentation of medical signs that require immediate
attention, but are not life threatening.     7.7.4.   Emergency medical care
shall be available twenty-four (24) hours per day, seven (7) days per week.

  7.8.   Integrated Provider Network Database (IPND): The Contractor shall
report its complete provider network, to include all current contracted
providers, monthly to DSHS through the designated data management contact in
accord with the Provider Network Reporting Requirements published by DSHS (see
Attachment A for website link)(42 CFR 438.242(b)(1)).     7.9.   Provider
Network — Distance Standards:

  7.9.1.   The Contractor network of providers shall meet the distance standards
below in every service area. The designation of a zip code in a service area as
rural or urban is in Exhibit A, Premiums, Service Areas, and Capacity.

50



--------------------------------------------------------------------------------



 



  7.9.1.1.   PCP

Urban: 2 within 10 miles for 90% of enrollees in the Contractor’s service area.
Rural: 1 within 25 miles for 90% of enrollees in the Contractor’s service area.

  7.9.1.2.   Obstetrics

Urban: 2 within 10 miles for 90% of enrollees in the Contractor’s service area.
Rural: 1 within 25 miles for 90% of enrollees in the Contractor’s service area.

  7.9.1.3.   Pediatrician or Family Practice Physician Qualified to Provide
Pediatric Services

Urban: 2 within 10 miles for 90% of enrollees in the Contractor’s service area.
Rural: 1 within 25 miles for 90% of enrollees in the Contractor’s service area.

  7.9.1.4.   Hospital

Urban/Rural: 1 within 25 miles for 90% of enrollees in the Contractor’s service
area.

  7.9.1.5.   Pharmacy

Urban: 1 within 10 miles for 90% of enrollees in the Contractor’s service area.
Rural: 1 within 25 miles for 90% of enrollees in the Contractor’s service area.

  7.9.2.   DSHS may, in its sole discretion, grant exceptions to the distance
standards. DSHS’ approval of an exception shall be in writing. The Contractor
shall request an exception in writing and shall provide evidence as DSHS may
require to support the request. If the closest provider of the type subject to
the standards in this section is beyond the distance standard applicable to the
zip code, the distance standard defaults to the distance to that provider. The
closest provider may be a provider not participating with the Contractor.

51



--------------------------------------------------------------------------------



 



  7.10.   Distance Standards for High Volume Specialty Care Providers: The
Contractor shall establish and meet measurable distance standards for high
volume Specialty Care Providers to enrollees. The Contractor shall analyze
performance against standards at minimum, annually.     7.11.   Standards for
the Ratio of Primary Care and Specialty Providers to Enrollees: The Contractor
shall establish and meet measurable standards for the ratio of both PCPs and
high volume Specialty Care Providers to enrollees. The Contractor shall analyze
performance against standards at minimum, annually.     7.12.   Access to
Specialty Care:

  7.12.1.   The Contractor shall provide all medically necessary specialty care
for enrollees in a service area. If an enrollee needs specialty care from a type
of specialist who is not available within the Contractor’s provider network, the
Contractor shall provide the necessary services with a qualified specialist
outside the Contractor’s provider network.     7.12.2.   The Contractor shall
maintain, and make readily available to providers, up-to-date information on the
Contractor available network of specialty providers and shall provide any
required assistance to providers in obtaining timely referral to specialty care.

  7.13.   Capacity Limits and Order of Acceptance:

  7.13.1.   The Contractor shall provide care to all enrollees who voluntarily
choose the Contractor. The Contractor shall accept assignments up to the
capacity limits in Exhibit A, Premiums, Service Areas, and Capacity.     7.13.2.
  Enrollees will be accepted in the order in which they apply.     7.13.3.  
DSHS shall enroll all eligible clients with the contractor of their choice
unless DSHS determines, in its sole judgment, that it is in DSHS’ best interest
to withhold or limit enrollment with the Contractor.     7.13.4.   The
Contractor may request in writing that DSHS temporarily suspend voluntary
enrollment in any service area. DSHS will approve the temporary suspension when
the Contractor presents evidence to DSHS, of the network limitations that
demonstrate the Contractor’s inability to accept additional enrollees.    
7.13.5.   The Contractor shall accept clients who are assigned by DSHS in accord
with this Contract, WAC 388-538, and WAC 388-542, except as specifically
provided in the Enrollment Data and Requirements for Contractor’s Response
provisions in the Enrollment Section of this Contract.

52



--------------------------------------------------------------------------------



 



  7.13.6.   No eligible client shall be refused enrollment or re-enrollment, be
terminated from enrollment, or be discriminated against in any way because of
health status, the existence of a pre-existing physical or mental condition,
including pregnancy and/or hospitalization, or the expectation of the need for
frequent or high cost care (42 CFR 438.6(d)(1 and 3)).

  7.14.   Assignment of Enrollees:

  7.14.1.   Potential enrollees who do not select a Healthy Options/SCHIP plan
shall be assigned to a Healthy Options/SCHIP plan by DSHS as follows:

  7.14.1.1.   DSHS will identify the Contractor’s capacity in each service area,
as stated in Exhibit A, Premiums, Service Areas, and Capacity, modified by
increases and decreases in capacity made in accord with this Contract.    
7.14.1.2.   DSHS will determine the total capacity of all contractors receiving
assignment in each service area.     7.14.1.3.   DSHS will determine the number
of households in a service area.     7.14.1.4.   Assignments will be calculated
based on the Contractor’s capacity divided by the total capacity of a service
area and then multiplied by the total number of households in a service area.
The result of this calculation will determine the number of households to be
assigned to the Contractor in a specific service area. In any area where the
Contractor’s capacity is unlimited, DSHS will set the Contractor’s capacity, for
this calculation, at the total number of HO/SCHIP eligible’s in the service
area.

  7.14.2.   At DSHS’ sole discretion, DSHS may not make assignments of enrollees
to the Contractor in a service area if the Contractor’s enrollment, when DSHS
calculates assignments, is ninety percent (90%) or more of its capacity in that
service area.     7.14.3.   The Contractor may choose not to receive assignments
or limit assignments in any service area by so notifying DSHS in writing at
least sixty (60) calendar days before the first of the month it is requesting
not to receive assignment of enrollees.     7.14.4.   DSHS reserves the right to
make no assignments, or to withhold or limit assignments to the Contractor,
when, in its sole judgment, it is in the best interest of DSHS.     7.14.5.   If
either the Contractor or DSHS limits assignments as described herein, the
Contractor’s capacity shall be that limit.

53



--------------------------------------------------------------------------------



 



  7.15.   Provider Network Changes:

  7.15.1.   The Contractor shall give DSHS a minimum of ninety (90) calendar
days’ prior written notice, in accord with the Notices provisions of the General
Terms and Conditions Section of this Contract, of the loss of a material
provider. A material provider is one whose loss would impair the Contractor’s
ability to provide continuity of and access to care for the Contractor’s current
enrollees and/or the number of enrollees the Contractor has agreed to serve in a
service area.     7.15.2.   The Contractor shall make a good faith effort to
provide written notification to enrollees affected by any provider termination
within fifteen (15) calendar days after receiving or issuing a provider
termination notice (42 CFR 438.10(f)(5)). Enrollee notices shall have prior
approval of DSHS. If the Contractor fails to notify affected enrollees of a
provider termination at least sixty (60) calendar days prior to the effective
date of termination, the Contractor shall allow affected enrollees to continue
to receive services from the terminating provider, at the enrollees’ option, and
administer benefits for the lesser of a period ending the last day of the month
in which sixty (60) calendar days elapses from the date the Contractor notifies
enrollees or the enrollee’s effective date of enrollment with another plan.

8.   QUALITY OF CARE

  8.1.   Quality Assessment and Performance Improvement (QAPI) Program:

  8.1.1.   The Contractor’s policies and procedures related to quality
assessment and performance improvement (QAPI) program shall ensure compliance
with the requirements described in this section.     8.1.2.   The Contractor
shall have and maintain a quality assessment and performance improvement
(QAPI) program for the services it furnishes to its enrollees that meets the
provisions of 42 CFR 438.240.

  8.1.2.1.   The Contractor shall define its QAPI program structure and
processes and assign responsibility to appropriate individuals.     8.1.2.2.  
The QAPI program structure shall include the following elements:

  8.1.2.2.1.   A written description of the QAPI program including
identification of designated physician and behavioral health practitioners. The
QAPI program description shall include:

  8.1.2.2.1.1.   A listing of all quality-related committee(s);     8.1.2.2.1.2.
  Descriptions of committee responsibilities;

54



--------------------------------------------------------------------------------



 



  8.1.2.2.1.3.   Contractor staff and practicing provider committee participant
titles;     8.1.2.2.1.4.   Meeting frequency; and     8.1.2.2.1.5.   Maintenance
of meeting minutes reflecting decisions made by each committee, as appropriate.

  8.1.2.2.2.   A Quality Improvement Committee that oversees the quality
functions of the Contractor. The Quality Improvement Committee will:

  8.1.2.2.2.1.   Recommend policy decisions;     8.1.2.2.2.2.   Analyze and
evaluate the results of QI activities;     8.1.2.2.2.3.   Institute actions; and
    8.1.2.2.2.4.   Ensure appropriate follow-up.

  8.1.2.2.3.   An annual quality work plan.     8.1.2.2.4.   An annual
evaluation of the QAPI program to include an evaluation of performance
improvement projects, trending of performance measures and evaluation of the
overall effectiveness of the QI program (42 CFR 438.240(e)(2)).

  8.1.3.   Upon request, the Contractor shall make available to providers,
enrollees, or the Department, the QAPI program description, and information on
the Contractor’s progress towards meeting its goals.     8.1.4.   The Contractor
shall provide evidence of oversight of delegated entities responsible for
quality improvement. Oversight activities shall include evidence of:

  8.1.4.1.   A delegation agreement with each delegated entity describing the
responsibilities of the Contractor and delegated entity;     8.1.4.2.  
Evaluation of the delegated organization prior to delegation;     8.1.4.3.   An
annual evaluation of the delegated entity;     8.1.4.4.   Evaluation of regular
delegated entity reports; and     8.1.4.5.   Follow-up on issues out of
compliance with delegated agreement or DSHS contract specifications.

55



--------------------------------------------------------------------------------



 



  8.1.5.   The Contractor shall have in effect mechanisms to assess the quality
and appropriateness of care furnished to enrollees with special health care
needs. (42 CFR 438.240 (b)(4)).

  8.2.   Performance Improvement Projects:

  8.2.1.   The Contractor’s policies and procedures related to performance
improvement projects shall ensure compliance with the requirements described in
this section.     8.2.2.   The Contractor shall have an ongoing program of
performance improvement projects that focus on clinical and non-clinical areas.
The Contractor shall conduct at least two (2) Performance Improvement Projects
(PIPs) of which at least one (1) is clinical and at least one (1) is
non-clinical as described in 42 CFR 438.240 (b)(1) and as specified in the CMS
protocol (see Attachment A for website link).     8.2.3.   The projects must be
designed to achieve, through ongoing measurements and intervention, significant
improvement, sustained over time, in clinical and non-clinical areas that are
expected to have a favorable effect on health outcomes and enrollee
satisfaction. Through implementation of performance improvement projects, the
Contractor shall:

  8.2.3.1.   Measure performance using objective, quality indicators.    
8.2.3.2.   Implement system interventions to achieve improvement in quality.    
8.2.3.3.   Evaluate the effectiveness of the interventions.     8.2.3.4.   Plan
and initiate activities for increasing or sustaining improvement.     8.2.3.5.  
Report the status and results of each project to DSHS (42 CFR 438.240(d)(2)).  
  8.2.3.6.   Complete projects in a reasonable time period as to allow aggregate
information on the success of the projects to produce new information on the
quality of care every year (42 CFR 438.240(d)(2)).

  8.2.4.   Annually, the Contractor shall submit to DSHS one (1) clinical and
one (1) non-clinical performance improvement project which, in the judgment of
the Contractor, best meet the requirements of a performance improvement project.
Each project will be documented on a performance improvement project worksheet
found in the CMS protocol

56



--------------------------------------------------------------------------------



 



      entitled “Conducting Performance Improvement Projects” (see Attachment A
for website link).

  8.2.5.   If any of the Contractor’s Health Plan Employer Data and Information
Set (HEDIS®) rates on Well Child Visits in the first fifteen (15) months, six
(6) or more well child visits measure), Well Child Visits in the third (3rd),
fourth (4th), fifth (5th) and sixth (6th) years of life, or Adolescent Well Care
Visits are below a sixty percent (60%) benchmark in 2008 or 2009, the Contractor
shall implement a clinical PIP designed to increase the rates.     8.2.6.   If
any of the Contractor’s HEDIS® Combination 2, Childhood Immunization rates are
below a seventy percent (70%) benchmark in 2008 or below a seventy-five percent
(75%) benchmark in 2009 the Contractor shall implement a performance improvement
project designed to increase the immunization rate.     8.2.7.   If both the
HEDIS® Well-Child Measure and Combination 2 Childhood Immunization measures do
not meet contractually required benchmarks, the Contractor is required to
conduct a second clinical PIP. The Contractor may count either the HEDIS®
Well-Child or Combination 2 PIPs towards meeting the one (1) required clinical
PIP. Both PIPs shall be submitted to DSHS.     8.2.8.   The Contractor may be
required to conduct a CAHPS® non-clinical performance improvement project(s)
based on a correlation analysis of measures most likely to impact enrollee
satisfaction. The Contractor will be notified of the PIP in January 2008 by
DSHS. The Contractor may count the PIP towards meeting the one (1) required
non-clinical PIP. The project must be initiated in 2008 and continue through the
2009 contract year.     8.2.9.   In addition to the PIPs required under this
Section the Contractor shall participate in a yearly statewide PIP.

  8.2.9.1.   The PIP will either be conducted by the Department of Health or by
an organization selected by DSHS.     8.2.9.2.   The PIP shall be designed to
maximize resources and reduce cost to contractors.     8.2.9.3.   The Contractor
shall cooperate with DSHS’ designated External Quality Review Organization
(EQRO) and the organization conducting the PIP.     8.2.9.4.   The Contractor
will receive copies of aggregate data and reports produced from these projects.

57



--------------------------------------------------------------------------------



 



  8.2.9.5.   The Contractor shall provide financial support to the organization
conducting the PIP in the following manner:

  8.2.9.5.1.   If the Contractors enrollment is less than 10,000 the Contractor
shall provide $10,000 to support the PIP.     8.2.9.5.2.   If the Contractors
enrollment is more than 10,000 but less than 100,000 the Contractor shall
provide $20,000 to support the PIP.     8.2.9.5.3.   If the Contractors
enrollment is more than 100,000 the Contractor shall provide $30,000 to support
the PIP.

  8.3.   Performance Measures using Health Employer Data & Information Set
(HEDISâ):

  8.3.1.   In accord with the Notices provisions of the General Terms and
Conditions Section of this Contract, the Contractor shall report to DSHS HEDISâ
measures using the current HEDISâ Technical Specifications and official
corrections published by NCQA, unless directed otherwise in writing by DSHS. For
the 2008 and 2009 HEDIS® measures listed below, the Contractor shall use the
administrative or hybrid data collection methods, specified in the current
HEDISâ Technical Specifications, unless directed otherwise by DSHS (42 CFR
438.240(b)(2)). The Contractor shall make its best effort to maximize data
collection.     8.3.2.   No later than June 15 of each year, HEDISâ measures
shall be submitted electronically to DSHS using the NCQA Interactive Data
Submission System (IDSS) or other NCQA-approved method.     8.3.3.   The
following HEDIS® measures shall be submitted to DSHS in 2008 and 2009:

  8.3.3.1.   Childhood Immunization Status (Hybrid measure required);    
8.3.3.2.   Postpartum Care (Hybrid measure required);     8.3.3.3.   Well Child
Visits in the First 15 Months of Life (Hybrid measure required);     8.3.3.4.  
Well Child Visits in the Third, Fourth, Fifth and Sixth Years of Life (Hybrid
measure required);     8.3.3.5.   Adolescent Well Care Visits (Hybrid measure
required);     8.3.3.6.   Comprehensive Diabetes Care (Hybrid measure required)
    8.3.3.7.   Inpatient Utilization — Nonacute Care

58



--------------------------------------------------------------------------------



 



  8.3.3.8.   Ambulatory Care     8.3.3.9.   Frequency of Selected Procedures — a
subset of measures to include: myringotomy, myringotomy with adenoidectomy,
hysterectomy, mastectomy, lumpectomy     8.3.3.10.   Race/Ethnicity diversity of
membership     8.3.3.11.   Language diversity of membership

  8.3.4.   The Contractor shall submit raw HEDIS® data to DSHS electronically
for the Childhood Immunization Status measure, no later than June 30 of each
year. The Contractor shall submit the raw HEDIS® data according to
specifications provided by DSHS.     8.3.5.   All HEDIS® measures, including the
CAHPS® sample frame shall be audited, by a designated certified HEDIS®
Compliance Auditor, a licensed organization in accord with methods described in
the current HEDIS® Compliance Audit™ Standards, Policies and Procedures. DSHS
will fund and the DSHS designated EQRO will conduct the audit.     8.3.6.   The
Contractor shall cooperate with DSHS’ designated EQRO to validate the
Contractor’s Health Employer Data and Information Set (HEDIS®) performance
measures and CAHPS® sample frame.

  8.3.6.1.   If the Contractor does not have NCQA accreditation for Healthy
Options managed care from the National Committee for Quality Assurance (NCQA),
the Contractor shall receive a partial audit.     8.3.6.2.   If the Contractor
has NCQA accreditation for Healthy Options managed care or is seeking
accreditation with a scheduled NCQA visit in 2008 or 2009, the Contractor shall
receive a full audit.     8.3.6.3.   Data collected and the methods employed for
HEDISâ validation may be supplemented by indicators and/or processes published
in the Centers for Medicare and Medicaid (CMS) Validating Performance Measures
protocol identified by the DSHS designated EQRO.

  8.3.7.   The Contractor shall provide evidence of trending of measures to
assess performance in quality and safety of clinical care and quality of
non-clinical or service-related care.     8.3.8.   The Contractor shall collect
and maintain data on ethnicity, race and language markers as established by DSHS
on all enrollees. The Contractor shall record and maintain enrollee
self-identified data as

59



--------------------------------------------------------------------------------



 



      established by the Contractor and maintain unique data fields for
self-identified data.

  8.3.9.   The Contractor shall rotate HEDIS® measures only with the advance
written permission of DSHS. The Contractor may request permission to rotate
measures by making a written request to the DSHS contact named in the Notices
provisions of the General Terms and Conditions Section of this Contract.
Childhood Immunization and well-child measures shall not be rotated.

  8.4.   Consumer Assessment of Healthcare Providers and Systems (CAHPS®):

  8.4.1.   In 2008 a DSHS designated EQRO shall conduct the CAHPS® Children and
Children with Chronic Conditions survey based upon 2007 HEDISâ Specifications
for Survey Measures.

  8.4.1.1.   The Contractor shall create the sampling frame file.

  8.4.1.1.1.   The Contractor shall receive file specifications and instructions
specifying the format and other required information for the sample files from
DSHS, or the DSHS designated EQRO, by November 30, 2007.     8.4.1.1.2.   The
Contractor shall submit the eligible sample frames to the DSHS designated EQRO
by January 18, 2008.     8.4.1.1.3.   The Contractor shall receive written
notice of the sample frame file(s) compliance audit certification from the DSHS
designated EQRO by January 31, 2008.

  8.4.1.2.   The Contractor will be allowed up to eight
(8) Contractor—determined supplemental questions. DSHS will notify the
Contractor of DSHS-selected supplemental questions.

  8.4.1.2.1.   The Contractor shall submit the questions to DSHS for written
approval for the amount, content, and survey placement prior to December 14,
2007.     8.4.1.2.2.   The Contractor shall receive a copy of the approved DSHS
questionnaire for informational purposes by January 31, 2008.

  8.4.1.3.   The Contractor shall provide National CAHPS® Benchmarking Database
(NCBD) submission information as determined by DSHS.

  8.4.1.3.1.   The Contractor shall submit the information to the DSHS
designated EQRO by April 14, 2008.

60



--------------------------------------------------------------------------------



 



  8.4.2.   In 2009, the Contractor shall conduct the CAHPS® Adult survey to
Medicaid members enrolled in Healthy Options.

  8.4.2.1.   The Contractor shall contract with an NCQA certified HEDIS® survey
vendor qualified to administer the CAHPS® survey and conduct the survey
according to NCQA protocol. The Contractor shall submit the following
information to the DSHS designated EQRO:

  8.4.2.1.1.   Contractor CAHPS® survey staff member contact, CAHPS® vendor name
and CAHPS® primary vendor contact by January 5, 2009.     8.4.2.1.2.   Timeline
for implementation of vendor tasks by February 16, 2009.

  8.4.2.2.   The Contractor shall ensure the survey sample frame consists of all
non-Medicare and non-commercial adult plan members (not just subscribers) 18
(eighteen) years and older with Washington State addresses. The Contractor shall
submit the survey sample frame to DSHS by January 11, 2009. In administering the
CAHPS® the Contractor shall:

  8.4.2.2.1.   Be allowed up to eight (8) Contractor-determined supplemental
questions.     8.4.2.2.2.   Allow DSHS up to eight (8) supplemental questions.  
  8.4.2.2.3.   Be notified of DSHS’ selected eight (8) supplemental questions on
or before November 3, 2008.     8.4.2.2.4.   Submit their questions to DSHS for
written approval prior to December 15, 2008.     8.4.2.2.5.   Submit the
eligible sample frame file(s) for certification by the DSHS designated EQRO, a
Certified HEDISâ Auditor by January 11, 2009.     8.4.2.2.6.   Receive written
notice of the sample frame file(s) compliance audit certification from the DSHS
designated EQRO by January 31, 2009.     8.4.2.2.7.   Receive the approved DSHS
questionnaire by January 31, 2009. DSHS EQRO shall determine the questionnaire
format, questions and question placement, using the most recent HEDIS® version
of the Medicaid adult questionnaire

61



--------------------------------------------------------------------------------



 



      (currently 3.0H), plus approved supplemental and/or custom questions as
determined by DSHS.

  8.4.2.2.8.   Conduct the mixed methodology (mail and phone surveys) for CAHPS®
survey administration.     8.4.2.2.9.   Submit the final disposition report by
June 10, 2009.     8.4.2.2.10.   Submit a copy of the Washington State adult
Medicaid response data set according to 2009 NCQA/CAHPS® standards to the DSHS
designated EQRO by June 10, 2009.

  8.4.2.3.   The Contractor shall provide NCBD data submission information as
determined by DSHS.

  8.4.2.3.1.   The Contractor shall submit the information to the DSHS
designated EQRO by April 14, 2009.     8.4.2.3.2.   The DSHS designated EQRO
shall submit the data to the NCBD.

  8.4.2.4.   The Contractor is required to include performance guarantee
language in their vendor subcontracts that require a vendor to achieve at least
a thirty-five percent (35%) response rate.

  8.4.3.   The Contractor shall provide the following:

  8.4.3.1.   The Contractor shall notify DSHS in writing if the Contractor
cannot conduct the annual CAHPS® surveys (Children, Children with Chronic
Conditions, or Adult) because of limited total enrollment and/or sample size.
The written statement shall provide enrollment and/or sample size data to
support the Contractor’s inability to meet the requirement.     8.4.3.2.   The
Contractor shall notify DSHS in writing whether they have a physician or
physician group at substantial financial risk in accord with the physician
incentive plan requirements under the Subcontracts Section of this Contract.

  8.5.   External Quality Review:

  8.5.1.   Validation Activities: The Contractor’s quality program shall be
examined using a series of required validation procedures. The examination shall
be implemented and conducted by DSHS, its agent, or an EQRO.

62



--------------------------------------------------------------------------------



 



  8.5.2.   The following required activities will be validated (42 CFR
438.358(b)(1)(2)(3)):

  8.5.2.1.   Performance improvement projects;     8.5.2.2.   Performance
measures; and     8.5.2.3.   A monitoring review of standards established by
DSHS and included in this Contract to comply with 42 CFR 438.204 (g) and a
comprehensive review conducted within the previous three-year period.

  8.5.3.   The following optional activity will be validated annually:

  8.5.3.1.   Administration and/or validation of consumer or provider surveys of
quality of care, i.e., the CAHPS® survey (438.358(c)(2).

  8.5.4.   DSHS reserves the right to include additional optional activities
described in 42 CFR 438.358 if additional funding becomes available and as
mutually negotiated between DSHS and the Contractor.     8.5.5.   The Contractor
shall submit to annual DSHS TeaMonitor and EQRO monitoring reviews. The
monitoring review process uses standard methods and data collection tools and
methods found in the CMS EQR Managed Care Organization Protocol and assesses the
Contractor’s compliance with regulatory requirements and standards of the
quality outcomes and timeliness of, and access to, services provided by Medicaid
MCOs (42 CFR 438.204).

  8.5.5.1.   The Contractor shall, during an annual monitoring review of the
Contractor’s compliance with contract standards or upon request by DSHS or its
External Quality Review Organization (EQRO) contractor(s), provide evidence of
how external quality review findings, agency audits and contract monitoring
activities, enrollee grievances, HEDIS® and CAHPS® results are used to identify
and correct problems and to improve care and services to enrollees.     8.5.5.2.
  The Contractor will provide data requested by the EQRO for purposes of
completing the External Quality Review Report (EQRR). The EQRR is a detailed
technical report that describes the manner in which the data from all activities
described in External Quality Review provisions of this Section and conducted in
accord with CFR 42 438.358 were aggregated and analyzed and conclusions drawn as
to the quality, timeliness and access to the care furnished by the Contractor.

63



--------------------------------------------------------------------------------



 



  8.5.5.3.   DSHS will provide a copy of the EQRR to the Contractor, through
print or electronic media and to interested parties such as participating health
care providers, enrollees and potential enrollees of the Contractor, recipient
advocacy groups, and members of the general public. DSHS must make this
information available in alternative formats for persons with sensory
impairments, when requested.     8.5.5.4.   If the Contractor has had an
accreditation review or visit by NCQA or another accrediting body, the
Contractor shall provide the complete report from that organization to DSHS. If
permitted by the accrediting body, the Contractor shall allow a state
representative to accompany any accreditation review team during the site visit
in an official observer status. The state representative shall be allowed to
share information with DSHS, Department of Health (DOH), and Health Care
Authority (HCA) as needed to reduce duplicated work for both the Contractor and
the state.

  8.6.   Enrollee Mortality: The Contractor shall maintain a record of known
enrollee deaths, including the enrollee’s name, date of birth, age at death,
location of death, and cause(s) of death. This information shall be available to
DSHS upon request. The Contractor shall assist DSHS in efforts to evaluate and
improve the availability and utility of selected mortality information for
quality improvement purposes.     8.7.   Practice Guidelines: The Contractor’s
policies and procedures related to practice guidelines shall ensure compliance
with the requirements described in this section.

  8.7.1.   The Contractor shall adopt practice guidelines. The Contractor may
develop or adopt guidelines developed by organizations such as the American
Diabetes Association or the American Lung Association. Practice guidelines shall
meet the following requirements (42 CFR 438.236):

  8.7.1.1.   Are based on valid and reliable clinical evidence or a consensus of
health care professionals in the particular field;     8.7.1.2.   Consider the
needs of enrollees and support client and family involvement in care plans;    
8.7.1.3.   Are adopted in consultation with contracting health care
professionals;     8.7.1.4.   Are reviewed and updated at least every two years
and as appropriate;

64



--------------------------------------------------------------------------------



 



  8.7.1.5.   Are disseminated to all affected providers and, upon request, to
DSHS, enrollees and potential enrollees (42 CFR 438.236(c)); and     8.7.1.6.  
Are the basis for and are consistent with decisions for utilization management,
enrollee education, coverage of services, and other areas to which the
guidelines apply (42 CFR 438.236(d)).

  8.8.   Drug Formulary Review and Approval: The Contractor shall submit its
drug formulary, for use with enrollees covered under the terms of this Contract,
to DSHS for review and approval by January 31 of each year of this Contract or
upon DSHS’ request. The formulary shall be submitted to:         Siri Childs,
Pharm D, Pharmacy Policy Manager (or her successor)
Department of Social and Health Services
Division of Medical Management
P.O. Box 45506
Olympia, WA 98504-5506
E-mail: childsa@dshs.wa.gov     8.9.   Health Information Systems: The
Contractor shall maintain, and shall require subcontractors to maintain, a
health information system that complies with the requirements of 42 CFR 438.242
and provides the information necessary to meet the Contractor’s obligations
under this Contract. The Contractor shall have in place mechanisms to verify the
health information received from subcontractors. The health information system
must:

  8.9.1.   Collect, analyze, integrate, and report data. The system must provide
information on areas including but not limited to, utilization, grievance and
appeals, and terminations of enrollment for other than loss of Medicaid
eligibility.     8.9.2.   Ensure data received from providers is accurate and
complete by:

  8.9.2.1.   Verifying the accuracy and timeliness of reported data;    
8.9.2.2.   Screening the data for completeness, logic, and consistency; and    
8.9.2.3.   Collecting service information on standardized formats to the extent
feasible and appropriate.

  8.9.3.   The Contractor shall make all collected data available to DSHS and
the Center for Medicare and Medicaid Services (CMS) upon request.

  8.10.   Technical Assistance: The Contractor may request technical assistance
for any matter pertaining to this Contract by contacting DSHS by e-mail at
healthyoptions@dshs.wa.gov.

65



--------------------------------------------------------------------------------



 



9.   POLICIES AND PROCEDURES

  9.1.   The Contractor shall have and follow written policies and procedures
related to the requirements found in the provisions and sections in this
Contract.

  9.1.1.   The provisions and sections that require policy and procedure are as
follows:

  9.1.1.1.   Access, to include:

  9.1.1.1.1.   Cultural Considerations     9.1.1.1.2.   Direct access for
enrollees with special health care needs     9.1.1.1.3.   General requirements  
  9.1.1.1.4.   Network Monitoring

  9.1.1.2.   Benefits, to include:

  9.1.1.2.1.   General requirements     9.1.1.2.2.   Pharmacy Management

  9.1.1.3.   Claims Payment     9.1.1.4.   Coordination and Continuity of Care  
  9.1.1.5.   Coordination of Benefits     9.1.1.6.   Coverage Authorization    
9.1.1.7.   Credentialing — Provider Selection     9.1.1.8.   DCR Payment Process
    9.1.1.9.   Enrollee Rights, to include:

  9.1.1.9.1.   Advance Directives     9.1.1.9.2.   Enrollee Choice of Primary
Care Provider     9.1.1.9.3.   General requirements     9.1.1.9.4.   Informed
Consent     9.1.1.9.5.   Member Privacy

66



--------------------------------------------------------------------------------



 



  9.1.1.9.6.   Provider — Enrollee Communication     9.1.1.9.7.   Prohibition on
Enrollee Charges for Covered Services

  9.1.1.10.   Enrollment and ended enrollment, to include:

  9.1.1.10.1.   Termination of Enrollment — this requirement does not apply to
subcontractors or non-contracted providers.     9.1.1.10.2.   Involuntary
Termination of Enrollment

  9.1.1.11.   Fraud and Abuse     9.1.1.12.   Grievance System to include:

  9.1.1.12.1.   Grievance Process     9.1.1.12.2.   Appeal Process    
9.1.1.12.3.   Expedited Appeal Process     9.1.1.12.4.   Independent Review    
9.1.1.12.5.   Continuation of Services

  9.1.1.13.   Health Information Systems     9.1.1.14.   Marketing and
Information Requirements to include:

  9.1.1.14.1.   Material Development Requirements     9.1.1.14.2.   Equal Access
Requirements     9.1.1.14.3.   Material Distribution Requirements

  9.1.1.15.   Patient Review and Restriction (PRR)     9.1.1.16.   Performance
Improvement Programs     9.1.1.17.   Pharmacy Management     9.1.1.18.  
Physician Incentive Plan     9.1.1.19.   Practice Guidelines     9.1.1.20.  
Quality Improvement     9.1.1.21.   Subcontracts and Delegation

67



--------------------------------------------------------------------------------



 



  9.1.1.22.   Utilization Management

  9.1.2.   The Contractor’s policies and procedures shall include the following:

  9.1.2.1.   Direct and guide the Contractor’s employees, subcontractors and any
non-contracted providers’, compliance with all applicable federal, state and
contractual requirements.     9.1.2.2.   Fully articulate the Contractor’s
understanding of the requirements.     9.1.2.3.   Have an effective training
plan related to the requirements and maintain records of the number and type of
providers and staff participating in training, including evidence of assessment
of participant knowledge and satisfaction with the training.     9.1.2.4.  
Identify procedures for monitoring and auditing for compliance.     9.1.2.5.  
Have procedures identifying prompt response to detected non-compliance, and
effective corrective action.

  9.1.3.   The Contractor shall submit a written copy of each policy and
procedure related to this Contract to DSHS for review and approval by
September 10th of each year or anytime there is a material change. In the event
that a policy and procedure had been approved by DSHS the previous year, and
remained unchanged, the Contractor shall not be required to resubmit the policy
and procedure. The Contractor shall certify in writing to DSHS that the policy
and procedure is unchanged, in accord with the Notices provision of the General
Terms and Conditions Section of this Contract.

10.   SUBCONTRACTS

  10.1.   Subcontracts Policy and Procedure Requirements: The Contractor’s
policies and procedures related to subcontracting and delegation shall ensure
compliance with the requirements described in this section..     10.2.  
Contractor Remains Legally Responsible: Subcontracts, as defined herein, may be
used by the Contractor for the provision of any service under this Contract.
However, no subcontract shall terminate the Contractor’s legal responsibility to
DSHS for any work performed under this Contract (42 CFR 434.6 (c) & 438.230(a)).
    10.3.   Solvency Requirements for Subcontractors: For any subcontractor at
financial risk, as defined in the Substantial Financial Risk provision, or of
the Risk provision found in the Definitions Section of this Contract, the
Contractor

68



--------------------------------------------------------------------------------



 



      shall establish, enforce and monitor solvency requirements that provide
assurance of the subcontractor’s ability to meet its obligations.     10.4.  
Provider Nondiscrimination:

  10.4.1.   The Contractor shall not discriminate, with respect to
participation, reimbursement, or indemnification, against providers practicing
within their licensed scope of practice solely on the basis of the type of
license or certification they hold (42 CFR 438.12(a)(1)).     10.4.2.   If the
Contractor declines to include individual or groups of providers in its network,
it shall give the affected providers written notice of the reason for its
decision (42 CFR 438.12(a)(1)).     10.4.3.   The Contractor’s provider
selection policies and procedures shall not discriminate against particular
providers that serve high-risk populations or specialize in conditions that
require costly treatment (42CFR 438.214(c)).     10.4.4.   Consistent with the
Contractor’s responsibilities to the enrollees, this Section may not be
construed to require the Contractor to:

  10.4.4.1.   Contract with providers beyond the number necessary to meet the
needs of its enrollees;     10.4.4.2.   Preclude the Contractor from using
different reimbursement amounts for different specialties or for different
providers in the same specialty; or     10.4.4.3.   Preclude the Contractor from
establishing measures that are designed to maintain quality of services and
control costs (42 CFR 438.12(b)(1)).

  10.5.   Required Provisions: Subcontracts shall be in writing, consistent with
the provisions of 42 CFR 434.6. All subcontracts shall contain the following
provisions:

  10.5.1.   Identification of the parties of the subcontract and their legal
basis for operation in the State of Washington.     10.5.2.   Procedures and
specific criteria for terminating the subcontract.     10.5.3.   Identification
of the services to be performed by the subcontractor and which of those services
may be subcontracted by the subcontractor.     10.5.4.   Reimbursement rates and
procedures for services provided under the subcontract.

69



--------------------------------------------------------------------------------



 



  10.5.5.   Release to the Contractor of any information necessary to perform
any of its obligations under this Contract.     10.5.6.   Reasonable access to
facilities and financial and medical records for duly authorized representatives
of DSHS or DHHS for audit purposes, and immediate access for Medicaid fraud
investigators (42 CFR 438.6(g)).     10.5.7.   The requirement to completely and
accurately report encounter data to the Contractor. Contractor shall ensure that
all subcontractors required to report encounter data have the capacity to submit
all DSHS required data to enable the Contractor to meet the reporting
requirements in the Encounter Data Transaction Guide published by DSHS.    
10.5.8.   The requirement to comply with the Contractor’s DSHS approved fraud
and abuse policies and procedures.     10.5.9.   No assignment of the
subcontract shall take effect without the DSHS’ written agreement.     10.5.10.
  The subcontractor shall comply with the applicable state and federal rules and
regulations as set forth in this Contract, including the applicable requirements
of 42 CFR 438.6(i).     10.5.11.   Subcontracts shall set forth and require the
subcontractor to comply with any term or condition of this Contract that is
applicable to the services to be performed under the subcontract (42 CFR
438.6(1)).     10.5.12.   The Contractor shall provide the following information
regarding the grievance system to all subcontractors (42 CFR 438.414 and 42 CFR
438.10(g)(1)):

  10.5.12.1.   The toll-free numbers to file oral grievances and appeals.    
10.5.12.2.   The availability of assistance in filing a grievance or appeal.    
10.5.12.3.   The enrollee’s right to request continuation of benefits during an
appeal or hearing and, if the Contractor’s action is upheld, the enrollee’s
responsibility to pay for the continued benefits.     10.5.12.4.   The
enrollee’s right to file grievances and appeals and their requirements and
timeframes for filing.     10.5.12.5.   The enrollee’s right to a hearing, how
to obtain a hearing, and representation rules at a hearing.

  10.6.   Health Care Provider Subcontracts, including those for facilities and
pharmacy benefit management, shall also contain the following provisions:

70



--------------------------------------------------------------------------------



 



  10.6.1.   A quality improvement system tailored to the nature and type of
services subcontracted, which affords quality control for the health care
provided, including but not limited to the accessibility of medically necessary
health care, and which provides for a free exchange of information with the
Contractor to assist the Contractor in complying with the requirements of this
Contract.     10.6.2.   A statement that primary care and specialty care
provider subcontractors shall cooperate with QI activities.     10.6.3.   A
means to keep records necessary to adequately document services provided to
enrollees for all delegated activities including Quality Improvement,
Utilization Management, Member Rights and Responsibilities, and Credentialing
and Recredentialing.

  10.6.3.1.   Delegated activities are documented and agreed upon between
Contractor and subcontractor. The document must include:

  10.6.3.1.1.   Assigned responsibilities;     10.6.3.1.2.   Delegated
activities;     10.6.3.1.3.   A mechanism for evaluation; and     10.6.3.1.4.  
Corrective action policy and procedure.

  10.6.4.   Information about enrollees, including their medical records, shall
be kept confidential in a manner consistent with state and federal laws and
regulations.     10.6.5.   The subcontractor accepts payment from the Contractor
as payment in full and shall not request payment from DSHS or any enrollee for
covered services performed under the subcontract.     10.6.6.   The
subcontractor agrees to hold harmless DSHS and its employees, and all enrollees
served under the terms of this Contract in the event of non-payment by the
Contractor. The subcontractor further agrees to indemnify and hold harmless DSHS
and its employees against all injuries, deaths, losses, damages, claims, suits,
liabilities, judgments, costs and expenses which may in any manner accrue
against DSHS or its employees through the intentional misconduct, negligence, or
omission of the subcontractor, its agents, officers, employees or contractors
(42 CFR 438.230(b)(2)).     10.6.7.   If the subcontract includes physician
services, provisions for compliance with the PCP requirements stated in this
Contract.

71



--------------------------------------------------------------------------------



 



  10.6.8.   A ninety (90) day termination notice provision.     10.6.9.   A
specific termination provision for termination with short notice when a provider
is excluded from participation in the Medicaid program.     10.6.10.   The
subcontractor agrees to comply with the appointment wait time standards of this
Contract. The subcontract must provide for regular monitoring of timely access
and corrective action if the subcontractor fails to comply with the appointment
wait time standards (42 CFR 438.206(c)(1)).     10.6.11.   A provision for
ongoing monitoring and periodic formal review that is consistent with industry
standards and OIC regulations. Formal review must be completed no less than once
every three years and must identify deficiencies or areas for improvement and
provide for corrective action (42 CFR 438.230(b)).

  10.7.   Health Care Provider Subcontracts Delegating Administrative Functions:

  10.7.1.   Subcontracts that delegate administrative functions under the terms
of this Contract shall include the following additional provisions:

  10.7.1.1.   For those subcontractors at financial risk, that the subcontractor
shall maintain the Contractor’s solvency requirements throughout the term of the
Contract.     10.7.1.2.   Clear descriptions of any administrative functions
delegated by the Contractor in the subcontract, including but not limited to
utilization/medical management, claims processing, enrollee grievances and
appeals, and the provision of data or information necessary to fulfill any of
the Contractor’s obligations under this Contract.     10.7.1.3.   How frequently
and by what means the Contractor will monitor compliance with solvency
requirements and requirements related to any administrative function delegated
in the subcontract.     10.7.1.4.   Provisions for revoking delegation or
imposing sanctions if the subcontractor’s performance is inadequate (42 CFR
438.230(b)(2)).     10.7.1.5.   Whether referrals for enrollees will be
restricted to providers affiliated with the group and, if so, a description of
those restrictions.

72



--------------------------------------------------------------------------------



 



  10.7.2.   The Contractor shall submit a report of all current delegated
entities, activities delegated and the number of enrollees assigned or serviced
by the delegated entity to DSHS for review by February 28th of each year.

  10.8.   Excluded Providers:

  10.8.1.   Pursuant to Section 1128 or Section 1128A of the Social Security
Act, the Contractor may not employ or subcontract with an individual
practitioner or provider, or an entity with an officer, director, agent, or
manager, or an individual who owns or has a controlling interest in the entity,
who has been (42 CFR 438.214(d)):

  10.8.1.1.   Convicted of crimes as specified in Section 1128 of the Social
Security Act,     10.8.1.2.   Excluded from participation in the Medicare and/or
Medicaid program,     10.8.1.3.   Assessed a civil penalty under the provisions
of Section 1128     10.8.1.4.   Has a contractual relationship with an entity
convicted of a crime specified in Section 1128, or     10.8.1.5.   Identified as
a person described in the Debarment Certification provisions of the General
Terms and Conditions Section of this Contract.

  10.8.2.   The Contractor shall terminate subcontracts of excluded providers
immediately when the Contractor becomes aware of such exclusion or when the
Contractor receives notice from DSHS, whichever is earlier.     10.8.3.   In
addition, if DSHS terminates a subcontractor from participation in any DSHS
program, the Contractor shall exclude the subcontractor from participation in
Healthy Options/SCHIP. The Contractor shall terminate subcontracts of excluded
providers immediately when the Contractor becomes aware of such exclusion or
when the Contractor receives notice from DSHS, whichever is earlier (WAC
388-502-0030).     10.8.4.   If the Contractor terminates a subcontractor for
cause, the Contractor shall notify DSHS, within ten (10) working days, in
writing, after the Contractor’s provider appeal process is concluded, as
provided in the Notices provisions of the General Terms and Conditions Section
of this Contract, including an explanation of the cause of the termination.

  10.9.   Home Health Providers: If the pending Medicaid home health agency
surety bond requirement (Section 4708(d) of the Balanced Budget Act of 1997)
becomes effective before or during the term of this Contract, beginning on the
effective date of the requirement the Contractor may not subcontract

73



--------------------------------------------------------------------------------



 



      with a home health agency unless the state has obtained a surety bond from
the home health agency in the amount required by federal law. DSHS will provide
a current list of bonded home health agencies upon request to the Contractor.  
  10.10.   Physician Incentive Plans: Physician incentive plans, as defined
herein, are subject to the conditions set forth in this Section in accord with
federal regulations (42 CFR 438.6(h), 42 CFR 422.208 and 42 CFR 422.210). The
Contractor’s policies and procedures related to physician incentive plans shall
ensure compliance with the following requirements described in this section:

  10.10.1.   The Contractor shall make no payment to a physician or physician
group, directly or indirectly, under a physician incentive plan as an inducement
to reduce or limit medically necessary services provided to an individual
enrollee.     10.10.2.   Whether the incentive plan includes referral services.
    10.10.3.   If the incentive plan includes referral services:

  10.10.3.1.   The type of incentive plan (e.g. withhold, bonus, capitation).  
  10.10.3.2.   For incentive plans involving withholds or bonuses, the percent
that is withheld or paid as a bonus.     10.10.3.3.   Proof that stop-loss
protection meets the requirements identified within the provisions of this
Section, including the amount and type of stop-loss protection.     10.10.3.4.  
The panel size and, if commercial members and enrollees are pooled, a
description of the groups pooled and the risk terms of each group. Medicaid,
Medicare, and commercial members in a physician’s or physician group’s panel may
be pooled provided the terms of risk for the pooled enrollees and commercial
members are comparable, and the incentive payments are not calculated separately
for pooled enrollees. Commercial members include military and Basic Health
members.

  10.10.4.   If the Contractor, or any subcontractor (e.g. IPA, PHO), places a
physician or physician group at substantial financial risk, the Contractor shall
assure that all physicians and physician groups have either aggregate or per
member stop-loss protection for services not directly provided by the physician
or physician group.

  10.10.4.1.   If aggregate stop-loss protection is provided, it must cover
ninety percent (90%) of the costs of referral services that exceed

74



--------------------------------------------------------------------------------



 



      twenty-five percent (25%) of maximum potential payments under the
subcontract.     10.10.4.2.   If stop-loss protection is based on a per-member
limit, it must cover ninety percent (90%) of the cost of referral services that
exceed the limit as indicated below based on panel size, and whether stop-loss
is provided separately for professional and institutional services or is
combined for the two.

  10.10.4.2.1.   1,000 members or fewer, the threshold is $3,000 for
professional services and $10,000 for institutional services, or $6,000 for
combined services.     10.10.4.2.2.   1,001 — 5,000 members, the threshold is
$10,000 for professional services and $40,000 for institutional services, or
$30,000 for combined services.     10.10.4.2.3.   5,001 — 8,000 members, the
threshold is $15,000 for professional services and $60,000 for institutional
services, or $40,000 for combined services.     10.10.4.2.4.   8,001 — 10,000
members, the threshold is $20,000 for professional services and $100,000 for
institutional services, or $75,000 for combined services.     10.10.4.2.5.  
10,001 — 25,000, the threshold is $25,000 for professional services and $200,000
for institutional services, or $150,000 for combined services.     10.10.4.2.6.
  25,001 members or more, there is no risk threshold.

  10.10.4.3.   For a physician or physician group at substantial financial risk,
the Contractor shall periodically conduct surveys of enrollee satisfaction with
the physician or physician group. DSHS shall require such surveys annually. DSHS
may, at its sole option, conduct enrollee satisfaction surveys that satisfy this
requirement. If the Contractors enrolled population is too small to allow a
valid survey by DSHS, the Contractor shall conduct an enrollee satisfaction
survey. . DSHS shall notify the Contractor in writing if DSHS will be conducting
the survey that satisfies the requirement for the Contractor. If the Contractor
conducts the survey it shall:

  10.10.4.3.1.   Include current enrollees, and enrollees who have terminated
enrollment within 12 months of the survey for reasons other than loss of
Medicaid eligibility or moving outside the Contractor’s service area.

75



--------------------------------------------------------------------------------



 



  10.10.4.3.2.   Be conducted according to commonly accepted principles of
survey design and statistical analysis.     10.10.4.3.3.   Address enrollees
satisfaction with the physician or physician groups:

  10.10.4.3.3.1.   Quality of services provided.     10.10.4.3.3.2.   Degree of
access to services.

  10.11.   Payment to FQHCs/RHCs: The Contractor shall not pay a
federally-qualified health center or a rural health clinic less than the
Contractor would pay non-FQHC/RHC providers for the same services (42 USC
1396(m)(2)(A)(ix)).     10.12.   Provider Education: The Contractor will
maintain records of the number and type of providers and support staff
participating in provider education, including evidence of assessment of
participant satisfaction with the training process.

  10.12.1.   The Contractor shall maintain a system for keeping participating
providers informed about:

  10.12.1.1.   Covered services for enrollees served under this Contract;    
10.12.1.2.   Coordination of care requirements;     10.12.1.3.   DSHS and the
Contractor’s policies and procedures as related to this Contract;     10.12.1.4.
  Interpretation of data from the quality improvement program; and    
10.12.1.5.   Practice guidelines as described in the provisions of the Quality
of Care Section of this Contract.

  10.13.   Claims Payment Standards: The Contractor shall meet the timeliness of
payment standards specified for Medicaid fee-for-service in
Section 1902(a)(37)(A) of the Social Security Act and specified for health
carriers in WAC 284-43-321. To be compliant with both payment standards the
Contractor shall pay or deny, and shall require subcontractors to pay or deny,
ninety-five percent (95%) of clean claims within thirty (30) calendar days of
receipt, ninety-five percent (95%) of all claims within sixty (60) of receipt
and ninety-nine percent (99%) of clean claims within ninety (90) calendar days
of receipt. The Contractor and its providers may agree to a different payment
requirement in writing on an individual claim.

  10.13.1.   A claim is a bill for services, a line item of service or all
services for one enrollee within a bill.

76



--------------------------------------------------------------------------------



 



  10.13.2.   A clean claim is a claim that can be processed without obtaining
additional information from the provider of the service or from a third party.  
  10.13.3.   The date of receipt is the date the Contractor receives the claim
from the provider.     10.13.4.   The date of payment is the date of the check
or other form of payment.

  10.14.   FQHC/RHC Report: The Contractor shall provide DSHS with information
related to subcontracted federally-qualified health centers (FQHC) and rural
health clinics (RHC), as required by the DSHS Healthy Options Licensed Health
Carrier Billing Instructions, published by DSHS and incorporated by reference
(see Attachment A for website link).     10.15.   Provider Credentialing: The
Contractor shall follow the requirements related to the credentialing and
recredentialing of providers who have signed contracts or participation
agreements with the Contractor (42 CFR 438.12(a)(2) 438.206(a & b) and 438.214).

  10.15.1.   The Contractor’s policies and procedures related to the
credentialing and recredentialing of providers who have signed contracts or
participation agreements with the Contractor shall ensure compliance with the
following requirements described in this section:

  10.15.1.1.   The Contractor’s medical director or other designated physician’s
shall have direct responsibility and participation in the credentialing process.
    10.15.1.2.   The Contractor shall have a designated Credentialing Committee
to oversee the credentialing process.     10.15.1.3.   The identification of the
type of providers that are credentialed and recredentialed;     10.15.1.4.   The
verification sources used to make credentialing decisions, including any
evidence of provider sanctions; and     10.15.1.5.   Prohibition against
employment or contracting with providers excluded from participation in Federal
health care programs under federal law and as described in the Excluded
Providers provisions of this Section.

  10.15.2.   The criteria used by the Contractor to credential and recredential
providers shall include (42 CFR 438.230(b)(1)):

  10.15.2.1.   Evidence of a current valid license to practice;

77



--------------------------------------------------------------------------------



 



  10.15.2.2.   A valid DEA or CDS certificate if applicable;     10.15.2.3.  
Evidence of appropriate education and training;     10.15.2.4.   Board
certification if applicable;     10.15.2.5.   An Evaluation of work history; and

  10.15.2.6.   A review of any liability claims resulting in settlements or
judgments paid on or on behalf of the provider.

  10.15.3.   The Contractor’s process for making credentialing determinations,
to include a signed, dated attestation statement from the provider that
addresses:

  10.15.3.1.   The lack of present illegal drug use;     10.15.3.2.   A history
of loss of license and felony convictions;     10.15.3.3.   A history of loss or
limitation of privileges or disciplinary activity;     10.15.3.4.   Current
malpractice coverage; and     10.15.3.5.   Accuracy and completeness of the
application.

  10.15.4.   The Contractor’s process for delegation of credentialing or
recredentialing.     10.15.5.   The Contractor’s provider selection policies and
procedures that are consistent with 42 CFR 438.12, and must not discriminate
against particular providers that serve high-risk populations or specialize in
conditions that require costly treatment, and any other methods for assuring
nondiscrimination.     10.15.6.   The Contractor’s process for communicating
findings to the provider that differ from the provider’s submitted materials,
including:

  10.15.6.1.   Communication of the provider’s right to review materials;    
10.15.6.2.   Correct incorrect or erroneous information;     10.15.6.3.   Be
informed of their credentialing status; and     10.15.6.4.   The ability to
appeal an adverse determination by the Contractor.

  10.15.7.   The Contractor’s process for notifying providers within sixty
(60) days of the credentialing committee’s decision.

78



--------------------------------------------------------------------------------



 



  10.15.8.   The Contractor a process to ensure confidentiality.     10.15.9.  
The Contractor’s process to ensure listings in provider directories for
enrollees are consistent with credentialing file content, including education,
training, certification and specialty designation.     10.15.10.   The
Contractor’s process for recredentialing providers at minimum every thirty-six
(36) months through information verified from primary sources, unless otherwise
indicated.     10.15.11.   The Contractor’s process to ensure that offices of
all primary care providers, obstetricians/gynecologists and high volume
providers meet office site standards established by the Contractor.    
10.15.12.   A system for monitoring sanctions or limitations on licensure,
complaints and quality issues or information from identified adverse events and
provide evidence of action, as appropriate based on defined methods or criteria.

11.   ENROLLEE RIGHTS AND PROTECTIONS:

  11.1.   General Requirements: The written policies and procedures regarding
enrollee rights shall ensure compliance with the following requirements
described in this section:

  11.1.1.   The Contractor shall comply with any applicable Federal and State
laws that pertain to enrollee rights and ensure that its staff and affiliated
providers take those rights into account when furnishing services to enrollees
(42 CFR 438.100(a)(2)).     11.1.2.   The Contractor shall guarantee each
enrollee the following rights (42 CFR 438.100(b)(2)):

  11.1.2.1.   To be treated with respect and with consideration for their
dignity and privacy (42 CFR 438.100(b)(2)(ii)).     11.1.2.2.   To receive
information on available treatment options and alternatives, presented in a
manner appropriate to the enrollee’s ability to understand (42 CFR
438.100(b)(2)(iii)).     11.1.2.3.   To participate in decisions regarding their
health care, including the right to refuse treatment (42 CFR 438.100(b)(2)(iv)).
    11.1.2.4.   To be free from any form of restraint or seclusion used as a
means of coercion, discipline, convenience, or retaliation (42 CFR
438.100(b)(2)(iv)).

79



--------------------------------------------------------------------------------



 



  11.1.2.5.   To request and receive a copy of their medical records, and to
request that they be amended or corrected, as specified in 45 CFR 164 (42 CFR
438.100(b)(2)(iv)).     11.1.2.6.   Each enrollee must be free to exercise their
rights, and exercise of those rights must not adversely affect the way the
Contractor or its subcontractors treat the enrollee (42 CFR 438.100(c)).

  11.2.   Cultural Considerations: The Contractor shall participate in and
cooperate with DSHS’ efforts to promote the delivery of services in a culturally
competent manner to all enrollees, including those with limited English
proficiency and diverse cultural and ethnic backgrounds (42 CFR 438.206(c)(2)).

  11.3.   Advance Directives:

  11.3.1.   The Contractor’s policies and procedures for advance directives
shall meet the requirements of WAC 388-501-0125, 42 CFR 438.6, 438.10, 422.128,
489.100 and 489 Subpart I as described in this section including the following:
    11.3.2.   The Contractor’s advance directive policies and procedure shall be
disseminated to all affected providers, enrollees, DSHS, and, upon request,
potential enrollees (42 CFR 438.6(i)(3)).     11.3.3.   The Contractor’s written
policies respecting the implementation of advance directive rights shall include
a clear and precise statement of limitation if the Contractor cannot implement
an advance directive as a matter of conscience (42 CFR 422.128). At a minimum,
this statement must do the following:

  11.3.3.1.   Clarify any differences between Contractor conscientious
objections and those that may be raised by individual physicians.     11.3.3.2.
  Identify the state legal authority permitting such objection.     11.3.3.3.  
Describe the range of medical conditions or procedures affected by the
conscience objection.

  11.3.4.   If an enrollee is incapacitated at the time of initial enrollment
and is unable to receive information (due to the incapacitating condition or a
mental disorder) or articulate whether or not he or she has executed an advance
directive, the Contractor may give advance directive information to the
enrollee’s family or surrogate in the same manner that it issues other materials
about policies and procedures to the family of the incapacitated enrollee or to
a surrogate or other concerned persons in accord with State law. The Contractor
is not relieved of its obligation to provide this information to the enrollee
once he or she is no longer

80



--------------------------------------------------------------------------------



 



      incapacitated or unable to receive such information. Follow-up procedures
must be in place to ensure that the information is given to the individual
directly at the appropriate time.     11.3.5.   The Contractor’s policies and
procedures must require, and the Contractor must ensure, that the enrollee’s
medical record documents, in a prominent part, whether or not the individual has
executed an advance directive.     11.3.6.   The Contractor shall not condition
the provision of care or otherwise discriminate against an enrollee based on
whether or not the enrollee has executed an advance directive.     11.3.7.   The
Contractor shall ensure compliance with requirements of State and Federal law
(whether statutory or recognized by the courts of the State) regarding advance
directives.     11.3.8.   The Contractor shall provide for education of staff
concerning its policies and procedures on advance directives.     11.3.9.   The
Contractor shall provide for community education regarding advance directives
that may include material required herein, either directly or in concert with
other providers or entities. Separate community education materials may be
developed and used, at the discretion of the Contractor. The same written
materials are not required for all settings, but the material should define what
constitutes an advance directive, emphasizing that an advance directive is
designed to enhance an incapacitated individual’s control over medical
treatment, and describe applicable State and Federal law concerning advance
directives. The Contractor shall document its community education efforts (42
CFR 438.6(i)(3)).     11.3.10.   The Contractor is not required to provide care
that conflicts with an advance directive; and is not required to implement an
advance directive if, as a matter of conscience, the Contractor cannot implement
an advance directive and State law allows the Contractor or any subcontractor
providing services under this Contract to conscientiously object.     11.3.11.  
The Contractor shall inform enrollees that they may file a grievance with the
Contractor if the enrollee is dissatisfied with the Contractor’s advance
directive policy and procedure or the Contractor’s administration of those
policies and procedures. The Contractor shall also inform enrollees that they
may file a grievance with DSHS if they believe the Contractor is non-compliant
with advance directive requirements.

  11.4.   Enrollee Choice of PCP:

81



--------------------------------------------------------------------------------



 



  11.4.1.   The Contractor must implement procedures to ensure each enrollee has
a source of primary care appropriate to their needs (42 CFR 438.207(c)).

  11.4.2.   The Contractor shall allow, to the extent possible and appropriate,
each new enrollee to choose a participating PCP (42 CFR 438.6(m)).

  11.4.3.   In the case of newborns, the parent shall choose the newborn’s PCP.

  11.4.4.   If the enrollee does not make a choice at the time of enrollment,
the Contractor shall assign the enrollee to a PCP or clinic, within reasonable
proximity to the enrollee’s home, no later than fifteen (15) working days after
coverage begins.

  11.4.5.   The Contractor shall allow an enrollee to change PCP or clinic at
anytime with the change becoming effective no later than the beginning of the
month following the enrollees request for the change (WAC 388-538-060 and WAC
284-43-251(1)).

  11.4.6.   The Contractor may limit enrollees’ ability to change PCP’s in
accord with the Patient Review and Restriction provisions of the Benefits
Section of this Contract.

  11.5.   Direct Access for Enrollees with Special Health Care Needs: The
Contractor shall allow enrollees with special health care needs who utilize a
specialist frequently to retain the specialist as a PCP, or alternatively, be
allowed direct access to specialists for needed care. The Contractor shall also
allow enrollees with special health care needs as defined in WAC 388-538-050 to
retain a specialist as a PCP or be allowed direct access to a specialist if the
assessment required under the provisions of this Contract demonstrates a need
for a course of treatment or regular monitoring by such specialist (42 CFR
438.208(c)(4) and 438.6(m)).

  11.6.   Prohibition on Enrollee Charges for Covered Services:

  11.6.1.   Under no circumstances shall the Contractor, or any providers used
to deliver services covered under the terms of this Contract, charge enrollees
for covered services (SSA 1932(b)(6), SSA 1128B(d)(1)), 42 CFR 438.106(c),
438.6(1), 438.230, and 438.204(a) and WAC 388-502-0160).

  11.6.2.   The Contractor shall have a separate and specific policy and
procedure that fully articulates how the Contractor will protect enrollees from
being billed for covered services.

  11.7.   Provider/Enrollee Communication: The Contractor may not prohibit, or
otherwise restrict, a health care professional acting within their lawful scope

82



--------------------------------------------------------------------------------



 



      of practice, from advising or advocating on behalf of an enrollee who is
their patient, for the following (42 CFR 438.102(a)(1)(i)):

  11.7.1.   The enrollee’s health status, medical care, or treatment options,
including any alternative treatment that may be self-administered (42 CFR
438.102(a)(1)(i)).

  11.7.2.   Any information the enrollee needs in order to decide among all
relevant treatment options (42 CFR 438.102(a)(1)(ii)).

  11.7.3.   The risks, benefits, and consequences of treatment or non-treatment
(42 CFR 438.102(a)(1)(iii)).

  11.7.4.   The enrollee’s right to participate in decisions regarding their
health care, including the right to refuse treatment, and to express preferences
about future treatment decisions (42 CFR 438.102(a)(1)(iv)).

  11.8.   Enrollee Self-Determination: The Contractor shall ensure that all
providers: obtain informed consent prior to treatment from enrollees, or persons
authorized to consent on behalf of an enrollee as described in RCW 7.70.065;
comply with the provisions of the Natural Death Act (RCW 70.122) and state and
federal Medicaid rules concerning advance directives (WAC 388-501-0125 and 42
CFR 438.6(m)); and, when appropriate, inform enrollees of their right to make
anatomical gifts (RCW 68.50.540).

12.     UTILIZATION MANAGEMENT PROGRAM AND AUTHORIZATION OF SERVICES

  12.1.   Utilization Management Program: The Contractor shall follow the
Utilization Management requirements described in this section.

  12.1.1.   The Contractor’s policies and procedures related to Utilization
Management shall comply with, and require the compliance of subcontractors with
delegated authority for Utilization Management, the requirements described in
this section.

  12.1.2.   The Contractor shall have and maintain a Utilization Management
Program (UMP) for the services it furnishes its enrollees.

  12.1.3.   The Contractor shall define its UMP structure and assign
responsibility for UMP activities to appropriate individuals.

  12.1.4.   Upon request the Contractor shall provide DSHS with a written
description of the UMP that includes identification of designated physician and
behavioral health practitioners and evidence of the physician and behavioral
health practitioner’s involvement in program development and implementation.

  12.1.5.   The UMP program description shall include:

83



--------------------------------------------------------------------------------



 



  12.1.5.1.   A written description of all UM-related committee(s);    
12.1.5.2.   Descriptions of committee responsibilities;

  12.1.5.3.   Contractor staff and practicing provider committee participant
title(s);

  12.1.5.4.   Meeting frequency;     12.1.5.5.   Maintenance of meeting minutes
reflecting decisions made by each committee, as appropriate.

  12.1.6.   UMP behavioral health and non-behavioral health policies and
procedures at minimum, shall include the following content:

  12.1.6.1.   Documentation of use and periodic review of written clinical
decision-making criteria based on clinical evidence, including policies and
procedures for appropriate application of the criteria.

  12.1.6.2.   Mechanisms for providers and enrollees on how they can obtain the
UM decision-making criteria upon request, including UM action or denial
determination letter template language reflecting same.

  12.1.6.3.   Mechanisms for assessment of inter-rater reliability of all
clinical professionals and as appropriate, non-clinical staff responsible for UM
decisions.

  12.1.6.4.   Written job descriptions with qualification for providers who
review denials of care based on medical necessity that requires education,
training or professional experience in medical or clinical practice and current
non-restricted license.

  12.1.6.5.   Mechanisms to verify that claimed services were actually provided.

  12.1.6.6.   Mechanisms to detect both underutilization and over-utilization of
services, including pharmacy underutilization and over-utilization, and produce
a yearly report which identifies and reports findings on utilization measures
and includes completed or planned interventions to address under or
over-utilization patterns of care (42 CFR 438.240(b)(3)).

  12.1.6.7.   Specify the type of personnel responsible for each level of UM
decision-making.

84



--------------------------------------------------------------------------------



 



  12.1.6.8.   A physician or behavioral health practitioner or pharmacist as
appropriate reviews any behavioral health denial of care based on medical
necessity.

  12.1.6.9.   Use of board certified consultants to assist in making medical
necessity determinations.

  12.1.6.10.   Appeals of adverse determinations evaluated by health care
providers who were not involved in the initial decision and who have appropriate
expertise in the field of medicine that encompasses the covered person’s
condition or disease (PBOR, WAC 284-43-620(4)).

  12.1.6.11.   Documentation of timelines for appeals in accord with the Appeal
Process provisions of the Grievance System Section of this Contract.

  12.1.7.   Annually evaluate and update the UMP.

  12.1.8.   The Contractor shall not structure compensation to individuals or
entities that conduct utilization management activities so as to provide
incentives for the individual or entity to deny, limit, or discontinue medically
necessary services to any enrollee (42 CFR 438.210(e)).

  12.1.9.   The Contractor shall not penalize or threaten a provider or facility
with a reduction in future payment or termination of participating provider or
participating facility status because the provider or facility disputes the
Contractor’s determination with respect to coverage or payment for health care
service (PBOR, WAC 284-43-210(6)).

  12.2.   Authorization of Services: The Contractor shall follow the
authorization of services requirements described in this section.

  12.2.1.   The Contractor’s policies and procedures related to authorization of
services shall include the compliance with 42 CFR 438.210 and WAC 388-538, and
require compliance of subcontractors with delegated authority for authorization
of services with the requirements described in this section.

  12.2.2.   The Contractor shall have in effect mechanisms to ensure consistent
application of review criteria for authorization decisions (42 CFR
438.210(b)(1)(i)).

  12.2.3.   The Contractor shall consult with the requesting provider when
appropriate (42 CFR 438.210(b)(1)(ii)).

  12.2.3.1.   The Contractor shall require that any decision to deny a service
authorization request or to authorize a service in an amount,

85



--------------------------------------------------------------------------------



 



      duration, or scope that is less than requested, be made by a health care
professional who has appropriate clinical expertise in treating the enrollee’s
condition or disease (42 CFR 438.210(b)(3)).

  12.2.3.2.   The Contractor shall notify the requesting provider, and give the
enrollee written notice of any decision by the Contractor to deny a service
authorization request, or to authorize a service in an amount, duration, or
scope that is less than requested. The notice shall meet the following
requirements, except that the notice to the provider need not be in writing (42
CFR 438.210(c) and 438.404):

  12.2.3.2.1.   The notice to the enrollee shall be in writing and shall meet
the requirements of the, Information Requirements for Enrollees and Potential
Enrollees, provisions of the Marketing and Information Requirements Section, of
this Contract to ensure ease of understanding.

  12.2.3.2.2.   The notice shall explain the following (42 CFR
438.404(b)(1-3)(5-7)):

  12.2.3.2.2.1.   The action the Contractor has taken or intends to take.    
12.2.3.2.2.2.   The reasons for the action, in easily understood language.    
12.2.3.2.2.3.   A statement whether or not an enrollee has any liability for
payment.     12.2.3.2.2.4.   A toll free telephone number to call if the
enrollee is billed for services.     12.2.3.2.2.5.   The enrollee’s right to
file an appeal.     12.2.3.2.2.6.   The procedures for exercising the enrollee’s
rights.

  12.2.3.2.3.   The circumstances under which expedited resolution is available
and how to request it.     12.2.3.2.4.   The enrollee’s right to have benefits
continue pending resolution of the appeal, how to request that benefits be
continued, and the circumstances under which the enrollee may be required to pay
for these services.

  12.2.4.   The Contractor shall provide for the following timeframes for
authorization decisions and notices:

86



--------------------------------------------------------------------------------



 



  12.2.4.1.   For denial of payment that may result in payment liability for the
enrollee, at the time of any action affecting the claim.     12.2.4.2.   For
termination, suspension, or reduction of previously authorized services, ten
(10) calendar days prior to such termination, suspension, or reduction, except
if the criteria stated in 42 CFR 431.213 and 431.214 are met. The notice shall
be mailed within this ten (10) calendar day period by a method that certifies
receipt and assures delivery within three (3) calendar days.

  12.2.4.2.1.   For standard authorization, determinations are to be made within
two (2) business days of the receipt of necessary information, but may not
exceed fourteen (14) calendar days following receipt of the request for services
(42 CFR 438.210(d)(1)).     12.2.4.2.2.   Beyond the fourteen (14) calendar day
period, a possible extension of up to fourteen (14) additional calendar days
(equal to a total of twenty-eight (28) calendar days) is allowed under the
following circumstances (42 CFR 438.210(d)(1)(i-ii)):

  12.2.4.2.2.1.   The enrollee, or the provider, requests extension; or    
12.2.4.2.2.2.   The Contractor justifies and documents a need for additional
information and how the extension is in the enrollee’s interest.    
12.2.4.2.2.3.   If the Contractor extends that timeframe, it
shall(438.408(c)(2):

  12.2.4.2.2.3.1.   Give the enrollee written notice of the reason for the
decision to extend the timeframe and inform the enrollee of the right to file a
grievance if he or she disagrees with that decision; and     12.2.4.2.2.3.2.  
Issue and carry out its determination as expeditiously as the enrollee’s health
condition requires and no later than the date the extension expires.

  12.2.4.2.3.   For standard authorization decisions, notification of the
decision shall be made to the attending physician, ordering provider, facility
and enrollee within two (2) business days (PBOR, WAC 284-43-410).

  12.2.4.3.   For cases in which a provider indicates, or the Contractor
determines, that following the timeframe for standard

87



--------------------------------------------------------------------------------



 



      authorization decisions could seriously jeopardize the enrollee’s life or
health or ability to attain, maintain, or regain maximum function, the
Contractor shall make an expedited authorization decision and provide notice as
expeditiously as the enrollee’s health condition requires and no later than
three (3) working days after receipt of the request for service. The Contractor
may extend the three (3) working days by up to fourteen (14) calendar days under
the following circumstances (42 CFR 438.210(d)(2)):

  12.2.4.3.1.   The enrollee requests the extension; or     12.2.4.3.2.   The
Contractor justifies and documents a need for additional information and how the
extension is in the enrollee’s interest.

  12.3.   Fraud and Abuse Requirements: The Contractor shall have and follow the
Fraud and Abuse requirements described in this section.

  12.3.1.   The Contractor’s policies and procedures related to fraud and abuse
shall include compliance with 42 CFR 438.608(a) and section 1902(a)(68) of the
Social Security Act and include the requirement of compliance of staff and
subcontractors with the requirements described in this section.     12.3.2.  
The Contractor shall have:

  12.3.2.1.   In effect a process to inform employees and subcontractors
regarding the False Claims Act.     12.3.2.2.   Administrative and management
arrangements or procedures, and a mandatory compliance plan.     12.3.2.3.  
Standards of conduct that articulates the Contractor’s commitment to comply with
all applicable federal and state standards.     12.3.2.4.   The designation of a
compliance officer and a compliance committee that is accountable to senior
management.     12.3.2.5.   Effective training for the compliance officer and
the Contractor’s employees and subcontractors.     12.3.2.6.   Effective lines
of communication between the compliance officer and the Contractor’s staff and
subcontractors.     12.3.2.7.   Enforcement of standards through well-publicized
disciplinary guidelines.

88



--------------------------------------------------------------------------------



 



  12.3.2.8.   Provision for internal monitoring and auditing.     12.3.2.9.  
Provision for prompt response to detected offenses, and for development of
corrective action initiatives.     12.3.2.10.   Provision of detailed
information to employees and subcontractors regarding fraud and abuse policies
and procedures and the False Claims Act as identified in Section 1902(a)(68) of
the Social Security Act.

  12.3.3.   The Contractor shall report in writing to DSHS all verified cases of
fraud and abuse, including fraud and abuse by the Contractor’s employees and
subcontractors, within seven (7) calendar days according to the Notices
provisions of the General Terms and Conditions Section of this Contract. The
report shall include the following information:

  12.3.3.1.   Subject(s) of complaint by name and either provider/subcontractor
type or employee position.     12.3.3.2.   Source of complaint by name and
provider/subcontractor type or employee position, if applicable.     12.3.3.3.  
Nature of complaint.     12.3.3.4.   Estimate of the amount of funds involved.  
  12.3.3.5.   Legal and administrative disposition of case.

13.     GRIEVANCE SYSTEM

  13.1.   General Requirements: The Contractor shall have a grievance system
which complies with the requirements of 42 CFR 438 Subpart F and WACs 388-538
and 284-43, insofar as those WACs are not in conflict with 42 CFR 438 Subpart F.
The grievance system shall include a grievance process, an appeal process, and
access to the hearing process. NOTE: Provider claim disputes initiated by the
provider are not subject to this Section.

  13.1.1.   The Contractor shall have policies and procedures addressing the
grievance system, which comply with the requirements of this Contract. DSHS must
approve, in writing, all grievance system policies and procedures and related
notices to enrollees regarding the grievance system.     13.1.2.   The
Contractor shall give enrollees any assistance necessary in completing forms and
other procedural steps for grievances and appeals (42 CFR 438.406(a)(1) and WAC
284-43-615(2)(e)).

89



--------------------------------------------------------------------------------



 



  13.1.3.   The Contractor shall acknowledge receipt of each grievance, either
orally or in writing, and appeal, in writing, within five (5) working days (42
CFR 438.406(a)(2) and (WAC 284-43-620).     13.1.4.   The Contractor shall
ensure that decision makers on grievances and appeals were not involved in
previous levels of review or decision-making (42 CFR 438.406(a)(3)(i)).    
13.1.5.   Decisions regarding grievances and appeals shall be made by health
care professionals with clinical expertise in treating the enrollee’s condition
or disease if any of the following apply (42 CFR 438.406(a)(3)(ii)):

  13.1.5.1.   If the enrollee is appealing an action concerning medical
necessity.     13.1.5.2.   If an enrollee grievance concerns a denial of
expedited resolution of an appeal.     13.1.5.3.   If the grievance or appeal
involves any clinical issues.

  13.2.   Grievance Process: The following requirements are specific to the
grievance process:

  13.2.1.   Only an enrollee may file a grievance with the Contractor; a
provider may not file a grievance on behalf of an enrollee (42 CFR
438.402(b)(3)).     13.2.2.   The Contractor shall accept grievances forwarded
by DSHS.     13.2.3.   The Contractor shall cooperate with any representative
authorized in writing by the covered enrollee (WAC 284-43-615).     13.2.4.  
The Contractor shall consider all information submitted by the covered person or
representative (WAC 284-43-615).     13.2.5.   The Contractor shall investigate
and resolve all grievances (WAC 284-43-615).     13.2.6.   The Contractor shall
complete the disposition of a grievance and notice to the affected parties as
expeditiously as the enrollees health condition requires, but no later than
ninety (90) calendar days from receipt of the grievance.     13.2.7.   The
Contractor may notify enrollees of the disposition of grievances. The
notification may be orally or in writing for grievances not involving clinical
issues. Notices of disposition for clinical issues must be in writing.

90



--------------------------------------------------------------------------------



 



  13.2.8.   Enrollees do not have the right to a hearing in regard to the
disposition of a grievance.

  13.3.   Appeal Process: The following requirements are specific to the appeal
process:

  13.3.1.   An enrollee, or a provider acting on behalf of the enrollee and with
the enrollee’s written consent, may appeal a Contractor action (42 CFR
438.406(b)(1)).     13.3.2.   If DSHS receives a request to appeal an action of
the Contractor, DSHS will forward relevant information to the Contractor and the
Contractor will contact the enrollee.     13.3.3.   For appeals of standard
service authorization decisions, an enrollee must file an appeal, either orally
or in writing, within ninety (90) calendar days of the date on the Contractor’s
notice of action. This also applies to an enrollee’s request for an expedited
appeal (42 CFR 438.406(b)(1)).     13.3.4.   For appeals for termination,
suspension, or reduction of previously authorized services when the enrollee
requests continuation of such services, an enrollee must file an appeal within
ten (10) calendar days of the date of the Contractor’s mailing of the notice of
action. If the enrollee is notified in a timely manner and the enrollee’s
request for continuation of services is not timely, the Contractor is not
obligated to continue services and the timeframes for appeals of standard
resolution apply (42 CFR 438.408).     13.3.5.   Oral inquiries seeking to
appeal an action shall be treated as appeals and be confirmed in writing, unless
the enrollee or provider requests an expedited resolution (42 CFR
438.406(b)(1)).     13.3.6.   The appeal process shall provide the enrollee a
reasonable opportunity to present evidence, and allegations of fact or law, in
person as well as in writing. The Contractor shall inform the enrollee of the
limited time available for this in the case of expedited resolution (42 CFR
438.406(b)(2)).     13.3.7.   The appeal process shall provide the enrollee and
the enrollee’s representative opportunity, before and during the appeals
process, to examine the enrollee’s case file, including medical records, and any
other documents and records considered during the appeal process (42 CFR
438.406(b)(3)).     13.3.8.   The appeal process shall include as parties to the
appeal, the enrollee and the enrollee’s representative, or the legal
representative of the deceased enrollee’s estate (42 CFR 438.406(b)(4)).

91



--------------------------------------------------------------------------------



 



  13.3.9.   The Contractor shall resolve each appeal and provide notice, as
expeditiously as the enrollee’s health condition requires, within the following
timeframes (42 CFR 438.408(b)(2-3):

  13.3.9.1.   For standard resolution of appeals and for appeals for
termination, suspension, or reduction of previously authorized services a
decision must be made within fourteen (14) days after receipt of the appeal,
unless the Contractor notifies the enrollee that an extension is necessary to
complete the appeal; however, the extension cannot delay the decision beyond
thirty (30) days of the request for appeal, without the informed written consent
of the enrollee. In all circumstances the appeal determination must not be
extended beyond forty-five (45) calendar days from the day the Contractor
receives the appeal request.

  13.3.9.2.   For expedited resolution of appeals, including notice to the
affected parties, no longer than three (3) calendar days after the Contractor
receives the appeal. This timeframe may not be extended.

  13.3.10.   The notice of the resolution of the appeal shall (42 CFR
438.408(d)):

  13.3.10.1.   Be in writing. For notice of an expedited resolution, the
Contractor shall also make reasonable efforts to provide oral notice.    
13.3.10.2.   Include the reasons for the determination in easily understood
language and the date completed.     13.3.10.3.   A written statement of the
clinical rationale for the decision, including how the requesting provider or
enrollee may obtain the Utilization Management clinical review or
decision-making criteria.     13.3.10.4.   For appeals not resolved wholly in
favor of the enrollee (42 CFR 438.408(e)(2)):

  13.3.10.4.1.   Include information on the enrollee’s right to request a
hearing and how to do so.     13.3.10.4.2.   Include information on the
enrollee’s right to receive services while the hearing is pending and how to
make the request.     13.3.10.4.3.   Inform the enrollee that the enrollee may
be held liable for the amount the Contractor pays for services received while
the hearing is pending, if the hearing decision upholds the Contractor’s action.

92



--------------------------------------------------------------------------------



 



  13.4.   Expedited Appeal Process:

  13.4.1.   The Contractor shall establish and maintain an expedited appeal
review process for appeals when the Contractor determines, for a request from
the enrollee, or the provider indicates, in making the request on the enrollee’s
behalf or supporting the enrollee’s request, that taking the time for a standard
resolution could seriously jeopardize the enrollee’s life or health or ability
to attain, maintain, or regain maximum function (42 CFR 438.410(a)).     13.4.2.
  The Contractor shall make a decision on the enrollee’s request for expedited
appeal and provide notice, as expeditiously as the enrollee’s health condition
requires, within three (3) calendar days after the Contractor receives the
appeal. The Contractor shall also make reasonable efforts to provide oral
notice.     13.4.3.   The Contractor shall ensure that punitive action is not
taken against a provider who requests an expedited resolution or supports an
enrollee’s appeal (42 CFR 438.410(b)).     13.4.4.   If the Contractor denies a
request for expedited resolution of an appeal, it shall transfer the appeal to
the timeframe for standard resolution and make reasonable efforts to give the
enrollee prompt oral notice of the denial, and follow up within two (2) calendar
days with a written notice (42 CFR 438.410(c)).     13.4.5.   The enrollee has a
right to file a grievance regarding the Contractors denial of a request for
expedited resolution. The Contractor must inform the enrollee of their right to
file a grievance in the notice of denial.

  13.5.   Hearings:

  13.5.1.   A provider may not request a hearing on behalf of an enrollee.    
13.5.2.   If an enrollee does not agree with the Contractor’s resolution of the
appeal, the enrollee may file a request for a hearing within the following time
frames (see WAC 388-538-112 for the hearing process for enrollees):

  13.5.2.1.   For hearings regarding a standard service, within ninety
(90) calendar days of the date on the Contractor’s mailing of the notice of the
resolution of the appeal 42 CFR 438.402 (b)(2)).     13.5.2.2.   For hearings
regarding termination, suspension, or reduction of a previously authorized
service, if the enrollee requests continuation of services, within ten
(10) calendar days of the date on the Contractor’s mailing of the notice of the
resolution of the

93



--------------------------------------------------------------------------------



 



      appeal. If the enrollee is notified in a timely manner and the enrollee’s
request for continuation of services is not timely, the Contractor is not
obligated to continue services and the timeframes for a hearing regarding a
standard service apply (42 CFR 438.420)

  13.5.3.   If the enrollee requests a hearing, the Contractor shall provide to
DSHS upon request and within three (3) working days, all Contractor-held
documentation related to the appeal, including but not limited to, any
transcript(s), records, or written decision(s) from participating providers or
delegated entities.     13.5.4.   The Contractor is an independent party and is
responsible for its own representation in any hearing, independent review, Board
of Appeals and subsequent judicial proceedings.     13.5.5.   The Contractor’s
medical director or designee shall review all cases where a hearing is requested
and any related appeals, when medical necessity is an issue.     13.5.6.   The
enrollee must exhaust all levels of resolution and appeal within the
Contractor’s grievance system prior to filing a request for a hearing with DSHS
(42 CFR 438.402(b)(2)(ii)).     13.5.7.   DSHS will notify the Contractor of
hearing determinations. The Contractor will be bound by the hearing
determination, whether or not the hearing determination upholds the Contractor’s
decision. Implementation of such a hearing decision shall not be the basis for
termination of enrollment by the Contractor.     13.5.8.   If the hearing
decision is not within the purview of this Contract, then DSHS will be
responsible for the implementation of the hearing decision.

  13.6.   Independent Review: After exhausting both the Contractor’s appeal
process and the hearing process an enrollee has a right to independent review in
accord with RCW 48.43.535 and WAC 284-43-630.     13.7.   Board of Appeals: An
enrollee who is aggrieved by the final decision of an independent review may
appeal the decision to the DSHS Board of Appeals in accord with WAC ###-##-####
through ###-##-####. Notice of this right will be included in the written
determination from the Contractor or Independent Review Organization.     13.8.
  Continuation of Services:

  13.8.1.   The Contractor shall continue the enrollee’s services if all of the
following apply (42 CFR 438.420):

94



--------------------------------------------------------------------------------



 



  13.8.1.1.   An appeal, hearing or independent review is requested on or before
the later of the following:

  13.8.1.1.1.   Within ten (10) calendar days of the Contractor mailing the
notice of action, which for actions involving services previously authorized,
shall be delivered by a method that certifies receipt and assures delivery
within three (3) calendar days.

  13.8.1.1.2.   The intended effective date of the Contractor’s proposed action.

  13.8.1.2.   The appeal involves the termination, suspension, or reduction of a
previously authorized course of treatment.     13.8.1.3.   The services were
ordered by an authorized provider.     13.8.1.4.   The original period covered
by the original authorization has not expired.     13.8.1.5.   The enrollee
requests an extension of services.

  13.8.2.   If, at the enrollee’s request, the Contractor continues or
reinstates the enrollee’s services while the appeal, hearing, independent review
or DSHS Board of Appeals is pending, the services shall be continued until one
of the following occurs:

  13.8.2.1.   The enrollee withdraws the appeal, hearing or independent review
request.     13.8.2.2.   Ten (10) calendar days pass after the Contractor mails
the notice of the resolution of the appeal and the enrollee has not requested a
hearing (with continuation of services until the hearing decision is reached)
within the ten (10) calendar days.     13.8.2.3.   Ten (10) calendar days pass
after DSHS mails the notice of resolution of the hearing and the enrollee has
not requested an independent review (with continuation of services until the
independent review decision is reached) within the ten (10) calendar days.    
13.8.2.4.   Ten (10) calendar days pass after the Contractor mails the notice of
the resolution of the independent review and the enrollees has not requested a
DSHS Board of Appeals (with continuation of services until the DSHS Board of
Appeals decision is reached) within ten (10) calendar days.

95



--------------------------------------------------------------------------------



 



  13.8.2.5.   The time period or service limits of a previously authorized
service has been met.

  13.8.3.   If the final resolution of the appeal upholds the Contractor’s
action, the Contractor may recover from the enrollee the amount paid for the
services provided to the enrollee while the appeal was pending, to the extent
that they were provided solely because of the requirement for continuation of
services.

  13.9.   Effect of Reversed Resolutions of Appeals and Hearings:

  13.9.1.   If the Contractor, DSHS Office of Administrative Hearings (OAH),
independent review organization (IRO) or DSHS Board of Appeals reverses a
decision to deny, limit, or delay services that were not provided while the
appeal was pending, the Contractor shall authorize or provide the disputed
services promptly, and as expeditiously as the enrollee’s health condition
requires (42 CFR 438.424(a)(b)).

  13.9.2.   If the Contractor, OAH, IRO or DSHS Board of Appeals reverses a
decision to deny authorization of services, and the enrollee received the
disputed services while the appeal was pending, the Contractor shall pay for
those services.

  13.10.   Actions, Grievances, Appeals and Independent Reviews: The Contractor
shall maintain records of all actions, grievances, appeals and independent
reviews.

  13.10.1.   The records shall include actions, grievances and appeals handled
by delegated entities.     13.10.2.   The Contractor shall provide a report of
complete actions, grievances, appeals and independent reviews to DSHS in accord
with the Grievance System Reporting Requirements published by DSHS (see
Attachment A for website link).     13.10.3.   The Contractor is responsible for
maintenance of records for and reporting of any grievance, actions and appeals
handled by delegated entities.     13.10.4.   Delegated actions, grievances and
appeals are to be integrated into the Contractor’s report.     13.10.5.   Data
shall be reported in the DSHS and Contractor agreed upon format. Reports that do
not meet the Grievance System Reporting Requirements shall be returned to the
Contractor for correction. Corrected reports will be resubmitted to DSHS within
30 calendar days.

96



--------------------------------------------------------------------------------



 



  13.10.6.   The report medium shall be specified by DSHS and shall be in accord
with the Grievance System Reporting Requirements published by DSHS (See
Attachment A for website link).     13.10.7.   Reporting of actions shall
include all denials or limited authorization of a requested service, including
the type or level of service, and the reduction, suspension, or termination of a
previously authorized service but will not include denials of payment to
providers unless the enrollee may be liable for payment in accord with WAC
388-502-0160 and the provisions of this Contract.     13.10.8.   The Contractor
shall provide information to DSHS regarding denial of payment to providers upon
request.     13.10.9.   Reporting of grievances shall include all expressions of
enrollee dissatisfaction not related to an action. All grievances are to be
recorded and counted whether the grievance is remedied by the Contractor
immediately or through its grievance and quality of care service procedures.

14.    BENEFITS

  14.1.   Scope of Services:

  14.1.1.   The Contractor is responsible for covering medically necessary
services relating to (42 CFR 438.210(a)(4)):

  14.1.1.1.   The prevention, diagnosis, and treatment of health impairments.  
  14.1.1.2.   The achievement of age-appropriate growth and development.    
14.1.1.3.   The attainment, maintenance, or regaining of functional capacity.

  14.1.2.   If a specific procedure or element of a covered service is covered
by DSHS under its fee-for-service program, as described in DSHS’ billing
instructions, incorporated by reference (see Attachment A for website link), the
Contractor shall cover the service subject to the specific exclusions and
limitations as described in this Contract.     14.1.3.   Except as otherwise
specifically provided in this Contract, the Contractor shall provide covered
services in the amount, duration and scope described in the Medicaid State Plan
(42 CFR 438.210(a)(1 & 2)).     14.1.4.   The amount and duration of covered
services that are medically necessary depends on the enrollee’s condition (42
CFR 438.210(a)(3)(i)).

97



--------------------------------------------------------------------------------



 



  14.1.5.   The Contractor shall not arbitrarily deny or reduce the amount,
duration or scope of required services solely because of the enrollee’s
diagnosis, type of illness or condition (42 CFR 438.210(a)(3)(ii).     14.1.6.  
Except as specifically provided in the provisions of the, Authorization of
Services Section, the requirements of this Section shall not be construed to
prevent the Contractor from establishing utilization control measures as it
deems necessary to assure that services are appropriately utilized, provided
that utilization control measures do not deny medically necessary covered
services to enrollees. The Contractor’s utilization control measures are not
required to be the same as those in the Medicaid fee-for-service program (42 CFR
438.210(a)(3)(iii).     14.1.7.   For specific covered services, the
requirements of this Section shall also not be construed as requiring the
Contractor to cover the specific items covered by DSHS under its fee-for-service
program, but shall rather be construed to require the Contractor to cover the
same scope of services.     14.1.8.   Nothing in this Contract shall be
construed to require or prevent the Contractor from covering services outside of
the scope of services covered under this Contract (42 CFR 438.6(e)).     14.1.9.
  The Contractor may limit coverage of services to participating providers
except as specifically provided in the Access and Capacity Section of this
Contract; and the following provisions of this Section:

  14.1.9.1.   Emergency services;     14.1.9.2.   Outside the Service Areas as
necessary to provide medically necessary services; and     14.1.9.3.  
Coordination of Benefits, when an enrollee has other medical coverage as
necessary to coordinate benefits.

  14.1.10.   Within the Service Areas: Within the Contractor’s service areas, as
defined in the Service Areas provisions of the Enrollment Section of this
Contract, the Contractor shall cover enrollees for all medically necessary
services included in the scope of services covered by this Contract.    
14.1.11.   Outside the Service Areas: For the enrollees still enrolled with the
Contractor who are temporarily outside of the service areas or who have moved to
a service area not served by the Contractor, the Contractor shall cover the
following services:

  14.1.11.1.   Emergency and post-stabilization services.

98



--------------------------------------------------------------------------------



 



  14.1.11.2.   Urgent care services associated with the presentation of medical
signs that require immediate attention, but are not life threatening. The
Contractor may require prior-authorization for urgent care services as long as
the wait times specified in the, Appointment Standards, provisions of the Access
and Capacity Section of this Contract, are not exceeded.     14.1.11.3.  
Services that are neither emergent nor urgent, but are medically necessary and
cannot reasonably wait until enrollee’s return to the service area. The
Contractor is not required to cover non-symptomatic (i.e., preventive care) out
of the service area. The Contractor may require pre-authorization for such
services as long as the wait times specified in the Appointment Standards
provision of the Access and Capacity Section of this Contract, are not exceeded.
    14.1.11.4.   The Contractor’s obligation for services outside the service
area is limited to ninety (90) calendar days beginning with the first of the
month following the month in which the enrollee leaves the service area or
changes residence, except when the enrollee is sent out of the service area by
the Contractor to receive services.     14.1.11.5.   The Contractor is not
responsible for coverage of any services when an enrollee is outside the United
States of America and its territories and possessions.

  14.2.   Medical Necessity Determination: The Contractor shall determine which
services are medically necessary, according to utilization management
requirements and the definition of Medically Necessary Services in this
Contract. The Contractor’s determination of medical necessity in specific
instances shall be final except as specifically provided in this Contract
regarding appeals, hearings and independent review.     14.3.   Enrollee
Self-Referral:

  14.3.1.   Enrollees have the right to self-refer for certain services to local
health departments and family planning clinics paid through separate
arrangements with the State of Washington.     14.3.2.   The Contractor is not
responsible for the coverage of the services provided through such separate
arrangements.     14.3.3.   The enrollees also may choose to receive such
services from the Contractor.     14.3.4.   The Contractor shall assure that
enrollees are informed, whenever appropriate, of all options in such a way as
not to prejudice or direct the enrollee’s choice of where to receive the
services. If the Contractor in

99



--------------------------------------------------------------------------------



 



      any manner deprives enrollees of their free choice to receive services
through the Contractor, the Contractor shall pay the local health department or
family planning facility for services provided to enrollees up to the limits
described herein.

  14.3.5.   If the Contractor subcontracts with local health departments or
family planning clinics as participating providers or refers enrollees to them
to receive services, the Contractor shall pay the local health department or
family planning facility for services provided to enrollees up to the limits
described herein.     14.3.6.   The services to which an enrollee may self-refer
are:

  14.3.6.1.   Family planning services and sexually-transmitted disease
screening and treatment services provided at family planning facilities, such as
Planned Parenthood.     14.3.6.2.   Immunizations, sexually-transmitted disease
screening and follow-up, immunodeficiency virus (HIV) screening, tuberculosis
screening and follow-up, and family planning services through the local health
department.

  14.4.   Women’s Health Care Services: The Contractor must provide female
enrollees with direct access to a women’s health specialist within the
Contractors network for covered care necessary to provide women’s routine and
preventive health care services in accord with the provisions of WAC 284-43-250
and 42 CFR 438.206(b)(2).     14.5.   Maternity Newborn Length of Stay: The
Contractor shall ensure that hospital delivery maternity care is provided in
accord with RCW 48.43.115.     14.6.   Continuity of Care: The Contract shall
ensure the Continuity of Care, as defined herein, for enrollees in an active
course of treatment for a chronic or acute medical condition. The Contractor
shall ensure that medically necessary care for enrollees is not interrupted (42
CFR 438.208).

  14.6.1.   For changes in the Contractor’s provider network or service areas,
the Contractor shall comply with the notification requirements identified in the
Service Area and Provider Network Changes provisions found in the Enrollment and
Access and Capacity Sections of this Contract.     14.6.2.   If possible and
reasonable, the Contractor shall preserve enrollee provider relationships
through transitions.     14.6.3.   Where preservation of provider relationships
is not possible and reasonable, the Contractor shall provide transition to a
provider who will provide equivalent, uninterrupted care as expeditiously as the
enrollee’s medical condition requires.

100



--------------------------------------------------------------------------------



 



  14.6.4.   The Contractor shall allow new enrollees with the Contractor to fill
prescriptions written prior to enrollment until the first of the following
occurs:

  14.6.4.1.   The enrollee’s prescription expires.     14.6.4.2.   A
participating provider examines the enrollee to evaluate the continued need for
the prescription. If the enrollee refuses an evaluation by a participating
provider the Contractor may refuse to fill the prescription.

  14.7.   Coordination of Care: The Contractor shall ensure that health care
services are coordinated for enrollees as follows (42 CFR 438.208):

  14.7.1.   The Contractor shall ensure that PCPs are responsible for the
provision, coordination, and supervision of health care to meet the needs of
each enrollee, including initiation and coordination of referrals for medically
necessary specialty care.     14.7.2.   The Contractor shall ensure that
enrollee health information is shared between providers in a manner that
facilitates coordination of care while protecting confidentiality and enrollee
privacy (42 CFR 438.208(b)(4) and 45 CFR 160 and 164 subparts A and E).    
14.7.3.   The Contractor shall provide support services to assist PCPs in
providing coordination if it is not provided directly by the Contractor.    
14.7.4.   The Contractor shall coordinate and ensure PCPs coordinate with
community-based and DSHS services/programs including but not limited to
services/programs described in this Section:

  14.7.4.1.   First Steps Maternity Services and Maternity Case Management;    
14.7.4.2.   Transportation services;     14.7.4.3.   Regional Support Networks
for mental health services;     14.7.4.4.   Developmental Disability services;  
  14.7.4.5.   Infant Toddler Early Intervention Program (ITEIP) for infants from
the ages of birth to three;     14.7.4.6.   Patient Review and Restriction
(PRR) program, for enrollees who meet the criteria identified in WAC
388-501-0135;     14.7.4.7.   Health Department services, including Title V
services for children with special health care needs;

101



--------------------------------------------------------------------------------



 



  14.7.4.8.   Home and Community Services for older and physically disabled
individuals; and     14.7.4.9.   Alcohol and Substance Abuse services.

  14.7.5.   The Contractor shall identify or shall ensure that providers
identify enrollees with special health care needs as defined in WAC 388-538-050.
The Contractor’s obligation for identification of enrollees with special health
care needs is limited to identification in the course of any contact or health
care visit initiated by the enrollee and any information available to the
Contractor regarding an enrollee’s special health care needs. The Contractor
shall maintain a record of all enrollee’s identified as enrollee’s with special
health care needs.     14.7.6.   The Contractor shall ensure that PCPs, in
consultation with other appropriate health care professionals, assess and
develop individualized treatment plans for children with special health care
needs and enrollees with special health care needs as defined herein, which
ensure integration of clinical and non-clinical disciplines and services in the
overall plan of care (42 CFR 438.208(c)(2)).

  14.7.6.1.   Documentation regarding the assessment and treatment plan shall be
in the enrollee’s case file, including enrollee participation in the development
of the treatment plan (42 CFR 438.208(c)(3)).     14.7.6.2.   If the Contractor
requires approval of the treatment plan, approval must be provided in a timely
manner appropriate to the enrollee’s health condition.

  14.7.7.   The Contractor must implement procedures to share with other MCOs
and RSNs serving the enrollee the results of its identification and assessment
of any children with special health care needs and enrollee with special health
care needs so that those activities are not duplicated while protecting
confidentiality and enrollee rights (42 CFR 438.208 (b)(3)).

  14.8.   Second Opinions:

  14.8.1.   The Contractor must authorize a second opinion regarding the
enrollee’s health care from a qualified health care professional within the
Contractor’s network, or provide authorization for the enrollee to obtain a
second opinion outside the Contractor’s network, if the Contractor’s network is
unable to provide for a qualified health care professional, at no cost to the
enrollee.     14.8.2.   This Section shall not be construed to require the
Contractor to cover unlimited second opinions, nor to require the Contractor to
cover any

102



--------------------------------------------------------------------------------



 



      services other than the professional services of the second opinion
provider (42 CFR 438.206(b)(3)).

  14.9.   Sterilizations and Hysterectomies: The Contractor shall assure that
all sterilizations and hysterectomies performed under this Contract are in
compliance with 42 CFR 441 Subpart F, and that the DSHS Sterilization Consent
Form (DSHS 13-364(x)) or its equivalent is used.     14.10.   Experimental and
Investigational Services:

  14.10.1.   If the Contractor excludes or limits benefits for any services for
one or more medical conditions or illnesses because such services are deemed
experimental or investigational, the Contractor shall develop and follow
policies and procedures for such exclusions and limitations. The policies and
procedures shall identify the persons responsible for such decisions. The
policies and procedures and any criteria for making decisions shall be made
available to DSHS upon request (WACs 284-44-043, 284-46-507 and 284-96-015).    
14.10.2.   In making the determination, whether to authorize a service the
Contractor shall consider the following:

  14.10.2.1.   Evidence in peer-reviewed, medical literature, as defined herein,
and pre-clinical and clinical data reported to the National Institute of Health
and/or the National Cancer Institute, concerning the probability of the service
maintaining or significantly improving the enrollee’s length or quality of life,
or ability to function, and whether the benefits of the service or treatment are
outweighed by the risks of death or serious complications.     14.10.2.2.  
Whether evidence indicates the service or treatment is likely to be as
beneficial as existing conventional treatment alternatives.     14.10.2.3.   Any
relevant, specific aspects of the condition.     14.10.2.4.   Whether the
service or treatment is generally used for the condition in the State of
Washington.     14.10.2.5.   Whether the service or treatment is under
continuing scientific testing and research.     14.10.2.6.   Whether the service
or treatment shows a demonstrable benefit for the condition.     14.10.2.7.  
Whether the service or treatment is safe and efficacious.     14.10.2.8.  
Whether the service or treatment will result in greater benefits for the
condition than another generally available service.

103



--------------------------------------------------------------------------------



 



  14.10.2.9.   If approval is required by a regulating agency, such as the Food
and Drug Administration, whether such approval has been given before the date of
service.

  14.10.3.   Criteria to determine whether a service is experimental or
investigational shall be no more stringent for Medicaid enrollees than that
applied to any other members.     14.10.4.   A service or treatment that is not
experimental for one enrollee with a particular medical condition cannot be
determined to be experimental for another enrollee with the same medical
condition and similar health status.     14.10.5.   A service or treatment may
not be determined to be experimental and investigational solely because it is
under clinical investigation when there is sufficient evidence in peer-reviewed
medical literature to draw conclusions, and the evidence indicates the service
or treatment will probably be of significant benefit to enrollees.     14.10.6.
  An adverse determination made by the Contractor shall be subject to appeal
through the Contractor’s appeal process, hearing process and independent review.

  14.11.   Enrollee Hospitalized at Enrollment:

  14.11.1.   If an enrollee is in an acute care hospital at the time of
enrollment and was not enrolled in Healthy Options/SCHIP on the day the enrollee
is admitted to the hospital, DSHS shall be responsible for payment of all
inpatient facility and professional services provided from the date of admission
until the date the enrollee is no longer confined to an acute care hospital.    
14.11.2.   If an enrollee is enrolled in Healthy Options/SCHIP on the day the
enrollee was admitted to an acute care hospital, then the plan the enrollee is
enrolled with on the date of admission shall be responsible for payment of all
covered inpatient facility and professional services provided from the date of
admission until the date the enrollee is no longer confined to an acute care
hospital.     14.11.3.   For newborns, born while their mother is hospitalized,
the party responsible for the payment of covered services for the mother’s
hospitalization shall be responsible for payment of all covered inpatient
facility and professional services provided to the newborn from the date of
admission until the date the newborn is no longer confined to an acute care
hospital.

104



--------------------------------------------------------------------------------



 



  14.11.4.   For newborns, who are removed from the enrollment with the
Contractor retroactive to the date of birth and whose premiums are recouped as
provided herein, DSHS shall be responsible for payment of all covered inpatient
facility and professional services provided to and associated with the newborn.
This provision does not apply for services provided to and associated with the
mother.     14.11.5.   If DSHS is responsible for payment of all covered
inpatient facility and professional services provided to a mother, DSHS shall
not pay the Contractor a Delivery Case Rate under the provisions of the Payment
and Sanctions Section of this Contract.

  14.12.   Enrollee Hospitalized at Termination of Enrollment: If an enrollee is
in an acute care hospital at the time of termination of enrollment and the
enrollee was enrolled with the Contractor on the date of admission, the
Contractor shall be responsible for payment of all covered inpatient facility
and professional services from the date of admission until one of the following
occurs;

  14.12.1.   The enrollee is no longer confined to an acute care hospital.    
14.12.2.   The Contractor’s obligation to pay for services has ended based on
the Contractor’s obligation for covering services outside the service area as
identified in this Section.     14.12.3.   The enrollee’s eligibility to receive
Medicaid services ends. The Contractor’s obligation for payment ends at the end
of the month the enrollees Medicaid eligibility ends.

  14.13.   General Description of Covered Services: This Section is a general
description of services covered under this Contract and is not intended to be
exhaustive.

  14.13.1.   Medical services provided to enrollees who have a diagnosis of
alcohol and/or chemical dependency or mental health diagnosis are covered when
those services are otherwise covered services.     14.13.2.   Inpatient
Services: Provided by acute care hospitals (licensed under RCW 70.41), or
nursing facilities (licensed under RCW 18.51) when nursing facility services are
not covered by DSHS’ Aging and Disability Services Administration and the
Contractor determines that nursing facility care is more appropriate than acute
hospital care. Inpatient physical rehabilitation services are included.    
14.13.3.   Outpatient Hospital Services: Provided by acute care hospitals
(licensed under RCW 70.41).     14.13.4.   Emergency Services and
Post-stabilization Services:

105



--------------------------------------------------------------------------------



 



  14.13.4.1.   Emergency Services: Emergency services are defined herein.

  14.13.4.1.1.   The Contractor will provide all inpatient and outpatient
emergency services in accord with the requirements of 42 CFR 438.114.    
14.13.4.1.2.   The Contractor shall cover all emergency services provided by a
licensed provider, acting with in their scope of practice, without regard to
whether the provider is a participating or non-participating provider (42 CFR
438.114 (c)(1)(i)).     14.13.4.1.3.   The Contractor shall not refuse to cover
emergency services based on the emergency room provider, hospital, or fiscal
agent not notifying the enrollee’s primary care provider, or the Contractor of
the enrollee’s screening and treatment within 10 calendar days of presentation
for emergency services (42 CFR 438.114 (c)(1)(ii)).     14.13.4.1.4.   The only
exclusions to the Contractor’s coverage of emergency services are mental health
services which are covered under separate contract, and dental services only if
provided by a dentist or an oral surgeon to treat a dental diagnosis, covered
under DSHS’ fee-for-service program.     14.13.4.1.5.   Emergency services shall
be provided without requiring prior authorization.     14.13.4.1.6.   What
constitutes an emergency medical condition may not be limited on the basis of
lists of diagnoses or symptoms (42 CFR 438.114 (d)(1)(i)).     14.13.4.1.7.  
The Contractor shall cover treatment obtained under the following circumstances:

  14.13.4.1.7.1.   An enrollee had an emergency medical condition, including
cases in which the absence of immediate medical attention would not have had the
outcomes specified in the definition of an emergency medical condition (42 CFR
438.114(c)(1)(ii)(A)).     14.13.4.1.7.2.   A participating provider or other
Contractor representative instructs the enrollee to seek emergency services (42
CFR 438.114(c)(1)(ii)(B)).

  14.13.4.1.8.   If there is a disagreement between a hospital and the
Contractor concerning whether the patient is stable enough for discharge or
transfer, or whether the medical benefits of

106



--------------------------------------------------------------------------------



 



      an unstabilized transfer outweigh the risks, the judgment of the attending
physician(s) actually caring for the enrollee at the treating facility prevails
and is binding on the Contractor (42 CFR 438.114 (d)(3)).

  14.13.4.2.   Post-stabilization Services: Post-stabilization services are
defined herein.

  14.13.4.2.1.   The Contractor will provide all inpatient and outpatient
post-stabilization services in accord with the requirements of 42 CFR 438.114
and 42 CFR 422.113(c).     14.13.4.2.2.   The Contractor shall cover all
post-stabilization services provided by a licensed provider, acting with in
their scope of practice, without regard to whether the provider is a
participating or non-participating provider.     14.13.4.2.3.   The Contractor
shall cover post-stabilization services under the following circumstances (42
CFR 438.114 (e) and 42 CFR 438.113(c)(2)(iii))):

  14.13.4.2.3.1.   The services are pre-approved by a participating provider or
other Contractor representative.     14.13.4.2.3.2.   The services are not
pre-approved by a participating provider or other Contractor representative, but
are administered to maintain the enrollee’s stabilized condition within 1 hour
of a request to the Contractor for pre-approval of further post-stabilization
care services.     14.13.4.2.3.3.   The services are not pre-approved by a
participating provider or other Contractor representative, but are administered
to maintain, improve, or resolve the enrollee’s stabilized condition and:

  14.13.4.2.3.3.1.   The Contractor does not respond to a request for
pre-approval within thirty (30) minutes (RCW 48.43.093(d));     14.13.4.2.3.3.2.
  The Contractor cannot be contacted; or     14.13.4.2.3.3.3.   The Contractor
representative and the treating physician cannot reach an agreement concerning
the enrollee’s care and a Contractor physician is not available for
consultation. In this situation, the Contractor shall give the treating
physician the opportunity to consult with a Contractor physician

107



--------------------------------------------------------------------------------



 



      and the treating physician may continue with care of the enrollee until a
Contractor physician is reached or one of the criteria identified in 42 CFR
438.114(e) and 42 CFR 422.133(c)(3) is met.

  14.13.4.2.4.   The Contractor’s responsibility for post-stabilization services
it has not pre-approved ends when (42 CFR 438.114(e) and 42 CFR 422.133(c)(3)):

  14.13.4.2.4.1.   A participating provider with privileges at the treating
hospital assumes responsibility for the enrollee’s care;     14.13.4.2.4.2.   A
participating provider assumes responsibility for the enrollee’s care through
transfer;     14.13.4.2.4.3.   A Contractor representative and the treating
physician reach an agreement concerning the enrollee’s care; or    
14.13.4.2.4.4.   The enrollee is discharged.

  14.13.5.   Ambulatory Surgery Center: Services provided at ambulatory surgery
centers.     14.13.6.   Provider Services: Services provided in an inpatient or
outpatient (e.g., office, clinic, emergency room or home) setting by licensed
professionals including, but not limited to, physicians, physician assistants,
advanced registered nurse practitioners, midwives, podiatrists, audiologists,
registered nurses, and certified dietitians. Provider Services include, but are
not limited to:

  14.13.6.1.   Medical examinations, including wellness exams for adults and
EPSDT for children     14.13.6.2.   Immunizations     14.13.6.3.   Maternity
care     14.13.6.4.   Family planning services provided or referred by a
participating provider or practitioner     14.13.6.5.   Performing and/or
reading diagnostic tests     14.13.6.6.   Private duty nursing     14.13.6.7.  
Surgical services     14.13.6.8.   Services to correct defects from birth,
illness, or trauma, or for mastectomy reconstruction

108



--------------------------------------------------------------------------------



 



  14.13.6.9.   Anesthesia     14.13.6.10.   Administering pharmaceutical
products     14.13.6.11.   Fitting prosthetic and orthotic devices    
14.13.6.12.   Rehabilitation services     14.13.6.13.   Enrollee health
education     14.13.6.14.   Nutritional counseling for specific conditions such
as diabetes, high blood pressure, and anemia     14.13.6.15.   Bio-feedback
training when determined medically necessary specifically for, perineal muscles,
anorectral or urethral sphincter, including EMG and/or manometry for
incontinence.     14.13.6.16.   Genetic services when medically necessary for
diagnosis of a medical condition.

  14.13.7.   Tissue and Organ Transplants: Heart, kidney, liver, bone marrow,
lung, heart-lung, pancreas, kidney-pancreas, cornea, small bowel, and peripheral
blood stem cell.     14.13.8.   Laboratory, Radiology, and Other Medical Imaging
Services: Screening and diagnostic services and radiation therapy.     14.13.9.
  Vision Care: Eye examinations for visual acuity and refraction once every
twenty-four (24) months for adults and once every twelve (12) months for
children under age twenty-one (21). These limitations do not apply to additional
services needed for medical conditions. The Contractor may restrict non-emergent
care to participating providers. Enrollees may self-refer to participating
providers for these services.     14.13.10.   Outpatient Mental Health:

  14.13.10.1.   Psychiatric and psychological testing, evaluation and diagnosis:

  14.13.10.1.1.   Once every twelve (12) months for adults twenty-one (21) and
over and children under age twenty-one when not ordered as a result of an EPSDT
exam.     14.13.10.1.2.   Unlimited for children under age twenty-one (21) when
identified in an EPSDT exam.

  14.13.10.2.   Unlimited medication management:

  14.13.10.2.1.   Provided by the PCP or by PCP referral.

109



--------------------------------------------------------------------------------



 



  14.13.10.2.2.   Provided in conjunction with mental health treatment covered
by the Contractor.

  14.13.10.3.   Twelve hours per calendar year for treatment for enrollees who
do not meet the RSNs access standards for receiving treatment.     14.13.10.4.  
Transition to the RSN, as appropriate to the enrollee’s condition to assure
continuity of care.     14.13.10.5.   The Contractor may subcontract with RSNs
to provide the outpatient mental health services that are the responsibility of
the Contractor. Such contracts shall not be written or construed in a manner
that provides less than the services otherwise described in this Section as the
Contractor’s responsibility for outpatient mental health services.    
14.13.10.6.   The DSHS Mental Health Division (MHD) and the Division of
Healthcare Services (DHS) shall each appoint a Mental Health Care Coordinator
(MHCC). The MHCCs shall be empowered to decide all Contractor and RSN issues
regarding outpatient mental health coverage that cannot be otherwise resolved
between the Contractor and the RSN. The MHCCs will also undertake training and
technical assistance activities that further coordination of care between DPS,
MHD, Healthy Options contractors, and RSNs. The Contractor shall cooperate with
the activities of the MHCCs.

  14.13.11.   Neurodevelopmental Services, Occupational Therapy, Speech Therapy,
and Physical Therapy: Services for the restoration or maintenance of a function
affected by an enrollee’s illness, disability, condition or injury, or for the
amelioration of the effects of a developmental disability when provided by a
facility that is not a DSHS recognized neurodevelopmental center. The Contractor
may refer children to a DSHS recognized neurodevelopmental center for the
services as long as appointment wait time standards and access to care standards
of this Contract are met (see Attachment A for website link).     14.13.12.  
Pharmaceutical Products:

  14.13.12.1.   Prescription drug products according to a DSHS approved
formulary, which includes both legend and over-the-counter (OTC) products. The
Contractor’s formulary shall include all therapeutic classes in DSHS’
fee-for-service drug file and a sufficient variety of drugs in each therapeutic
class to meet enrollees’ medically necessary health care needs. The Contractor
shall provide participating pharmacies and participating providers with its
formulary and information about

110



--------------------------------------------------------------------------------



 



      how to request non-formulary drugs.     14.13.12.2.   The Contractor shall
have in place a mechanism to deny prescriptions written by excluded providers.  
  14.13.12.3.   The Contractor’s policies and procedures for the administration
of the pharmacy benefit shall ensure compliance with the following requirements
described in this section:

  14.13.12.3.1.   Formulary exceptions: The Contractor shall approve or deny all
requests for non-formulary drugs by the business day following the day of
request.     14.13.12.3.2.   Emergency drug supply: The Contractor shall have a
process for providing an emergency drug supply to enrollees when a delay in
authorization would interrupt a drug therapy that must be continuous or when the
delay would pose a threat to the enrollees’ health and safety. The drug supply
provided must be sufficient to bridge the time until an authorization
determination is made.

  14.13.12.4.   Covered drug products shall include:

  14.13.12.4.1.   Oral, enteral and parenteral nutritional supplements and
supplies, including prescribed infant formulas;     14.13.12.4.2.   All Food and
Drug Administration (FDA) approved contraceptive drugs, devices, and supplies;
including but not limited to Depo-Provera, Norplant, and OTC products;    
14.13.12.4.3.   Antigens and allergens; and     14.13.12.4.4.   Therapeutic
vitamins and iron prescribed for prenatal and postnatal care.

  14.13.13.   Home Health Services: Home health services through state-licensed
agencies.     14.13.14.   Durable Medical Equipment (DME) and Supplies:
Including, but not limited to: DME; surgical appliances; orthopedic appliances
and braces; prosthetic and orthotic devices; breast pumps; incontinence supplies
for enrollees over three (3) years of age; and medical supplies. Incontinence
supplies shall not include non-disposable diapers unless the enrollee agrees.  
  14.13.15.   Oxygen and Respiratory Services: Oxygen, and respiratory therapy
equipment and supplies.

111



--------------------------------------------------------------------------------



 



  14.13.16.   Hospice Services: When the enrollee elects hospice care. Includes
facility services.     14.13.17.   Blood, Blood Components and Human Blood
Products: Administration of whole blood and blood components as well as human
blood products. In areas where there is a charge for blood and/or blood
products, the Contractor shall cover the cost of the blood or blood products.  
  14.13.18.   Treatment for Renal Failure: Hemodialysis, or other appropriate
procedures to treat renal failure, including equipment needed in the course of
treatment.     14.13.19.   Ambulance Transportation: The Contractor shall cover
ground and air ambulance transportation for emergency medical conditions, as
defined herein, including, but not limited to, Basic and Advanced Life Support
Services, and other required transportation costs, such as tolls and fares. In
addition, the Contractor shall cover ambulance services under two circumstances
for non-emergencies:

  14.13.19.1.   When it is necessary to transport an enrollee between facilities
to receive a covered services; and,     14.13.19.2.   When it is necessary to
transport an enrollee, who must be carried on a stretcher, or who may require
medical attention en route (RCW 18.73.180) to receive a covered service.

  14.13.20.   Smoking Cessation Services: For pregnant women through sixty
(60) calendar days post pregnancy.     14.13.21.   Newborn Screenings: The
Contractor shall cover all newborn screenings required by the Department of
Health.     14.13.22.   EPSDT:

  14.13.22.1.   The Contractor shall meet all requirements under the DSHS EPSDT
program policy and billing instructions, incorporated by reference (see
Attachment A for website link).     14.13.22.2.   The following services are
covered when referred as a result of an EPSDT exam.

  14.13.22.2.1.   Chiropractic services;     14.13.22.2.2.   Nutritional
counseling; and     14.13.22.2.3.   Unlimited psychiatric and psychological
testing evaluation and diagnosis.

112



--------------------------------------------------------------------------------



 



  14.14.   Exclusions: The following services and supplies are excluded from
coverage under this Contract.

  14.14.1.   Unless otherwise required by this Contract, ancillary services
resulting from excluded services are also excluded.     14.14.2.   Complications
resulting from an excluded service are also excluded for a period of ninety
(90) calendar days following the occurrence of the excluded service not counting
the date of service. Thereafter, complications resulting from an excluded
service are a covered service when they would otherwise be a covered service
under the provisions of this Contract.     14.14.3.   Services Covered By DSHS
Fee-For-Service Or Through Other Contracts:

  14.14.3.1.   School Medical Services for Special Students as described in the
DSHS billing instructions for School Medical Services.     14.14.3.2.   Eyeglass
Frames, Lenses, and Fabrication Services covered under DSHS’ selective contract
for these services, and associated fitting and dispensing services.    
14.14.3.3.   Voluntary Termination of Pregnancy.     14.14.3.4.   Transportation
Services other than Ambulance: including but not limited to Taxi, cabulance,
voluntary transportation, public transportation and common carriers.    
14.14.3.5.   Services provided by dentists and oral surgeons for dental
diagnoses, including physical exams required prior to hospital admissions for
oral surgery and anesthesia for dental care.     14.14.3.6.   Hearing Aid
Devices, including fitting, follow-up care and repair.     14.14.3.7.   First
Steps Child Care, Infant Case Management and Maternity Support Services as
described in the DSHS program billing instructions (see Attachment A for website
link).     14.14.3.8.   Sterilizations for enrollees under age twenty-one (21),
or those that do not meet other federal requirements (42 CFR 441 Subpart F) (see
Attachment A for website link).     14.14.3.9.   Health care services provided
by a neurodevelopmental center recognized by DSHS.     14.14.3.10.   Services
provided by a health department or family planning clinic when a client
self-refers for care.

113



--------------------------------------------------------------------------------



 



  14.14.3.11.   Inpatient psychiatric professional services.     14.14.3.12.  
Emergency mental health services.     14.14.3.13.   Pharmaceutical products
prescribed by any provider related to services provided under a separate
contract with DSHS.     14.14.3.14.   Laboratory services required for
medication management of drugs prescribed by community mental health providers
whose services are purchased by the Mental Health Division.     14.14.3.15.  
Protease Inhibitors     14.14.3.16.   Services ordered as a result of an EPSDT
exam that are not otherwise covered services.     14.14.3.17.   Surgical
procedures for weight loss or reduction, when approved by DSHS in accord with
WAC 388-531-0200. The Contractor has no obligation to cover surgical procedures
for weight loss or reduction.     14.14.3.18.   Prenatal Diagnosis Genetic
Counseling provided to enrollees to allow enrollees and their PCPs to make
informed decisions regarding current genetic practices and testing.

  14.14.4.   Services Covered By Other Divisions In DSHS:

  14.14.4.1.   Substance abuse treatment services covered through the Division
of Alcohol and Substance Abuse (DASA).     14.14.4.2.   Community-based services
(e.g., COPES and Personal Care Services) covered through the Aging and
Disability Services Administration.     14.14.4.3.   Nursing facilities covered
through the Aging and Disability Services Administration.     14.14.4.4.  
Mental health services separately purchased for all Medicaid clients by the
Mental Health Division, including 24-hour crisis intervention, outpatient mental
health treatment services, Club House, respite care, Supported Employment and
inpatient services.     14.14.4.5.   Health care services covered through the
Division of Developmental Disabilities for institutionalized clients.    
14.14.4.6.   Infant formula for oral feeding provided by the Women, Infants and
Children (WIC) program in the Department of Health.

114



--------------------------------------------------------------------------------



 



      Medically necessary nutritional supplements for infants are covered under
the pharmacy benefit.

  14.14.5.   Services Not Covered by Either DSHS or the Contractor in accord
with WAC 388-501-070:

  14.14.5.1.   Any ancillary services provided in association with services not
covered by either DSHS or the Contractor.     14.14.5.2.   Medical examinations
for Social Security Disability.     14.14.5.3.   Services for which plastic
surgery or other services are indicated primarily for cosmetic reasons.    
14.14.5.4.   Physical examinations required for obtaining continuing employment,
insurance or governmental licensing.     14.14.5.5.   Sports physicals    
14.14.5.6.   Experimental and Investigational Treatment or Services, determined
in accord with the Experimental and Investigational Services, provision of this
Section and services associated with experimental or investigational treatment
or services.     14.14.5.7.   Reversal of voluntary induced sterilization.    
14.14.5.8.   Personal Comfort Items, including but not limited to guest trays,
television and telephone charges.     14.14.5.9.   Massage Therapy    
14.14.5.10.   Acupuncture     14.14.5.11.   TMJ for Adults     14.14.5.12.  
Diagnosis and treatment of infertility, impotence, and sexual dysfunction.    
14.14.5.13.   Orthoptic (eye training) care for eye conditions     14.14.5.14.  
Naturopathy     14.14.5.15.   Tissue or organ transplants that are not
specifically listed as covered.     14.14.5.16.   Immunizations required for
international travel purposes only.     14.14.5.17.   Court-ordered services

115



--------------------------------------------------------------------------------



 



  14.14.5.18.   Gender dysphoria surgery and other services not covered by DSHS
for gender dysphoria.     14.14.5.19.   Any service provided to an incarcerated
enrollee, beginning when a law enforcement officer takes the enrollee into legal
custody and ending when the enrollee is no longer in legal custody.    
14.14.5.20.   Pharmaceutical products prescribed by any provider related to a
service not covered by either DSHS or the Contractor.     14.14.5.21.   Any non
covered product, service or supply under DSHS’ fee-for-service program.

  14.15.   Coordination of Benefits and Subrogation of Rights of Third Party
Liability:

  14.15.1.   Coordination of Benefits:

  14.15.1.1.   Until DSHS ends the enrollment of an enrollee who has comparable
coverage as described in the Enrollment Section of this Contract, the services
and benefits available under this Contract shall be secondary to any other
medical coverage.     14.15.1.2.   Nothing in this Section negates any of the
Contractor’s responsibilities under this Contract including, but not limited to,
the requirement described in the Prohibition on Enrollee Charges for Covered
Services provisions of the Enrollee Rights and Protections Section of this
Contract. The Contractor shall:

  14.15.1.2.1.   Not refuse or reduce services provided under this Contract
solely due to the existence of similar benefits provided under any other health
care contracts (RCW 48.21.200), except in accord with applicable coordination of
benefits rules in WAC 284-51.     14.15.1.2.2.   Attempt to recover any
third-party resources available to enrollees (42 CFR 433 Subpart D) and shall
make all records pertaining to coordination of benefits collections for
enrollees available for audit and review.     14.15.1.2.3.   Pay claims for
prenatal care and preventive pediatric care and then seek reimbursement from
third parties (42 CFR 433.139(b)(3)).     14.15.1.2.4.   Pay claims for covered
services when probable third party liability has not been established or the
third party benefits

116



--------------------------------------------------------------------------------



 



      are not available to pay a claim at the time it is filed (42 CFR
433.139(c)).     14.15.1.2.5.   Communicate the requirements of this Section to
subcontractors that provide services under the terms of this Contract, and
assure compliance with them.

  14.15.2.   Subrogation Rights of Third-Party Liability:

  14.15.2.1.   Injured person means an enrollee covered by this Contract who
sustains bodily injury.     14.15.2.2.   Contractor’s medical expense means the
expense incurred by the Contractor for the care or treatment of the injury
sustained computed in accord with the Contractor’s fee-for-service schedule.    
14.15.2.3.   If an enrollee requires medical services from the Contractor as a
result of an alleged act or omission by a third-party giving rise to a claim of
legal liability against the third-party, the Contractor shall have the right to
obtain recovery of its cost of providing benefits to the injured person from the
third-party.     14.15.2.4.   DSHS specifically assigns to the Contractor the
DSHS’ rights to such third party payments for medical care provided to an
enrollee on behalf of DSHS, which the enrollee assigned to DSHS as provided in
WAC 388-505-0540.     14.15.2.5.   DSHS also assigns to the Contractor its
statutory lien under RCW 43.20B.060. The Contractor shall be subrogated to the
DSHS’ rights and remedies under RCW 74.09.180 and RCW 43.20B.040 through RCW
43.20B.070 with respect to medical benefits provided to enrollees on behalf of
DSHS under RCW 74.09.     14.15.2.6.   The Contractor may obtain a signed
agreement from the enrollee in which the enrollee agrees to fully cooperate in
effecting collection from persons causing the injury. The agreement may provide
that if an injured party settles a claim without protecting the Contractor’s
interest, the injured party shall be liable to the Contractor for the full cost
of medical services provided by the Contractor.     14.15.2.7.   The Contractor
shall notify DSHS of the name, address, and other identifying information of any
enrollee and the enrollee’s attorney who settles a claim without protecting the
Contractor’s interest in contravention of RCW 43.20B.050.

  14.16.   Patient Review and Restriction (PRR):

117



--------------------------------------------------------------------------------



 



  14.16.1.   The Contractor’s policies and procedures related to a Patient
Review and Restriction (PRR) program, shall ensure compliance with the
requirements described in this section     14.16.2.   The Contractor shall have
a PRR program that meets the requirements of WAC 388-501-0135. PRR is authorized
by 42 USC 1396n (a)(2) and 42 CFR 431.54.     14.16.3.   If either the
Contractor or DSHS places an enrollee into the PRR program, both parties will
honor that placement.     14.16.4.   The Contractor’s placement of an enrollee
into the PRR program shall be considered an action, which shall be subject to
appeal under the provisions of the Grievance System section of this Contract. If
the enrollee appeals the PRR placement the Contractor will notify DSHS of the
appeal and the outcome.     14.16.5.   When an enrollee is placed in the
Contractor’s PRR program, the Contractor shall send the enrollee a written
notice of the enrollee’s PRR placement, or any change of status, in accord with
the requirements of WAC 388-501-0135.     14.16.6.   The Contractor shall send
DSHS a written notice of the enrollee’s PRR placement, or any change of status,
in accord with the required format provided in the Patient Review and
Restriction Program Guide published by DSHS (See Attachment A for website link.)
    14.16.7.   In accord with WAC 388-501-0135, DSHS will limit the ability of
an enrollee placed in the PRR program to change their enrolled contractor for
twelve months after the enrollee is in the PRR program by DSHS or the Contractor
unless the PRR enrollee moves to a residence outside the Contractor’s service
areas.     14.16.8.   If DSHS limits the ability of an enrollee to change their
enrolled contractor family members may still change enrollment as provided in
this Contract.

118



--------------------------------------------------------------------------------



 



                                                                               
                                                  Adams   Benton   Chelan  
Clallam   Clark   Columbia   Cowlitz   Douglas   Ferry   Franklin   Garfield
CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP  
CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP
Benge (50)
    99105     Benton City     99320     Ardenvoir     98811     Beaver     98305
    Amboy     98601     Dayton     99328     Ariel (50)     98603     Bridgeport
    98813     Boyd     99107     Connell     99326     Pomeroy     99347  
Cunningham
    99327     Kennewick (U)     99336     Cashmere     98815     Carlsborg    
98324     Battle Ground     98604     Starbuck     99359     Carrolls     98609
    East Wenatchee     98802     Curlew (50)     99118     Eltopia     99330    
         
Hatton
    99332     Kennewick     99337     Chelan     98816     Clallam Bay     98326
    Bush Prairie     98606                 Castle Rock     98611     Mansfield  
  98830     Danville (50)     99121     Kahlotus     99335              
Lind
    99341     Kennewick     99338     Chelan Falls     98817     Forks     98331
    Camas     98607                 Cougar (50)     98616     Orondo     98843  
  Inchelium (50)     99138     Mesa     99343              
Othello
    99344     Paterson     99345     Dryden     98821     Joyce     98343    
Heison     98622                 Kalama     98625     Palisades     98845    
Keller     99140     Pasco     99301              
Washtucna (50)
    99371     Plymouth (50)     99346     Entiat     98822     La Push     98350
    La Center     98629                 Kelso     98626     Rock Island    
98850     Laurier (50)     99146     Pasco     99302              
Ritzville
    99169     Prosser     99350     Leavenworth     98826     Neah Bay (50)    
98357     Ridgefield     98642                 Longview     98632     Waterville
    98858     Malo     99150                          
 
          Richland     99352     Malaga     98828     Port Angeles     98362    
Vancouver     98660                 Ryderwood     98581                 Orient  
  99160                          
 
          West Richland     99353     Manson     98831     Port Angeles    
98363     Vancouver (U)     98661                 Silverlake     98645          
      Republic     99166                          
 
          Richland     98354     Monitor     98836     Sekiu (50)     98381    
Vancouver     98662                 Toutle     98649                            
                     
 
                      Peshastin     98847     Sequim     98382     Vancouver (U)
    98663                 Woodland     98674                                    
             
 
                      Stehekin (CP 65)     98852                 Vancouver (U)  
  98664                                                                        
 
 
                      Wenatchee     98801                 Vancouver     98665  
                                                                       
 
                      Wenatchee     98807                 Vancouver     98666  
                                                                       
 
                                              Vancouver     98667              
                                                           
 
                                              Vancouver     98668              
                                                           
 
                                              Vancouver     98682              
                                                           
 
                                              Vancouver     98683              
                                                           
 
                                              Vancouver (U)     98684          
                                                               
 
                                              Vancouver     98685              
                                                           
 
                                              Vancouver     98686              
                                                           
 
                                              Vancouver     98687              
                                                           
 
                                              Yacolt     98675                  
                                                       
 
                                              Washougal     98671              
                                                           

 



--------------------------------------------------------------------------------



 



                                                                               
                                                  Grant   Grays Harbor   Island
  Jefferson   King   Kitsap   Kittitas   Klickitat CITY   ZIP   CITY   ZIP  
CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP  
CITY   ZIP   CITY   ZIP   CITY   ZIP
Beverly
    99321     Aberdeen     98520     Clinton     98236     Brinnon     98320    
Auburn     98001     Kent     98042     Seattle (U)     98111     Seattle    
98166     Bainbridge Is.     98110     CleElum     98922     Appleton     98602
 
Coulee City
    99115     Amanda Park     98526     Coupeville     98239     Chimacum    
98325     Auburn (U)     98002     Kent     98064     Seattle (U)     98112    
Seattle     98168     Bremerton (U)     98310     Easton     98925     Bickleton
(50)     99322  
Electric City
    99123     Copalis Bch.     98535     Freeland     98249     Port Hadlock    
98339     Auburn     98071     Kirkland (U)     98033     Seattle (U)     98114
    Seattle (U)     98170     Bremerton     98311     Ellensburg     98926    
Bingen     98605  
Ephrata
    98823     Copalis Cros     98536     Greenbank     98253     Nordland    
98358     Auburn     98092     Kirkland (U)     98034     Seattle (U)     98115
    Seattle (U)     98171     Bremerton     98312     Kittitas     98934    
Centerville     98613  
George
    98824     Cosmopolis     98537     Langley     98260     Port Ludlow    
98365     Baring (50)     98224     Kirkland     98083     Seattle (U)     98116
    Seattle (U)     98174     Bremerton (U)     98314     Ronald     98940    
Dallesport     98617  
Grand Coulee
    99133     Elma     98541     Oak Harbor     98277     Port Townsend    
98368     Bellevue     98004     Maple Valley     98038     Seattle (U)    
98117     Seattle (U)     98177     Bremerton     98337     Roslyn     98941    
Glenwood (50)     98619  
Hartline
    99135     Grayland     98547     Oak Harbor     98278     Quilcene     98376
    Bellevue (U)     98005     Medina     98039     Seattle (U)     98118    
Seattle (U)     98178     Bremerton     98322     S. CleElum     98943    
Goldendale     98620  
Marlin
    98832     Hoquiam     98550                             Bellevue     98006  
  Mercer Is. (U)     98040     Seattle (U)     98119     Seattle (U)     98181  
  Hansville     98340     Thorp     98946     Husum     98623  
Mattawa (50)
    99349     Humptuliips     98552                             Bellevue (U)    
98007     North Bend     98045     Seattle (U)     98121     Seattle (U)    
98184     Indianola     98342     Vantage     98950     Klickitat     98628  
Moses Lake
    98837     Malone     98559                             Bellevue (U)    
98008     Pacific (U)     98047     Seattle (U)     98122     Seattle (U)    
98185     Keyport     98345                 Lyle     98635  
Quincy
    98848     McCleary     98557                             Bellevue     98009
    Preston     98050     Seattle (U)     98124     Seattle     98188    
Kingston     98346                 Roosevelt (50)     99356  
Royal City
    99357     Moclips     98562                             Bellevue     98015  
  Ravensdale     98051     Seattle (U)     98125     Seattle (U)     98190    
Manchester     98353                 Trout Lake     98650  
Soap Lake
    98851     Montesano     98563                             Black Diamond    
98010     Redmond     98052     Seattle (U)     98126     Seattle (U)     98191
    Ollala     98359                 Wahkiacus     98670  
Stratford
    98853     Neilton     98566                             Bothell (U)    
98011     Redmond     98053     Seattle (U)     98129     Seattle (U)     98195
    Port Gamble     98364                 White Salmon     98672  
Warden
    98857     Oakville     98568                             Bothell     98041  
  Redmond     98073     Seattle (U)     98131     Seattle     98198     Port
Orchard     98366                 Wishram     98673  
Wilson Creek
    98860     Ocean Shores     98569                             Burton    
98013     Redmond     98074     Seattle (U)     98132     Seattle (U)     98199
    Port Orchard     98367                          
 
          Pacific Bch.     98571                             Carnation     98014
    Redondo     98054     Seattle (U)     98133     Skykomish (50)     98288    
Poulsbo     98370                          
 
          Quinault     98575                             Duvall     98019    
Renton     98055     Seattle (U)     98134     Snoqualmie     98065     Retsil  
  98378                          
 
          Satsop     98583                             Enumclaw (50)     98022  
  Renton (U)     98056     Seattle (U)     98136     Vashon     98070    
Rollingbay     98061                          
 
          Taholah     98587                             Fall City     98024    
Renton     98057     Seattle (U)     98138     Woodinville     98072     Seabeck
    98380                          
 
          Westport     98595                             Federal Way (U)    
98003     Renton     98058     Seattle (U)     98144     Snoqualmie Pass (50)  
  98068     Silverdale     98315                          
 
                                              Federal Way (U)     98023    
Renton     98059     Seattle (U)     98145                 Silverdale     98383
                         
 
                                              Federal Way     98063     Seahurst
    98062     Seattle (U)     98146                 SouthColby     98384        
                 
 
                                              Federal Way     98093     Seattle
(U)     98101     Seattle     98148                 Southworth     98386        
                 
 
                                              Hobart     98025     Seattle (U)  
  98102     Seattle (U)     98151                 Suquamish     98392          
               
 
                                              Issaquah     98027     Seattle (U)
    98103     Seattle (U)     98154                 Tracyton     98393          
               
 
                                              Issaquah     98029     Seattle (U)
    98104     Seattle (U)     98155                                            
     
 
                                              Kent     98030     Seattle (U)    
98105     SeaTac (U)     98158                                                  
 
                                              Issaquah     98075     Seattle (U)
    98106     Seattle (U)     98160                                            
     
 
                                              Kenmore     98028     Seattle (U)
    98107     Seattle (U)     98161                                            
     
 
                                              Kent (U)     98031     Seattle (U)
    98108     Seattle (U)     98164                                            
     
 
                                              Kent     98032     Seattle (U)    
98109                                                              
 
                                              Kent     98035                    
                                                     

 



--------------------------------------------------------------------------------



 



                                                                               
                                                  Lewis   Lincoln   Mason  
Okanogan   Pacific   Pend Oreille   Pierce   San Juan   Skagit CITY   ZIP   CITY
  ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY  
ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP
Adna
    98522     Almira     99103     Allyn     98524     Brewster     98812    
Bay Center     98527     Cusick (50)     99119     Anderson Is.     98303    
South Prairie     98385     Tacoma (U)     98455     Deer Harbor     98243    
Anacortes     98221  
Centralia
    98531     Creston     99117     Belfair     98528     Carlton     98814    
Chinook     98614     Ione (50)     99139     Ashford (50)     98304    
Spanaway     98387     Tacoma (U)     98460     Eastsound     98245     Bow    
98232  
Chehalis
    98532     Davenport     99122     Grapeview     98546     Conconully    
98819     Illwaco     98624     Metaline (50)     99152     Buckley     98321  
  Steilacoom     98388     University Place (U)     98464     Friday Harbor    
98250     Bow     98246  
Cinnabar
    98533     Edwall     99008     Hoodsport     98548     Coulee Dam     99116
    Lebam     98554     Metaline Falls (50)     99153     Camp Murray     98430
    Sumner     98352     Tacoma (U)     98465     Lopez Is.     98261    
Burlington     98233  
Curtis
    98538     Harrington     99134     Lilliwaup     98555     Elmer City    
99124     Long Beach     98631     Newport     99156     Carbonado     98323    
Sumner     98390     Tacoma (U)     98466     Olga     98279     Clear Lake    
98235  
Doty
    98539     Odessa     99144     Matlock     98560     Loomis     98827    
Menlo     98561     Usk     99180     Dupont     98327     Tacoma (U)     98401
    Tacoma     98471     Orcas     98280     Concrete (50)     98237  
Ethel
    98542     Lincoln     99147     Shelton     98584     Malott     98829    
Nahcotta     98637                 Eatonville     98328     Tacoma (U)     98402
    Tacoma     98477     Shaw Is.     98286     Conway     98238  
Galvin
    98544     Mohler     99154     Tahuya     98588     Mazama (50)     98833  
  Naselle     98638                 Elbe     98330     Tacoma (U)     98403    
Tacoma     98481     Waldron     98297     Hamilton     98255  
Glennoma
    98336     Odessa     99159     Union     98592     Methow     98834    
Ocean Park     98640                 Fox Island     98333     Tacoma (U)    
98404     Tacoma     98493     Blakley Island     98222     La Conner     98257
 
Mineral
    98355     Reardan     99029                 Nespelem     99155    
Oysterville     98641                 Gig Harbor     98329     Tacoma (U)    
98405     University Place     98467                 Lyman     98263  
Morton
    98356     Sprague (50)     99032                 Okanogan     98840    
Raymond     98577                 Gig Harbor     98332     Tacoma (U)     98406
    Vaughn     98394                 Marble Mount (50)     98267  
Mossyrock
    98564     Wilbur     99185                 Omak     98841     Seaview    
98644                 Gig Harbor     98335     Tacoma (U)     98407     Wauna  
  98395                 Mt. Vernon     98273  
Napavine
    98565                             Oroville     98844     South Bend    
98586                 Graham     98338     Tacoma (U)     98408     Wilkeson    
98396                 Mt. Vernon     98274  
Onalaska
    98570                             Pateros     98846     Tokeland     98590  
              Kapowsin     98344     Tacoma (U)     98409     Paradise Inn    
98398                 Rockport (50)     98283  
Packwood (50)
    98361                             Riverside     98849                      
      La Grande     98348     Tacoma (U)     98411                            
Sedro Wooley     98284  
Pe Ell
    98572                             Tonasket     98855                        
    Lake Bay     98349     Tacoma (U)     98412                                
     
Randle (50)
    98377                             Twisp (50)     98856                      
      Lakewood     98439     Tacoma (U)     98413                              
       
Salkum
    98582                             Wauconda (50)     98859                  
          Lakewood     98492     Tacoma (U)     98415                          
           
Silver Creek
    98585                             Winthrop (50)     98862                  
          Lakewood     98497     Tacoma (U)     98416                          
           
Toledo
    98591                                                                
Lakewood     98498     Tacoma (U)     98418                                    
 
Vader
    98593                                                                
Lakewood     98499     Tacoma     98421                                      
Winlock
    98596                                                                
Longbranch     98351     Tacoma     98422                                      
 
                                                                      Longmire  
  98397     Tacoma     98424                                      
 
                                                                      McChord
AFB     98438     Tacoma     98431                                      
 
                                                                      McKenna  
  98558     Tacoma     98433                                      
 
                                                                      Milton    
98354     Tacoma     98442                                      
 
                                                                      Orting    
98360     Tacoma     98443                                      
 
                                                                      Puyallup  
  98371     Tacoma (U)     98444                                      
 
                                                                      Puyallup  
  98372     Tacoma (U)     98445                                      
 
                                                                      Puyallup
(U)     98373     Tacoma     98446                                      
 
                                                                      Puyallup  
  98374     Tacoma (U)     98447                                      
 
                                                                      Puyallup  
  98375     Tacoma (U)     98450                                      
 
                                                                      Roy    
98580                                                  

 



--------------------------------------------------------------------------------



 



                                                                               
      Skamania   Snohomish   Spokane   Stevens   Thurston   Wahkiakum   Walla
Walla   Whatcom   Whitman   Yakima CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY  
ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY   ZIP   CITY  
ZIP   CITY   ZIP
Carson
  98610   Arlington   98223   Airway Hts.   99001   Spokane   99210   Addy  
99101   Bucoda   98530   Cathlamet   98612   Burbank   99323   Acme   98220  
Albion   99102   Brownstown   98920
N. Bonneville
  98639   Bothell (U)   98021   Chattaroy   99003   Spokane   99211   Chewelah  
99109   East Olympia   98540   Grays River   98621   College Place   99324  
Bellingham (U)   98225   Belmont   99104   Buena   98921
Stevenson
  98648   Bothell (U)   98012   Cheney   99004   Spokane   99212   Clayton  
99110   Lacey   98503   Rosburg   98643   Dixie   99329   Bellingham   98226  
Colfax   99111   Cowiche   98923
Underwood
  98651   Bothell (U)   98082   Colbert   99005   Spokane   99213   Colville  
99114   Lacey   98509   Skamokawa   98647   Prescott (50)   99348   Bellingham  
98227   Colton   99113   Goose Prairie   98929
 
      Darrington (50)   98241   Deer Park   99006   Spokane   99214   Evans  
99126   Littlerock   98556           Touchet   99360   Bellingham   98228  
Endicott   99125   Grandview   98930
 
      Edmonds (U)   98020   Elk   99009   Spokane   99215   Ford   99013  
Olympia   98501           Walla Walla   99362   Bellingham   98229   Farmington
  99128   Granger   98932
 
      Edmonds (U)   98026   Fairchild AFB   99011   Spokane   99216   Fruitland
  99129   Olympia   98502           Wallula   99363   Blaine   98230   Garfield
  99130   Harrah   98933
 
      Everett   98201   Fairfield   99012   Spokane   99217   Gifford   99131  
Olympia   98504           Waitsburg   99361   Blaine   98231   Hay   99136  
Mabton   98935
 
      Everett   98203   Four Lakes   99014   Spokane (U)   99218   Hunters (50)
  99137   Olympia   98505                   Custer   98240   Hooper   99333  
Moxee   98936
 
      Everett   98204   Freeman   99015   Spokane   99219   Kettle Falls (50)  
99141   Olympia   98506                   Deming   98244   LaCross   99143  
Naches (50)   98937
 
      Everett   98205   Greenacres   99016   Spokane   99220   Loon Lake   99148
  Olympia   98507                   Everson   98247   Lamont   99017   Outlook  
98938
 
      Everett   98206   Latah   99018   Spokane   99223   Marcus   99151  
Olympia   98508                   Ferndale   98248   Malden   99149   Parker  
98939
 
      Everett   98207   Liberty Lake   99019   Spokane   99224   Northport (50)
  99157   Olympia   98512                   Lummi Is.   98262   Oakesdale  
99158   Selah   98942
 
      Everett   98208   Marshall   99020   Spokane   99228   Rice   99167  
Olympia   98513                   Lynden   98264   Palouse   99161   Sunnyside  
98944
 
      Gold Bar   98251   Mead   99021   Spokane   99251   Springdale   99173  
Olympia   98516                   Maple Falls   98266   Pullman   99163   Tieton
  98947
 
      Granite Falls   98252   Medical Lake   99022   Spokane   99252   Tumtum  
99034   Olympia   98599                   Nooksack   98276   Pullman   99164  
Toppenish   98948
 
      Index   98256   Mica   99023   Spokane   99256   Valley   99181   Rainier
  98576                   Pt. Roberts   98281   Pullman   99165   Wapato   98951
 
      Lake Stevens   98258   Newman Lake   99025   Spokane   99258   Wellpinit  
99040   Rochester   98579                   Sumas   98295   Rosalia   99170  
White Swan   98952
 
      Lynnwood (U)   98036   Nine Miles Falls   99026   Spokane   99260        
  Tenino   98589                           St John   99127   Yakima   98901
 
      Lynnwood (U)   98037   Otis Orchards   99027   Spokane   99299          
Tumwater   98511                           St. John   99171   Yakima (U)   98902
 
      Lynnwood (U)   98046   Rockford   99030   Valleyford   99036          
Yelm   98597                           Steptoe   99174   Yakima   98903
 
      Marysville   98270   Spangle   99031   Veradale   99037                  
                        Tekoa   99033   Yakima   98904
 
      Marysville   98271   Spokane (U)   99201   Waverly   99039                
                          Thornton   99176   Yakima   98907
 
      Monroe   98272   Spokane (U)   99202                                      
            Uniontown   99179   Yakima   98908
 
      Mountlake Terrace (U)   98043   Spokane (U)   99203                      
                                    Yakima   98909
 
      Mukilteo   98275   Spokane (U)   99204                                    
                      Zillah   98953
 
      N. Lakewood   98259   Spokane (U)   99205                                
                               
 
      Silvana   98287   Spokane   99206                                        
                       
 
      Snohomish   98290   Spokane (U)   99207                                  
                             
 
      Snohomish   98291   Spokane   99208                                      
                         
 
      Snohomish   98296   Spokane   99209                                      
                         
 
      Stanwood   98282                                                          
             
 
      Stanwood   98292                                                          
             
 
      Startup   98293                                                          
             
 
      Sultan   98294                                                            
           

 



--------------------------------------------------------------------------------



 



2006 — 2007 HO & SCHIP Contract
Exhibit A Premiums, Service Areas and Capacity
Exhibit A-1 Premiums
Contractor: Molina
Effective: January 1 — June 30, 2008

                                                                               
                                                      Contractor: Molina   MMIS
                                                  Adjustment Factors   Region  
Reg     Service Area   Base Rate     Geo     Risk             M&F <1     M&F 1-2
    M&F 3-14     M 15-18     F 15-18     M 19-34     F 19-34     M 35-64     F
35-64     M&F 65+  
 
                                                    2.698       0.873      
0.455       0.516       1.818       0.823       2.259       1.592       1.998  
    4.126  
 
                                          Prem.
before
Age/Sex   Premiums with Age/Sex
1
    A     King     157.99       0.948       1.019       152.62       411.77    
  133.24       69.44       78.75       277.46       125.61       344.77      
242.97       304.93       629.71  
1
    A     Walla Walla     157.99       0.948       1.019       152.62      
411.77       133.24       69.44       78.75       277.46       125.61      
344.77       242.97       304.93       629.71  
1
    A     Yakima     157.99       0.948       1.019       152.62       411.77  
    133.24       69.44       78.75       277.46       125.61       344.77      
242.97       304.93       629.71  
2
    B     Asotin                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Columbia     157.99       0.973       0.997       153.26       413.50
      133.80       69.73       79.08       278.63       126.13       346.21    
  243.99       306.21       632.35  
2
    B     Garfield     157.99       0.973       0.997       153.26       413.50
      133.80       69.73       79.08       278.63       126.13       346.21    
  243.99       306.21       632.35  
2
    B     Grays Harbor     157.99       0.973       0.997       153.26      
413.50       133.80       69.73       79.08       278.63       126.13      
346.21       243.99       306.21       632.35  
2
    B     Klickitat                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     San Juan     157.99       0.973       0.997       153.26       413.50
      133.80       69.73       79.08       278.63       126.13       346.21    
  243.99       306.21       632.35  
2
    B     Skagit     157.99       0.973       0.997       153.26       413.50  
    133.80       69.73       79.08       278.63       126.13       346.21      
243.99       306.21       632.35  
2
    B     Whatcom     157.99       0.973       0.997       153.26       413.50  
    133.80       69.73       79.08       278.63       126.13       346.21      
243.99       306.21       632.35  
2
    B     Whitman     157.99       0.973       0.997       153.26       413.50  
    133.80       69.73       79.08       278.63       126.13       346.21      
243.99       306.21       632.35  
3
    C     Adams     157.99       0.993       1.027       161.12       434.70    
  140.66       73.31       83.14       292.92       132.60       363.97      
256.50       321.92       664.78  
3
    C     Benton     157.99       0.993       1.027       161.12       434.70  
    140.66       73.31       83.14       292.92       132.60       363.97      
256.50       321.92       664.78  
3
    C     Clallam     157.99       0.993       1.027       161.12       434.70  
    140.66       73.31       83.14       292.92       132.60       363.97      
256.50       321.92       664.78  
3
    C     Franklin     157.99       0.993       1.027       161.12       434.70
      140.66       73.31       83.14       292.92       132.60       363.97    
  256.50       321.92       664.78  
3
    C     Pacific     157.99       0.993       1.027       161.12       434.70  
    140.66       73.31       83.14       292.92       132.60       363.97      
256.50       321.92       664.78  
3
    C     Spokane     157.99       0.993       1.027       161.12       434.70  
    140.66       73.31       83.14       292.92       132.60       363.97      
256.50       321.92       664.78  
4
    D     Ferry     157.99       1.023       1.030       166.47       449.14    
  145.33       75.74       85.90       302.64       137.00       376.06      
265.02       332.61       686.86  
4
    D     Jefferson                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Kittitas     157.99       1.023       1.030       166.47       449.14
      145.33       75.74       85.90       302.64       137.00       376.06    
  265.02       332.61       686.86  
4
    D     Snohomish     157.99       1.023       1.030       166.47       449.14
      145.33       75.74       85.90       302.64       137.00       376.06    
  265.02       332.61       686.86  
4
    D     Thurston     157.99       1.023       1.030       166.47       449.14
      145.33       75.74       85.90       302.64       137.00       376.06    
  265.02       332.61       686.86  
5
    E     Chelan     157.99       1.043       1.030       169.73       457.93  
    148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Clark                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Cowlitz     157.99       1.043       1.030       169.73       457.93  
    148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Grant     157.99       1.043       1.030       169.73       457.93    
  148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Island                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Lewis     157.99       1.043       1.030       169.73       457.93    
  148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Lincoln     157.99       1.043       1.030       169.73       457.93  
    148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Mason     157.99       1.043       1.030       169.73       457.93    
  148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Okanogan     157.99       1.043       1.030       169.73       457.93
      148.17       77.23       87.58       308.57       139.69       383.42    
  270.21       339.12       700.31  
5
    E     Pend Orielle     157.99       1.043       1.030       169.73      
457.93       148.17       77.23       87.58       308.57       139.69      
383.42       270.21       339.12       700.31  
5
    E     Pierce     157.99       1.043       1.030       169.73       457.93  
    148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
5
    E     Skamania                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Stevens     157.99       1.043       1.030       169.73       457.93  
    148.17       77.23       87.58       308.57       139.69       383.42      
270.21       339.12       700.31  
6
    F     Douglas     157.99       1.063       1.026       172.31       464.89  
    150.43       78.40       88.91       313.26       141.81       389.25      
274.32       344.28       710.95  
6
    F     Kitsap     157.99       1.063       1.026       172.31       464.89  
    150.43       78.40       88.91       313.26       141.81       389.25      
274.32       344.28       710.95  
6
    F     Wahkiakum                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  

Note: Shaded areas are those not currently served.

 



--------------------------------------------------------------------------------



 



2006 — 2007 HO & SCHIP Contract
Exhibit A Premiums, Service Areas and Capacity
Exhibit A-1 Premiums
Contractor: Molina
Effective: July 1 — December 31, 2008

                                                                               
                                                      Contractor: Molina   MMIS
                                                  Adjustment Factors   Region  
Reg     Service Area     Base Rate     Geo     Risk             M&F <1     M&F
1-2     M&F 3-14     M 15-18     F 15-18     M 19-34     F 19-34     M 35-64    
F 35-64     M&F 65+  
 
                                                    2.698       0.873      
0.455       0.516       1.818       0.823       2.259       1.592       1.998  
    4.126  
 
                                          Prem.
before
Age/Sex   Premiums with Age/Sex
1
    A     King                             0.00       0.00       0.00       0.00
      0.00       0.00       0.00       0.00       0.00       0.00       0.00  
1
    A     Walla Walla                             0.00       0.00       0.00    
  0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
1
    A     Yakima                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Asotin                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Columbia                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Garfield                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Grays Harbor                             0.00       0.00       0.00  
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Klickitat                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     San Juan                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Skagit                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Whatcom                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
2
    B     Whitman                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Adams                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Benton                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Clallam                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Franklin                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Pacific                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
3
    C     Spokane                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Ferry                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Jefferson                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Kittitas                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Snohomish                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
4
    D     Thurston                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Chelan                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Clark                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Cowlitz                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Grant                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Island                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Lewis                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Lincoln                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Mason                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Okanogan                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Pend Orielle                             0.00       0.00       0.00  
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Pierce                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Skamania                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
5
    E     Stevens                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
6
    F     Douglas                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
6
    F     Kitsap                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  
6
    F     Wahkiakum                             0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00  

Note: Shaded areas are those not currently served.

 